Case 2:19-cr-00107-KJM ,

 

rey 1A LED’ 1 of 143
McGREGOR W. SCOTT Fl L E D

United States Attorney

JASON HITT nem 21 2019
AMANDA BECK EASTERN DISTRICT COA oh
ROSS PEARSON ev pF CALIFORNIA

Assistant U.S. Attorneys

501 I Street, Suite 10-100
Sacramento, California 95814
Telephone: (916) 554-2700

IN THE UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA

219- yp - 008 0 --CKD

UNITED STATES OF AMERICA, UNDER SEAL
Plaintiff, AFFIDAVIT IN SUPPORT OF
CRIMINAL COMPLAINT
VS. VIOLATIONS:
Ronald YANDELL, 18 U.S.C. § 1962(d) — Conspiracy to Engage in a

Racketeer Influenced Corrupt Organization; 18
U.S.C. § 1959(a)(5) — Conspiracy to Commit
Murder (6 Counts); 21 U.S.C. §§ 846, 841(a)(1)
— Conspiracy to Distribute and Possess with

also known as “Renegade,”
Daniel “Danny” TROXELL,
William “Billy” SYLVESTER,
also known as “Billy from Norco,”

Travis BURHOP, Intent to Distribute Methamphetamine and
Brant DANIEL, Heroin (2 Counts); 21 U.S.C. § 841(a)(1) —
also known as “Two Scoops,” Distribution of Heroin (3 Counts); and 21 U.S.C.
Donald MAZZA, § 841(a)(1) — Distribution of Methamphetamine
also known as “Popeye,”
Pat BRADY,

also known as “Big Pat,”
Jason “Jake” CORBETT,
Matthew HALL,
also known as “Psycho,” or “Cyco,’
Samuel KEETON,
Michael TORRES,
also known as “Mosca,”

3

Newer Nee Nee Nee See eee Nee ee ee Se ee Se” ee ee” ee” ae Se” ee ee” Se Se” Se” ee” Se” ee”

 
Case 2:19-cr-00107-KJM

Jeanna QUESENBERRY,
Kevin MACNAMARA,
Kristen DEMAR,
Justin PETTY,

also known as “Rune,”

and
Kathleen NOLAN,

Defendants.

Document 1 Filed 05/21/19 Page 2 of 143

Nw Nee ee ee Ne ee” ee” ee ee” ee”

 

 

 
IL.

II.

IV.

VI.

Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 3 of 143

 

TABLE OF CONTENTS
OVERVIEW OF INVESTIGATION 0... eeeecseesceeceersceeeececeneenssseseeeesasacesessesesseeneneees 1
PURPOSE AND STRUCTURE OF AFFIDAVIT uu... cceccsccssssseesesseeseesecseeseeseeneteaeeseseeens 2
CRIMINAL VIOLATIONS AND REQUESTED ARREST WARRANTS.........cccseesee 3
BACKGROUND OF INVESTIGATING AGENT... cccccsessseseesesseesesseesesseesseseenseenenes 13
PROBABLE CAUSE... ceesesssessceccseeseesessaeeccnsecseesesseesessneeeesseseessesseeseseensesneesessseseenee 16
Introduction to this investigation. ............ccccsccsscssscsscsssesscesecsssesseeeeessessesssesseseecereesseses 16

The Aryan Brotherhood’s formation, command structure, leadership, rules of conduct,
purpose, and SYMbDOIS. ........ceseseescsssesseseseeeccsseesceseesesssesessecssessesssescssscsessecaecaecseeneesreeres 17

Criminal Activities of the Defendants .00...........ceeceececcscececscescesecsacccccsesssccecssscccesesssenenstaces 27

October 7, 2011 — Aryan Brotherhood member Billy SYLVESTER murdered Ronald
Richardson at Folsom Prison to gain entrance to, and increase his position with, the
Aryan Brotherhood. 00... tecsssecssesecssessseneeceeneeceeseesesssesessesesesssessesecssesecasenacsecseseasseesass 28

August 12, 2015 — Aryan Brotherhood associates murdered Black Guerrilla Family
member Hugo Pinell at Folsom Prison to gain entrance to, and increase their position
with, the Aryan Brotherhood. 20.0... cccescsscssessssscesseesescesscessssecsssseessesessecsseseeaseaeessenees 33

During 2016, the Investigating Agencies developed evidence of an Aryan
Brotherhood-controlled drug trafficking conspiracy operating in Sacramento,
Missouri, and elsewhere. ...........ccccccsscscesssecssscecssscvessescsssaccesecccssececsseccecssscesscceestaceessaes 36

May 27, 2016 ~ Missouri police seize a pound of methamphetamine from Nickolas
Perez; Perez later admits that the drugs belonged to Aryan Brotherhood member
Travis BURHOP...0.. ee eessscesecscenseenesseenceseesessecseeeesscesseseenesssesesaecssseassseesceeseseesseaees 37

July 11, 2016 — As part of an ongoing DEA investigation of the Aryan Brotherhood’s
drug operation, DEA undercover agent purchased heroin from QUESENBERRY;; Its
delivery had been orchestrated by YANDELL and executed by Aryan Brotherhood
associate Samuel KEETON........ccceeeccssessesseesessseseesscscesscsecsaessesseessessestessessessesseseneeses 40

July 24, 2016 —- DEA undercover agent purchased heroin from QUESENBERRY; Its
delivery had been orchestrated by YANDELL and executed by Aryan Brotherhood
associate Matt HALL, 0. ee cecsecsececesecenesesenesseeseneessecsecsseseesseesesssessssesseesesseesesaees 42

July 27, 2016 - YANDELL and QUESENBERRY discussed getting a half-kilogram
Of WTO. 0... eeeecceeeeeeseeenessecsseseescenssssessessessesseesessesseesecesssesecascatessestesecseeeresssesees 49

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 4 of 143

August 11, 2016 —- YANDELL intercepts uncovered a plot to use MACNAMARA and
DEMAR to smuggle methamphetamine, cell phones, and tobacco into Folsom Prison.
sesssessesecsecsecssesaesevsceneeeacessaeesseseescenecssseessssenessesessesssessesesssesssstssssessssessesecnscsuseeesesesesaseescs 50

YANDELL intercepts confirmed that DEMAR and MACNAMARA were told to
blame their contraband smuggling on Billy SYLVESTER and the Aryan Brotherhood.
sesssvsssseesconecscenaeseesasaesesseescesessseacesecanesssanessseseeseeseasscsessesaeessessesesaecssseasensenecntestensestesesuses 59

August 11, 2016 - YANDELL and BURHOP discuss Aryan Brotherhood business and
distribution of the enterprise’s drug proceeds. ...........cccccecsssscesessscscessesscsscsscsssescssaeasess 63

August 11, 2016 - YANDELL and HALL discuss connecting Matt HALL to
BURHOP’s heroin supply and a plot to kill Aryan Brotherhood member Kenneth
JOBMSON. 00... eeseeeeeecscesesecsesesscessecsscesecsseseeesnseseseessessseessesecensesscseseenscssssessesessessessesacesees 65

August 12, 2016 — DEA undercover agent purchased heroin from QUESENBERRY;
Its delivery had been orchestrated by YANDELL and executed by KEETON, who
delivered proceeds to BURHOP....... cc ceesecsssesesessesesesessesseeesssssseeeencsecacseeteaesesessesecseses 68

August 14, 2016 —- YANDELL, Rice, and QUESENBERRY discussed Folsom Prison
interdiction and the Aryan Brotherhood’s heroin businesS. ...........c:cccscssseesesesesestseees 69

August 16, 2016 —- YANDELL and BURHOP discussed Mexican Mafia Member
Michael TORRES connecting them to a high-quality heroin supplier. ................000 70

August 19, 2016 - YANDELL and BURHOP agreed that BURHOP would supply
heroin tO HALL. oe eeeseeececeescssecsseeccscensesseesesssesssssssecseeneceessesesssscsssescesesssecersesevases 72

August 20-21, 2016 - YANDELL, BURHOP, and TROXELL discussed plot to
murder Aryan Brotherhood member James Mickey at Calipatria Prison. .............00.0.. 75

August 21, 2016 - YANDELL promised CORBETT admission to the Aryan
Brotherhood if he murdered AB associate Paul DiaZ..........cccc.ccccsccccceceecsececsecscecesenscecs 719

August 26, 2016 - YANDELL and Aryan Brotherhood member Brant DANIEL
discussed evidence of an ongoing criminal enterprise that would be gathered by
wiretapping their contraband cellphones. ...........ccccceccssscssssscsscsscsscssccecessvesescesesceesesees 82

August 27 and 28, 2016 - YANDELL and BURHOP discussed Aryan Brotherhood
business including drug trafficking with Mexican Mafia Member Michael TORRES.

August 2016 - YANDELL and California prison contractor employee Justin PETTY
plotted to send contraband into Folsom and High Desert Prisons. .......cc.ccccccsseeeeeeees 86

 

 
BB.

CC.

DD.

EE.

FF.

GG.

Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 5 of 143

September 2 and 6, 2016 — Prison officials disrupted Aryan Brotherhood plot to
smuggle contraband by seizing parcels loaded with hidden cargo sent by Justin

Intercepted calls confirmed that PETTY sent contraband into Folsom and High Desert
Prisons on behalf of the Aryan Brotherhood. ............ccccccssssssesseseceeeeseessesseseessaecsneenes 96

September 2016 — YANDELL and BURHOP planned to receive heroin from Mexican
Mafia Member Michael TORRES. .0........ccecsssessessceeeceneesscesecessesseeseesseeesecseesssessesatenss 98

September 23, 2016 — Matt HALL burglarized an Orange County house, and stole a
pistol, heroin, and a safe... ccecccesescessscsessecsecseessecenssensesecesscseceseeeseessessesssecsaeesteenes 101

September 30, 2016 — Officers search Matt HALL’s house and seize multiple firearms,
body armor, and other items... eecseseessesseescencesecseeseeeeeeescesaeeneesesseeeeeeeeeeensenses 103

October 1, 2016 — Matt HALL admitted to YANDELL that officers caught him
POSSESSING GUNS. 20... .ececcesessceesecenseceeecessscssceesseceseesseeesscensesessceseeesseeaecesseesseesseeesesens 105

August to October 2016 — YANDELL discussed the plan to murder Aryan
Brotherhood member Michael Trippe and assigned the murder to AB member Donald
“Popeye” MAZZA. oe seecccsssessesecsccesecseeseeeseceseesceesecseesseeeasesssenseseeeseeeseensesseeessessens 106

October 15, 2016 - CORBETT ordered the murder of Doug Maynard at High Desert
Prison; Aryan Brotherhood associate Bobby Stockton carries out the hit. ................ 111

October 17-18, 2016 —- YANDELL arranged for heroin to be delivered from southern
California by Travis BURHOP’s courier Nickolas Perez; The UC bought the heroin
from Jeanna QUESENBERRY in Sacramento. ..........:cccccesssccssecsseesseeseeessecesseeeseecees 117

October 21, 2016 — Las Vegas police seized five pounds of methamphetamine from
Nickolas Perez, one of Aryan Brotherhood’s drug COuriefS. .........:..:cssseceeseeesseseeees 119

October 24, 2016 — Officers seized one pound of heroin supplied by Mexican Mafia
Member Michael TORRES from BURHOP’s stash pad in Fontana, California. ...... 122

October 29, 2016 — Aryan Brotherhood member Brant DANIEL murdered Zachary
Scott at Salinas Valley Prison to maintain and increase his position with the Aryan
Brotherhood... ec cescsssessecseeescesseeeceseeessecsssssneseeseccsaecsesscseseesseeeesseeeaeesseseeseseeeasenees 124

December 22, 2016 - QUESENBERRY sells additional heroin to the DEA undercover
agent; Surveillance observes QUESENBERRY deliver proceeds to Kathleen NOLAN
ecceseesccesesscesscnscsevsecsseeacesecscencenscssessesasceadeneesessasassesesenseasensenssscecsssaeeseenecnssaneseeneeeseense 128

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 6 of 143

HH. July 20, 2018 — Aryan Brotherhood members Jake CORBETT and Pat BRADY
murdered Donald Pequeen at High Desert Prison to maintain and increase their
position with the Aryan Brotherhood. .0.........ccccccscssesesssessessessceseeseseesecneessessesseseseaees 131

VI. SUMMARY OF PROBABLE CAUSE Ww. ccescesesseceeesseeseeseeetesecaseneeseeeseeeteaseneseeeans 133

VHT. SEALING REQUEST 0. cececsseescesesscesecaeseeecseesaeesesssesessaseesaeesessnenesseneeseeeneaes 136

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 7 of 143

I, Brian M. Nehring, being duly sworn, state the following:
I. OVERVIEW OF INVESTIGATION

A. The investigation described in this Affidavit reveals that, between 2011 and 2016,
Aryan Brotherhood (AB) members and associates conducted extensive, widespread, organized,
criminal activity from within California’s most secure prison environments. Specifically, Aryan
Brotherhood members Ronald YANDELL and Billy SYLVESTER oversaw a significant heroin
and methamphetamine trafficking operation from their shared Folsom prison cell. They used
contraband cell phones to extend the reach of their drug trafficking activity from that cell to the
streets of Sacramento and other cities throughout California. The YANDELL-SYLVESTER
drug trafficking organization received heroin and methamphetamine from another imprisoned
Aryan Brotherhood member, Travis BURHOP, who coordinated supply from his Calipatria State
Prison cell. BURHOP controlled an extensive drug trafficking network based in San Bernardino
County. It distributed methamphetamine and heroin in South Dakota, Missouri, and elsewhere.

B. Throughout 2016, YANDELL and other Aryan Brotherhood members also used
contraband cell phones and other means to orchestrate violent crimes both inside and outside of
California’s prisons. Through court-authorized wiretaps and other investigative means, the Drug
Enforcement Administration (DEA), the California Department of Corrections and
Rehabilitation (CDCR), and assisting agencies uncovered and disrupted multiple murder plots
targeting AB members, AB associates, and other individuals who — according to Aryan
Brotherhood members — had violated the gang’s expectations or code of conduct.

C. Moreover, YANDELL, SYLVESTER, BURHOP, and others charged here

engaged in multiple criminal plots to import controlled substances, cell phones, and other

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 8 of 143

contraband into California prisons. Their objective was to profit from the contraband’s sale and
use within the prison walls. The contraband cell phones also gave YANDELL, SYLVESTER,
BURHODP, and other incarcerated inmates unmonitored access to phone calls, encrypted chat
applications, text messages, multimedia messages, and email — all of which posed a threat to the
safety and security of the prisons. These contraband cell phones were critical in allowing the
defendants to conspire and execute crimes against the public even while they were incarcerated.

D. Finally, agents used intelligence from this investigation to seize a significant
cache of firearms from a residence in Manhattan Beach, California; a large amount of
methamphetamine from a vehicle in Las Vegas, Nevada; and heroin and methamphetamine from
a stash house in Fontana, California.

I. PURPOSE AND STRUCTURE OF AFFIDAVIT

A. I submit this Affidavit to support my request for a criminal complaint alleging
violations of federal law and related arrest warrants. I have divided this Affidavit into three
sections.

B. First, in the section captioned “Criminal Violations and Requested Arrest
Warrants,” J set forth the charges, names, and other identifying information regarding the
individuals for whom IJ am seeking arrest warrants (collectively referred to as the “defendants”).

C. Second, in the section captioned “Background of Investigating Agent,” I
explain the basis for my knowledge of the facts asserted in this Affidavit and my background,
training, and experience as it relates to this investigation.

D. Third, in the section captioned “Probable Cause,” I describe the facts and

circumstances that establish the probable cause necessary for this Court to issue the requested

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 9 of 143

criminal complaint and arrest warrants.

E. Fourth, in the section captioned “Summary of Probable Cause,” I provide the
Court with a brief summary of the charges for the defendants.
Ill. CRIMINAL VIOLATIONS AND REQUESTED ARREST WARRANTS

A. This Affidavit is submitted to support my request for a criminal complaint and
arrest warrants for the crimes and individuals listed below. These defendants have participated
in conspiracies to commit racketeering, murder, and drug trafficking. As indicated, several
defendants have also distributed heroin and methamphetamine.

B. Charges

In the section below, I have listed each of the counts included in this Criminal

Complaint along with the defendants included in each count. In the next section, I prepared a

chart organizing the charges by each defendant.

Racketeering Conspiracy — 10/7/11 to present — 18 U.S.C. § 1962(d) — pages 28—
129

Defendants Ronald YANDELL, William SYLVESTER, Danny TROXELL,
Travis BURHOP, Brant DANIEL, Donald MAZZA, Pat BRADY, Jason
CORBETT, Matthew HALL, Kevin MACNAMARA, and Kristen DEMAR
committed the following acts in furtherance of the conspiracy:

Count 1

- Act 1 — Murder of Ronald Richardson

- Act 2—Murder of Hugo Pinell

- Act 3-— Possession with intent to distribute methamphetamine (Perez seizure in
Missouri)

- Act 4-—Conspiracy to distribute and possess with intent to distribute heroin and
methamphetamine

- Act5— Multiple acts of heroin distribution

- Act 6—Conspiracy to murder Kenneth Johnson

- Act 7—Methamphetamine distribution (Smuggling drugs into Folsom prison)

- Act 8—Conspiracy to murder James Mickey

- Act 9—Conspiracy to murder Paul Diaz

- Act 10-—Conspiracy to distribute and possess with intent to distribute

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 10 of 143

methamphetamine and heroin (Importation of drugs into prison
concealed in packages)

- Act 11—Conspiracy to murder Michael Trippe

- Act 12— Possession with intent to distribute methamphetamine (Seizure of
methamphetamine in Las Vegas from Perez)

- Act 13 — Possession with intent to distribute heroin and methamphetamine
(Fontana stash house seizure)

- Act 14— Murder of Doug Maynard

- Act 15—Murder of Zachary Scott

- Act 16—Murder of Donald Pequeen

Count2 - Conspiracy to distribute and possess with intent to distribute heroin and
methamphetamine — 5/27/16 to 12/22/16 — 21 U.S.C. §§ 846, 841(a)(1) —
Defendants YANDELL, QUESENBERRY, KEETON, HALL, NOLAN, Perez,
BURHOP, and Michael TORRES — pages 36-50, 72—74, 83-86, 98-101, 119-
124, 128-130

Count3 - Distribution of heroin — 7/11/16 —21 U.S.C. § 841(a)(1) —
Defendants QUESENBERRY, KEETON, YANDELL, and BURHOP — pages
40-42

Count4 - Distribution of heroin — 7/24/16 — 21 U.S.C. § 841(a)(1) —

Defendants QUESENBERRY, HALL, YANDELL, and BURHOP — pages 42-49 .

Count5 - Conspiracy to murder Kenneth “Kenwood” Johnson — 8/11/16 to 10/1/16 — 18
USS.C. § 1959(a)(5) — Defendants YANDELL, TROXELL, HALL, and BURHOP
— pages 70-73, 83-86, 105-106

Count6 - Distribution of methamphetamine (smuggling drugs into Folsom prison) —
8/11/16 — 21 U.S.C. § 841(a)(1) -
Defendants QUESENBERRY, MACNAMARA, DEMAR, YANDELL, and
SYLVESTER — pages 50-63, 69-70, 73-75

Count7 - Distribution of heroin — 8/12/16 —21 U.S.C. § 841(a)(1) -
Defendants QUESENBERRY, KEETON, YANDELL, and BURHOP — pages
68-69

Count 8 - Conspiracy to murder James Mickey — 8/20/16 to 08/21/16 — 18 U.S.C.

§ 1959(a)(5) — Defendants YANDELL, TROXELL, and BURHOP — pages 75-79

Count9 - Conspiracy to murder Paul “Dreamer” Diaz — 8/20/16 to 8/21/16 — 18 U.S.C.
§ 1959(a)(5) — Defendants YANDELL and CORBETT — pages 79-82

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 11 of 143

Count 10 - Conspiracy to distribute and possess with intent to distribute methamphetamine
and heroin (Importation of drugs into Folsom and High Desert prison concealed
within packages) — 8/11/16 to 9/6/16 — 21 U.S.C. 8§ 846, 841(a)(1) — Defendants
YANDELL, CORBETT, and PETTY — pages 86-98

Count 11 - Conspiracy to murder Michael “Thumper” Trippe — 8/29/16 to 10/9/16 — 18
U.S.C. § 1959(a)(5) — Defendants YANDELL, MAZZA, and HALL - pages
106-111

Count 12 - Distribution of heroin — 10/18/16 — 21 U.S.C. § 841(a)(1) —
Defendants QUESENBERRY, Perez, YANDELL, and BURHOP — pages 117-
119

Count 13 - Conspiracy to murder Doug Maynard — 6/1/16 to 10/15/16 — 18 U.S.C.
§ 1959(a)(5) — Defendants YANDELL and CORBETT — pages 111-116

Count 14 - Conspiracy to murder Zachary Scott — 10/1/16 to 10/29/16 —
18 U.S.C. § 1959(a)(5) — Defendant DANIEL — pages 124-127

Count 15 - Conspiracy to murder Donald Pequeen — 7/1/16 to 7/20/18 — 18 U.S.C.
§ 1959(a)(5) — Defendants CORBETT and BRADY - pages 131-132

The chart on the next page organizes the counts by defendant with corresponding page

references where probable cause is found to support each charge.

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 12 of 143

 
 

aka “Renegade”

    

Count 1 — 10/7/11 to present

FRICO Conspiracy

| 28-129

  

  

 

Count 2 — 5/27/16 to 12/22/16

Conspiracy to distribute
and possess with intent to
distribute heroin and

36-50, 70-72, 85-88,
98-101, 119-124
72-73, 119-122,

 

methamphetamine 128-130
(2 counts)
Count 10 — 8/11/16 to 9/6/16 86-98
Count 3 — 7/11/16 Distribution of heroin 40-42
(3 counts)
Count 4 -- 7/24/16 42-49
Count 7 — 8/12/16 68-69

 

Count 6 — 8/11/16

Distribution of
methamphetamine
(smuggling drugs into
Folsom prison)

50-63, 69-70, 73-75

 

| William “Billy”
SYLVESTER, aka
“Billy from Norco”

 
   

Count 5 — 8/11/16 to 10/1/16 —
(Kenneth Johnson)

Count 8 — 8/20/16 to 8/21/16 —
(James Mickey)

Count 9 — 8/20/16 to 8/21/16 —
(Paul Diaz)

Count 11 — 8/29/16 to 10/9/16 —
(Michael Trippe)

Count 13 — 6/1/16 to 10/15/16 —
(Doug Maynard)

    

Count 1 — 10/7/11 to present ~~ | RICO Conspiracy

Conspiracy to Commit
Murder in Aid of
Racketeering

(5 counts)

70-73, 83-86, 105—
106

75-19

79-82

106-111

111-116

 

 

 

Count 6 — 8/11/16

 

Dist. of methamphetamine
(smuggling drugs into
Folsom prison)

 

50-63, 69-70, 73-75

 

 

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 13 of 143

    

  

Daniel “Danny”
TROXELL

   

Count 1 — 10/7/11 to present

   

RICO Conspiracy

 

 

28-129

 

Count 5 — 8/11/16 to 10/1/16

Conspiracy to Commit
Murder in Aid of
Racketeering
(Kenneth Johnson)

70-73, 83-86, 105—
106

 

  

} Travis BU RHOP al

Count 8 — 8/20/16 to 8/21/16

    

Count 1 — 10/7/11 to present

    

‘| RICO Conspiracy

Conspiracy to Commit
Murder in Aid of
Racketeering

75-79

  
    

 

Count 2 — 5/27/16 to 12/22/16

Conspiracy to distribute

distribute heroin and

and possess with intent to

36-50, 70-72, 85-88,
98-101, 119-124,
128-130

 

 

  

“Brant DANIEL, aka

   
 

    

Count 1 — 10/7/11 to present —_

Murder in Aid of
Racketeering

"RICO Conspiracy

Count 10 — 8/11/16 to 9/6/16 methamphetamine
(2 counts) 86-98
Count 3 — 7/11/16 Distribution of heroin 40-42
(3 counts)
Count 4 — 7/24/16 42-49
Count 7 — 8/12/16 68-69
Count 8 — 8/20/16 to 8/21/16 Conspiracy to Commit 75-719

  
 

 

“Two Scoops”

  
 

aka “Popeye”

‘Donald MAZZA,

Count 14 - 10/1/16 to 10/29/16

  
 
 

Count 1 — 10/7/11 to present

 
 

_| (Zachar

Conspiracy to Commit
Murder in Aid of
Racketeering
Scott)

 

RICO Conspiracy

124-127

  

 

 

Count 11 — 8/29/16 to 10/9/16

 

Conspiracy to Commit
Murder in Aid of
Racketeering
(Michael Trippe)

 

106-111

 

 

 

  

  
   

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 14 of 143

 
 
    

 
   

| Pat BRADY, aka

 
 

Count | — 10/7/11 to present a

Conspiracy

 

Jason “Jake”
CORBETT

   
    

 

] RICO Conspiracy oo

 

28-129
“Big Pat”
Count 16 — 7/1/18 to 7/20/18 Conspiracy to Commit 131-132
Murder in Aid of
Racketeering

 

Count 9 — 8/20/16 to 8/21/16

Conspiracy to Commit
Murder in Aid of
Racketeering

(Paul Diaz)

79-82

 

Count 10 — 8/11/16 to 9/6/16

Conspiracy to distribute
and possess with intent to
distribute
methamphetamine

and heroin (Importation of
drugs into High Desert
prison concealed within
packages)

86-98

 

Count 13 ~ 10/1/15 to 10/15/15

Conspiracy to Commit
Murder in Aid of
Racketeering

(Doug Maynard)

111-116

 

  

aka “Psycho”

Matthew HALL,

Count 15 — 7/1/18 to 7/20/18

    

    

Count 1 ~10/7/1 1 to present _ ;

Conspiracy to Commit
Murder in Aid of
Racketeering

Conspiracy

 

  
   

  

131-132

‘128-129

 

Count 2 — 7/11/16 to 10/24/16

Conspiracy to distribute
and possess with intent to
distribute heroin

36-50, 72-73, 119-
122, 128-130

 

Count 4 — 7/24/16

Distribution of heroin

42-49

 

Count 5 — 8/11/16 to 10/1/16

Conspiracy to Commit
Murder in Aid of
Racketeering
(Kenneth Johnson)

70-73, 83-86, 105—
106

 

 

 

Count 11 — 8/29/16 to 10/9/16

 

Conspiracy to Commit
Murder in Aid of
Racketeering
(Michael Trippe)

 

106-111

 

 

 
‘

  
 

Samuel KEETON

   

Count 2 — 5/27/16 to 12/22/16 |

   

Conspiracy to distribute | 36-50, 72-73, 119-

Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 15 of 143

   

 

and possess with intent to 122
distribute heroin and
methamphetamine

Count 3 — 7/11/16 Distribution of heroin 40-42
(2 counts)

Count 7 — 8/12/16 68-69

 

  

  

QUESENBERRY

| Michael TORRES,
also known as
“Mosca”

   

Count 6 — 8/11/16

    

   

Count 2 — 5/27/16 to 12/22/16 |

  

Count 2 — 5/27/16 to 12/22/16

Dist. of methamphetamine
(smuggling drugs into

     

‘Conspiracy to distribute —
and possess with intent to
distribute heroin (AB-

‘Conspiracy to distribute
and possess with intent to
distribute heroin

| 70-72, 85-88, 98—

 
  

| 36-50, 72-73, 119— |

50-63, 69-70, 73-75

 
  

  

101, 122-124

  

122, 128-130

 

Count 3 — 7/11/16

Count 4 ~ 7/24/16

Count 7 — 8/12/16

Distribution of heroin
(3 counts)

40-42

42-49

68-69

 

 
 

Count 6 — 8/11/16

 
 

| Count 1 — 10/7/11 to present -

__| Folsom prison)

“| RICO Conspiracy

Distribution of
methamphetamine
(smuggling drugs into

 
 

l28-129

50-63, 69-70, 73—75

  

 

  

‘Kristen DEMAR

  

  

| Count 1 — 10/7/11 to present

i RICO Conspiracy

 

Kevin
MACNAMARA
Count 6 — 8/11/16 Distribution of 50-63, 69-70, 73-75
methamphetamine
(smuggling drugs into

 
  
 

   

 

  

known as “Rune”

 

  

| Justin PETTY, also

 

Count 6 — 8/11/16

  

Count 10 — 8/11/16 to 9/6/16 |

Distr. of methamphetamine
(smuggling drugs into
Folsom prison)

 

Conspiracy to distribute
and possess with intent to
distribute

 

 

50-63, 69-70, 73-75

   

 

 

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 16 of 143

 

methamphetamine and
heroin (Importation of
drugs into Folsom and
High Desert prisons
concealed within packages) |

          

      

 

  

Conspiracy to distribute | 36-50, 72-73, 119—
and possess with intent to 122, 128-130
distribute heroin

Kathleen NOLAN | Count 2 ~~ 5/27/ 16 to 12/22/16 os

 

 

 

 

 

 

C. The Defendants

1. Ronald YANDELL, also known as “Renegade.” Date of Birth: June 28,
1962. His criminal history includes a 1991 felony conviction for conspiracy to distribute a listed
chemical, a 1999 felony conviction for aiding and abetting a prison assault, and a 2004 felony
conviction for murder.

2. William “Billy” SYLVESTER, also known as “Billy from Norco.”
Date of Birth: May 7, 1968. His criminal history includes a 1998 felony conviction for first-
degree murder. SYLVESTER is also facing a pending murder charge in Sacramento County
Superior Court for a prison murder that occurred on or about October 7, 2011.

3. Daniel “Danny” TROXELL. Date of Birth: April 12, 1953. His
criminal history includes 1979 felony convictions for murder, kidnapping, and shooting at an
occupied dwelling.

4. Travis BURHOP. Date of Birth: October 6, 1972. His criminal history
includes a 1992 felony conviction for receiving stolen property, a 1993 felony conviction for
assault with a deadly weapon with great bodily injury, and a 2015 felony conviction for second-

degree murder.

10

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 17 of 143

5. Brant DANIEL, also known as “Two Scoops.” Date of Birth: July 16,
1974. BRANT’s criminal history includes 1995 felony convictions for attempted murder and
assault with a firearm on a person and a 2017 felony conviction for murder.

6. Donald MAZZA, also known as “Popeye.” Date of Birth: September 9,
1970. MAZZA’s criminal history includes a 1994 felony conviction for assault with a deadly
weapon not a firearm with great bodily injury and a 1999 felony conviction for attempted murder
with an enhancement for participating in a criminal street gang.

7. Pat BRADY, also known as “Big Pat.” Date of Birth: June 12, 1970.
BRADY’s criminal history includes three 1990 felony convictions for second degree robbery and
a 1995 felony conviction for being a felon in possession of a firearm.

8. Jason “Jake” CORBETT. Date of Birth: March 8, 1972. CORBETT’s
criminal history includes a 1998 felony conviction for first-degree murder.

9. Matthew HALL, also known as “Psycho” or “Cyco.” Date of Birth:
July 21, 1968. HALL’s criminal history includes a 1993 felony conviction for second-degree
robbery, a 1999 felony conviction for assault with a deadly weapon not a firearm with great
bodily injury, and a 2007 felony conviction for being a felon in possession of a firearm.

10. Samuel KEETON. Date of Birth: January 13, 1979. KEETON’s
criminal history includes a 1999 felony conviction for vehicle theft; a 2000 felony conviction for
second-degree burglary; 2001 felony convictions for evading a peace officer, vehicle theft, and
receiving stolen property; and a 2002 felony conviction for second-degree burglary.

11. Michael TORRES, also known as “Mosca.” Date of Birth: January 24,

1964. TORRES’s criminal history includes a 1982 felony conviction for voluntary manslaughter

11

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 18 of 143

and a 2007 felony conviction for murder with an enhancement for participating in a criminal
street gang.

12. Jeanna QUESENBERRY. Date of Birth: July 30, 1966/January 17,
1968. QUESENBERRY’s criminal history includes a 1992 felony conviction for possessing a
controlled substance for sale, a 1998 felony conviction for attempted burglary, a 1999 felony
conviction for receiving stolen property, a 2003 felony conviction for possessing a controlled
substance for sale, and a 2004 felony conviction for second-degree robbery.

13. Kevin MACNAMARA. Date of Birth: October 31, 1979.
MACNAMARA has no known criminal history. He is licensed to practice law in California.

14.‘ Kristen DEMAR. Date of Birth: September 30, 1974. DEMAR’s
criminal history includes a 2003 misdemeanor conviction for possessing controlled substance
paraphernalia.

15. Justin PETTY, also known as “Rune.” Date of Birth: July 15, 1981.
His criminal history includes a 2002 felony conviction for possessing or manufacturing a
dangerous weapon, a 2003 felony conviction for vehicle theft, a 2008 felony conviction for
receiving stolen property, a 2011 felony conviction for burglary, and a 2013 felony conviction
for vehicle theft.

16. Kathleen NOLAN. Date of Birth: July 20, 1954. Her criminal history
includes a 1995 misdemeanor conviction for possessing a controlled substance and a 2013

misdemeanor conviction for petty theft.

12

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 19 of 143

D. Other People, Groups, and Terminology

In the chart below, I have listed people, groups, and AB terminology mentioned in the

Affidavit.

 
  

Todd Ashker
Tony Barron
Nick Bonfiglio

Malina Carr

David Chance, also known as “Big Country”
Charles Demar, also known as “Boots”

Paul Diaz, also known as “Dreamer”
Leonard Dunning

Elliott Grizzle, also known as “Rascal”
Kenneth Johnson, also known as “Kenwood”
Leslie Jones

Doug Maynard

William McGee, also known as “Mouse”
James Mickey

Hugo Pinell, also known as “Yogi”

Waylon Pitchford

Rena Rice

Ronald Richardson

Zachary Scott

Carrie Sides

Joseph Simlick

Bobby Stockton

Michael Trippe, also known as “Thumper”
David Wall

Jayson Weaver, also known as “Beaver”

 

 

 

 
 

Black Guerilla Family (BGF)
Family Affiliated Irish Mafia (FAIM)
Mexican Mafia

Nazi Lowriders (NLR)

Public Enemy Number I (PENT)

Skinhead Wolf Pack

United Society of Aryan Skinheads (USAS)

 

“brother”
“Commission”

“earming his rock”

“in the hat”

“riding ‘em to the dirt”
“Peckerwoods” or “woods
“put in work”

 

°°

 

IV.

BACKGROUND OF INVESTIGATING AGENT

A. I am an “investigative or law enforcement officer of the United States” within the

meaning of 18 U.S.C. § 2510(7), and I am empowered by law to conduct investigations and

felony arrests. I am a special agent of the Drug Enforcement Administration (“DEA”), San

Francisco Field Division, and have been so employed since 1991. Prior to becoming aDEA

special agent, I graduated from the California State University, Sacramento in 1990 with a

bachelor’s degree in Criminal Justice. I then completed a four-month DEA Basic Agent School

13

 

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 20 of 143

at Quantico, Virginia. I have had numerous DEA assignments, including to the San Francisco
Division Office from 1991 to 1994, to the Alameda County Narcotics Task Force from 1994 to
1996, to the Clandestine Laboratory Enforcement Team from 1997 to 1999, to the Oakland
Resident Office between 1999 and 2002, and to the Mobile Enforcement Team between 2002
and 2004. I have been assigned to the Sacramento Division Office Task Force since September
2004.

B. I am currently assigned to DEA in Sacramento, California. My duties as a
special agent involve investigating various criminal activities of narcotics traffickers and their
associates. In investigating these matters, I have acted as a case agent, an undercover agent, and
a contact agent for confidential sources. I have previously participated in using wire and
electronic surveillance. These investigations have resulted in the issuance of federal search
warrants, seizure warrants, and indictments. They have also resulted in federal narcotics
convictions. During my narcotics assignments, I have received numerous hours of training in
narcotics enforcement and in investigative techniques. I have personally participated in several
hundred narcotics investigations. In addition, I have also spoken on numerous occasions with
informants, suspects, and other experienced narcotics traffickers concerning the methods and
practices of drug traffickers. I have been involved in various types of electronic surveillance,
including the consensual monitoring of telephone calls. I have discussed these activities with
other law enforcement agents who know about the distribution and transportation of controlled
substances, the laundering and concealing of proceeds from drug trafficking, and the criminal
gangs who participate in these illegal activities. Based on my experience and the experience of

other agents and law enforcement officials with whom I have consulted, I know that drug

14

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 21 of 143

traffickers and money launderers use telephones to facilitate their illegal activities. I have
learned through experience and through consulting with other experienced law enforcement
officers that court-authorized intercepts of wire communications provide valuable evidence of
ongoing narcotics trafficking activities.

C. I am familiar with all aspects of this investigation because of my participation in it
and because I have reviewed and analyzed information from various sources, including
administrative subpoena responses, reports from other law enforcement agencies and
investigations, phone records, and pen registers. In addition to my personal knowledge, the
statements contained in this Affidavit are based in part on: (1) information provided by the DEA,
the CDCR, and other law enforcement agencies, including oral and written investigative and
laboratory reports that I have received directly or indirectly from DEA and other law
enforcement officials; (2) information provided by gang specialists and narcotics specialists from
DEA, CDCR, and other law enforcement agencies; (3) results — reported to me either directly or
indirectly — of physical surveillance conducted by DEA and other law enforcement agencies; (4)
information provided by confidential sources of information, cooperating defendants, and other
people working with DEA and other law enforcement agencies; (5) a review of phone records,
pen registers, trap and trace information, and subscriber information; (6) information derived
from consensually monitored telephone conversations; (7) a review of driver’s license and
automobile registration records; (8) records from the National Law Enforcement
Telecommunications System and the National Crime Information Center; (9) my training and
experience as a special agent with DEA; and (10) the training and experience of other DEA

agents and other law enforcement officials with whom I consulted.

15

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 22 of 143

V. PROBABLE CAUSE
A. Introduction to this investigation.

1. In late 2014, law enforcement officers began investigating a group of
northern California drug traffickers who were members or associates of a criminal organization
known as Family Affiliated Irish Mafia (“FAIM”).' As the investigation progressed, agents
learned that one important FAIM member, Jeanna QUESENBERRY, was distributing multiple
kilograms of methamphetamine and multiple ounces of heroin in the Sacramento area.

2. Federal agents used undercover drug purchases, federal wiretaps, and
other investigative techniques to develop evidence that QUESENBERRY worked directly for
Ronald YANDELL, an influential and incarcerated member of the Aryan Brotherhood prison
gang (the “AB,” “Aryan Brotherhood,” or the “enterprise”). As discussed in more detail below,
wiretaps on YANDELL’s contraband prison phone revealed during the fall of 2016 that he was a
key organizational leader for multiple racketeering acts committed for the benefit of the Aryan
Brotherhood.

3. Intercepts of YANDELL’s phone provided critical evidence of the inner
workings of the Aryan Brotherhood. His conversations also revealed an ongoing drug trafficking
conspiracy. They also revealed an ongoing conspiracy to commit a single racketeering offense

on behalf of the Aryan Brotherhood, a violation of 18 U.S.C. § 1962(d). Within that ongoing

 

1 My personal knowledge and familiarity with YANDELL, QUESENBERRY, and many of their criminal
associates dates back much further to my investigations of Bay Area drug traffickers during the 1990’s. However,
that older background information is not as pertinent to this Complaint as evidence developed from this
investigation.

16

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 23 of 143

conspiracy, the Investigating Agencies gathered evidence of multiple racketeering offenses,
enumerated in 18 U.S.C. § 1961. These racketeering offenses included murder and attempted
murder. They also included the manufacture, distribution, and possession with intent to
distribute heroin, methamphetamine, and marijuana. Finally, they included the conspiracy and
attempt to commit such violations, all in violation of 21 U.S.C. §§ 841, 843, 846.

B. The Aryan Brotherhood’s formation, command structure, leadership, rules
of conduct, purpose, and symbols.

The Aryan Brotherhood and the individuals, including associates, constitute an
“enterprise” as defined by Title 18, United States Code, Section 1961(4): They are a group of
people associated in fact, who engaged in, and whose activities affected, interstate and foreign
commerce. The enterprise constitutes an ongoing organization whose members function as a
continuing unit for the common purpose of achieving the objectives of the enterprise.

1. Formation

The Aryan Brotherhood is a race-based gang formed in the California prison system in

about 1964 by white inmates who wanted to gain power and authority in prison.
2. Membership

Aryan Brotherhood members are recruited from the prison population. “For new
members, the AB has a policy of ‘blood in, blood out’: potential members must commit a murder
to gain full membership, and can only leave when they die.” United States v. Bingham, 653 F.3d
983, 987 (9th Cir. 2011). However, exceptions have been made for new recruits who have
shown a willingness to kill. /d. at 987 n.1. To be considered for AB membership, an inmate

must be sponsored by two members, a primary and a secondary sponsor. Generally, the inmate

17

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 24 of 143

*

must also serve a probationary term, when his conduct is observed by Aryan Brotherhood
members. If his conduct is satisfactory, the inmate is admitted to the Aryan Brotherhood. Once
accepted, an Aryan Brotherhood member is required to commit any criminal act that the
enterprise asks of him. An AB member pledges his life to the enterprise. All AB members are
men.

3. Command Structure

The Aryan Brotherhood is governed by a three-man commission with authority over the
entire enterprise. The primary purpose of the commission is to resolve disputes among AB
members and, when necessary, to approve the murder or assault of an Aryan Brotherhood
member. In theory, the murder or assault of an Aryan Brotherhood member in California may be
executed only if the commission authorizes it. Murder of a nonmember does not require
commission approval.

4. Codes of Conduct

The Aryan Brotherhood does not have a formal, written code of conduct. Instead, there
are unwritten rules of conduct that govern the behavior of its members. Most recently, three
primary rules govern all the behavior of AB members. They are: 1. Do not cooperate with law
enforcement. 2. Keep your word. 3. Never be a coward.

Aside from these rules, AB members are required, when ordered, to kill without
hesitation. Members who do not fulfill their obligations to the Aryan Brotherhood are subject to
murder. AB members are also prohibited from engaging in other conduct, such as being
convicted of child molestation, engaging in homosexual behavior, and accruing a drug debt to an

inmate of another race while in prison.

18

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 25 of 143

In addition to members, the enterprise includes associates, who are people closely
affiliated with the Aryan Brotherhood. Associates are required to follow the orders of Aryan
Brotherhood members. Associates who do not fulfill their obligations to the enterprise are
subject to murder.

The Aryan Brotherhood enforces its rules of conduct and promotes discipline among the
enterprise by murdering, attempting to murder, conspiring to murder, assaulting, extorting, and
threatening those who either violate the rules or pose a threat to the enterprise. The Aryan
Brotherhood also uses murder, the threat of murder, and assault to preserve, protect, and expand
its position of power within the California prison system. Specifically, AB members tend to
believe that a prison stabbing committed by an AB member should be executed in a bloody and
cruel manner so that it leaves a lasting impression on other inmates. This AB belief stems from
the reality that white inmates are a minority in every California prison. Therefore, AB-ordered
prison attacks, which tend to stand out as particularly gruesome, deter rival inmates from
confronting the enterprise’s members and associates. In other words, the AB’s extreme violence
has a purpose: It warns other would-be attackers that they risk severe retaliation. The deliberate
message in the AB’s violence is, “If you cross the AB, then this is what will happen to you.”

Inmates and others who do not follow the orders of the Aryan Brotherhood are subject to
murder, as is anyone who uses violence against an Aryan Brotherhood member. As mentioned,
inmates who cooperate with law enforcement authorities are instantly “put in the hat’ — i.e.
marked for death.

5, Purposes

The purposes of the Aryan Brotherhood criminal enterprise include, but are not limited

19

 

 
to, the following:

Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 26 of 143

Controlling illegal activities — such as narcotics trafficking,
gambling, and extortion — within the California prison system for
the purpose of generating money for Aryan Brotherhood members.
Enriching the leaders, members, and associates of the enterprise
through, among other things, illegal trafficking of controlled
substances, often in interstate and foreign commerce.

Preserving, protecting, and enhancing the power, territory,
reputation, and profits of the Aryan Brotherhood through threats,
intimidation, and violence, including — but not limited to — murder,
assault, and obstruction of justice.

Using threats and violence to keep victims in fear of the Aryan

Brotherhood and in fear of its leaders, members, and associates.

6. Methods and Means of the Enterprise

The means and methods by which Aryan Brotherhood leaders, members, and associates

conduct and participate in the conduct of the criminal enterprise include the following:

a.

The leaders and members of the Aryan Brotherhood direct,
sanction, approve, and permit other members and associates of the
enterprise to carry out acts in furtherance of the enterprise.

To perpetuate the enterprise and to maintain and extend its power,
members and associates of the Aryan Brotherhood commit and

conspire to commit murder, attempted murder, intimidation, and

20

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 27 of 143

assault against individuals who pose a threat to the enterprise or
who jeopardize its operations. These targets include members of
rival organizations, Aryan Brotherhood members, and witnesses to
the enterprise’s illegal activities.

c. To generate income, Aryan Brotherhood members and associates —
under the protection of the enterprise — engage in illegal activities,
including narcotics trafficking, weapons theft, and smuggling
contraband into prisons.

d. Aryan Brotherhood members and associates employ and use gang-
related terminology, symbols, phrases, and gestures to demonstrate
affiliation with the gang.

During the period of this conspiracy, the Aryan Brotherhood — through its members and
associates — engaged in racketeering activity as defined in Title 18, United States Code, Section
1961(1). Specifically, the members and associates committed multiple acts involving murder, in
violation of California Penal Code Sections 182 and 187, and multiple offenses in violation of
Title 21, United States Code, Sections 841(a)(1) and 846.

7. Symbols

Aryan Brotherhood members use various symbols to signal their participation in the
Enterprise. The symbols can appear in tattoos, drawings, and writings. The shamrock is the
most prominent symbol used to signify membership in the AB. If an incarcerated inmate who is
not a member of the enterprise has a shamrock tattoo, members of the Aryan Brotherhood will

require that inmate to remove or cover up the tattoo. Additional symbols demonstrating

21

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 28 of 143

enterprise membership include Nazi symbols, the letters “AB,” the numbers “T” and “IT”
(representing the first two letters of the alphabet), the numbers “666,” the number “88”
(representing the phrase “Heil Hitler” because “‘H” is the eighth letter in the alphabet), and the
number “14” (referring to a 14-word mission statement for white supremacists). Below are some

tattoos displaying Aryan Brotherhood symbols.

 

Cs Ronald YANDELL is a member of the Aryan Brotherhood’s three-man
Commission.

1. Ronald YANDELL became a federal Aryan Brotherhood member during
the 1990’s, when he served a 10-year federal prison term. This sentence arose from his 1991
conviction in the District of New Jersey for conspiracy to manufacture methamphetamine.
According to online Bureau of Prisons (BOP) inmate records, YANDELL was released from
federal prison on March 30, 2001.

z After his release, YANDELL quickly committed a double homicide in
Contra Costa County. In 2004, YANDELL was convicted of murder and sentenced to life in the
California prison system.

3. During his transition from being a federal AB member to being a

22

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 29 of 143

California AB member, YANDELL quickly rose to prominence among California AB

members.” By 2016, when law enforcement agents executed court-authorized wiretaps on phones

 

used by QUESENBERRY and YANDELL, YANDELL was admitting to other AB members
that he was a member of its three-man commission. The wiretaps further revealed that
YANDELL counseled, mentored, cajoled, berated, and plotted to kill other members of the
Aryan Brotherhood and their associates inside and outside of prison.?

4. To understand how YANDELL and the Aryan Brotherhood became an
active and successful criminal enterprise by the fall of 2016, it is important to understand

political and legal events that occurred in California between about 2012 and 2015.

D. The 2015 Ashker settlement changed California’s policies on housing
dangerous prison gang members.

1. On December 9, 2009, long-time Aryan Brotherhood members Todd
Ashker and Danny TROXELL and other validated prison gang members filed a pro se class
action lawsuit in the Northern District of California. The suit was captioned Todd Ashker, et al.,
v. Governor of California, et al., Case No. 4:09-cv—-05796-CW. It alleged that CDCR’s

policies and practices relating to gang validation and using segregated housing at Pelican Bay

 

2 The enterprise only recognizes reciprocity for AB membership from members of the Aryan Brotherhood in
the federal prison system. Thus, when YANDELL entered the California prison system, his status as a federal AB
member gave him membership in the enterprise. The inverse is also true. If an enterprise member enters the federal
prison system, he will be recognized as a member of the federal Aryan Brotherhood prison gang. In contrast, an
inmate claiming to be an AB member from any other state will not be recognized as holding status or membership
within the enterprise.

3 This summary of the Aryan Brotherhood and YANDELL’s role in the enterprise is based on my
consultations with CDCR gang experts, who have assisted me extensively in the investigation. It is also based on
my personal review of hundreds of intercepted text messages and phone calls involving the defendants. Indeed, for
about 91 days during this investigation, law enforcement officers conducted court-authorized wiretaps of many
different telephones used by the Target Subjects. The wiretaps resulted in the seizure of more than 1,856 pertinent
conversations.

23

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 30 of 143

state prison were unconstitutional. Specifically, the plaintiff inmates alleged that CDCR’s
policies did not provide sufficient due process and that confinement in Pelican Bay’s Security
Housing Unit (SHU) for ten or more years violated the United States Constitution. In May 2012,
after several years of extensive litigation, a number of private lawyers and law firms began
representing the pro se plaintiffs in the lawsuit.

2. In July 2014, Ashker and other inmates purportedly began a hunger strike
at the Pelican Bay SHU. Ashker’s hunger strike was designed to draw attention to his lawsuit
and to protest the conditions of his confinement at Pelican Bay. Ashker and other inmates
conducting the hunger strike garnered significant media attention, which — in turn — created
political pressure.* Both were effective in achieving Ashker’s goal of changing the confinement
conditions of extraordinarily dangerous inmates.

a. The prisoners’ purported hunger strike was mostly an illusion.
According to a cooperating witness (“CW-1”), the AB hunger strike prisoners stocked up on

beans and tortillas in advance and concealed them in prison cells.> Once the protest was

 

4 A New York magazine profile of Ashker and his plan to use the hunger strike was titled “The Plot from
Solitary.” Written by Benjamin Wallace-Wells, the profile was published on February 26, 2014. It is available

here: http://nymag.com/news/features/solitary-secure-housing-units-20 14-2/

5 CW-1 is a former Aryan Brotherhood member who was incarcerated and actively functioning for the
enterprise at Pelican Bay prison between 2002 and 2012. Between 1994 and 2001, prior to his AB membership,
CW-1 was a California prison system inmate who committed multiple acts of violence on behalf of the enterprise.
In March 1998, CW-1 increased his status within the enterprise by trying to murder a high-priority target for the
Aryan Brotherhood. Around that time, CW-1 also became a member of the Nazi Lowriders (“NLR”) prison gang.
As a member of the NLR, CW-1 committed multiple acts of violence to maintain and increase his status with the
Aryan Brotherhood. Based in part on CW-1’s reputation for violence and his attempting to kill a high-priority
enterprise target, the Aryan Brotherhood made CW-1 a member of the enterprise in 2002. In May 2004, CW-1
murdered his cellmate at Pelican Bay. This murder increased CW-1’s status within the enterprise because the victim
held status within NLR, a subordinate gang. CW-1’s commitment offense was a murder resulting from an effort to
collect a drug debt. CW-1 was provided no promises or assurances by CDCR or the U.S. Attorney’s Office. CW-1
testified that he dropped out of the Aryan Brotherhood after he found himself backing the losing side of an internal

24

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 31 of 143

underway, the striking prisoners lost weight, and they were careful not to gorge on secreted
candy bars or burritos. However, they would also surreptitiously eat a burrito each day. The
bottom line, according to CW-1, is that the striking inmates did not risk their own health during
their purported hunger strike.

3. On October 14, 2015, the parties reached a settlement in the Ashker case
(the “Ashker settlement”). Its terms required CDCR to release extraordinarily dangerous prison
gang members from the Pelican Bay SHU into less-stringent California prison environments.
The practical effect of the Ashker settlement has been that the vast majority of the validated gang
members within CDCR were transferred out of the SHU and placed in less restrictive custodial
environments. These less restrictive environments allow more freedom of movement,
communication, and association with other prisoners, including other gang members.

E. The 2015 Ashker settlement created a growth opportunity for the Aryan
Brotherhood.

1. This investigation revealed that, since the Ashker settlement required
Aryan Brotherhood members to be released from the Pelican Bay SHU, the enterprise has
experienced a significant resurgence within California’s state prisons. In particular, Aryan

Brotherhood members have recruited new members, indoctrinated new associates, and rapidly

 

AB leadership dispute at Pelican Bay. He described his motivation for cooperating against the Aryan Brotherhood
as initially a hatred for the enterprise and a desire to kill Aryan Brotherhood members who he felt were not true to
the gang’s values. Over time, he described his desire to cooperate as follows: “I’ve taken two lives, and I don’t
know how many more people’s things I’ve damaged. And I could help out and stop and prevent some stuff, that’s
why. It’s my way of giving back.” CW-1 is further motivated to cooperate by a California law, effective January 1,
2018, that permits inmates, like CW-1, who were under the age of 18 at the time of their crime, tried as an adult, and
sentenced to an adult prison sentence to seek parole after serving 25 years of their sentence. Penal Code § 3051.
Under the law, CW-1 can attempt to demonstrate remorse and rehabilitation to a parole board in an effort to secure
his release. CW-1’s cooperation in this case could be used as evidence of his remorse and rehabilitation.

25

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 32 of 143

asserted their dominance over the white inmate population throughout California. As a result of
this resurgence, Aryan Brotherhood members and associates have also committed a number of
murders, assaults, and acts of intimidation that preserve, protect, and further expand the power of
the enterprise. Aryan Brotherhood members successfully developed new illicit revenue streams
by importing and selling prison contraband, including heroin, methamphetamine, tobacco, and
cell phones. These contraband items generate money for enterprise members. They also allow
the members to develop and direct criminal activities within and outside of a prison.

2. YANDELL was a direct beneficiary of the Ashker settlement.

a. In 2004, a California Superior Court convicted YANDELL of
murder with a firearm and sentenced him to 65 years to life in prison. Upon his entrance to the
California prison system, CDCR validated YANDELL as an AB member. As such, he was
committed to the Pelican Bay SHU in Del Norte County.

b. The Pelican Bay SHU was specifically designed to prevent inmates
from facilitating gang activities during their incarceration. It did so by isolating SHU inmates
and preventing them from communicating with other people, both inside and outside of the
prison. By placing YANDELL and other gang members in the SHU, CDCR hoped to prevent
them from communicating openly with other gang members and associates in the general prison

population and, thus, furthering organized criminal activities.

 

6 During an intercepted call on August 21, 2016, YANDELL explained to AB member Jake CORBETT that,
when he was released from the “feds” in 2001, he was only out for 45 days before being arrested for a double
murder. In the call, YANDELL said that, after he was convicted in 2004, he went straight to Pelican Bay.
YANDELL also discussed his transition from being an AB member in the federal prison system to becoming a
California Aryan Brotherhood member.

26

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 33 of 143

3. YANDELL was housed in the Pelican Bay SHU until May 8, 2015. After
the Ashker settlement, CDCR transferred YANDELL from the SHU to the California State
Prison Sacramento in Folsom, California (“Folsom prison”).

4, At the less restrictive Folsom prison, YANDELL was free to develop,
manage, and control multiple criminal activities in furtherance of the enterprise. These crimes —
committed throughout California — included drug trafficking, murders, and assaults.

5. YANDELL was assigned to a two-man cell with another AB member
named William SYLVESTER, also known as “Billy” and as “Billy from Norco.”

VI. Criminal Activities of the Defendants’

The acts detailed below were committed as part of a RICO conspiracy alleging crimes
listed as violations of the RICO statute found in 18 U.S.C. § 1962(c). The conspiracy provision
of the RICO statute is found in 18 U.S.C. § 1962(d). Where appropriate, this Affidavit’s table at
the beginning and end of the Affidavit list each of the requested charges against each individual
defendant for crimes that violate other federal statutes, such as conspiracy to commit murder in
violation of 18-U.S.C. § 1959(a)(5), and drug trafficking crimes that violate of 21 U.S.C. § 846,

841(a)(1).

 

7 Unless otherwise noted, the criminal activities occurred in the Eastern District of California or were
directed by an individual located in the Eastern District of California.

27

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 34 of 143

A. October 7, 2011 — Aryan Brotherhood member Billy SYLVESTER murdered
Ronald Richardson at Folsom Prison to gain entrance to, and increase his
position with, the Aryan Brotherhood.

1. Before YANDELL and SYLVESTER became cellmates at Folsom prison
in 2015, SYLVESTER earned enterprise membership through the murder of Ronald Richardson.

2. On October 7, 2011, SYLVESTER and another inmate, Lance Clemens,
stabbed Richardson to death on a yard in Folsom prison. Richardson had been a member of the
United Society of Aryan Skinheads (““USAS”). SYLVESTER murdered Richardson to gain
admission to the Aryan Brotherhood and to increase his status with the enterprise.®

a. To understand why SYLVESTER’s murder was significant to the
enterprise, it is important to understand the Aryan Brotherhood’s relationship with the USAS.
AB members target USAS members for murder because the USAS has consistently refused to
subordinate its California prison members to the AB. According to CW-1, the Aryan
Brotherhood considers itself the only legitimate white prison gang. As such, it will not allow
another white prison gang to function independently within California prison system.

b. Contravening the AB’s view, the USAS has tried since
approximately 2005 to unite all disparate Skinhead factions under one umbrella prison gang.
According to CW-1, if this effort is successful, it might result in a Skinhead prison gang that
outnumbers the Aryan Brotherhood.

c. Leaders of the USAS have openly defied the Aryan Brotherhood

and refused to act in a subordinate manner to the enterprise. Therefore, in about 2005 or 2006,

 

8 On August 14, 2018, a Sacramento County jury found SYLVESTER guilty of Richardson’s murder in
violation of California Penal Code § 187. SYLVESTER was later sentenced to life in prison for this murder.

28

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 35 of 143

AB members at Pelican Bay decided that every single member of USAS would be targeted for
assault unless they came to the AB, denounced the USAS, and revealed to the AB which inmates
were still aligned with the USAS.

d. After the Aryan Brotherhood announced this edict, enterprise
members were expected to kill or to orchestrate the killing of any USAS member with whom
they came into contact. Failure to fulfill this expectation could result in the AB member himself
being targeted for murder.

e. A call intercepted during the 2016 investigation corroborated the
AB’s ongoing targeting of USAS and other white prison gang members for murder. Specifically,
during a call intercepted on October 16, 2016, YANDELL told Aryan Brotherhood member
Brant DANIEL that members of various skinhead groups were targeted for murder. YANDELL
asked whether DANIEL had any “Skinhead Wolf Pack” gang members at Salinas Valley prison,
where DANIEL was housed at the time. DANIEL said no. YANDELL then told DANIEL that,
if he ran in to any of the “Skinhead Wolf Pack” dudes, DANIEL would have to tell them that
they had to denounce the Wolf Pack. YANDELL instructed DANIEL that he would have to
“move on” these other inmates if they didn’t agree to denounce the Wolf Pack.

f. During the same intercepted call, YANDELL asked his cellmate,
SYLVESTER, which skinheads had an alliance against “the Brand.” YANDELL relayed to
DANIEL that the skinhead gangs that had joined forces against the Aryan Brotherhood were
USAS, Wolf Pack, the Golden State Skins, and the American Front.

g. YANDELL added that he and SYLVESTER had “removed” all of

the Wolf Pack affiliates from Folsom prison. YANDELL also said that they disassociated from

29

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 36 of 143

them. However, YANDELL added that SYLVESTER was not letting the former members of the
skinhead groups off the hook. YANDELL explained that they found out that the four “cliques”
of skinhead groups — USAS, Wolf Pack, Golden State Skins, and American Front — had a secret
pact to take over all of the main lines, meaning areas, within California prisons.

h. YANDELL asked DANIEL to repeat the names that YANDELL
had listed. YANDELL told DANIEL that they were going to kill all of them. YANDELL said
that information from High Desert prison — where AB members Pat BRADY and Jason “Jake”
CORBETT were housed — had apprised them of the secret pact. YANDELL told DANIEL to let
all the brothers know that they need to take care of business and that members of these skinhead
groups “need to get smashed.” DANIEL affirmed his commitment to do so.

3, Richardson’s murder occurred within a small, concrete yard inside B-3
Security Housing Unit at Folsom prison. It is a yard where inmates in this segregated unit are
allowed to exercise. Inmates kept in this part of Folsom prison are separated from other general

population inmates.

fe

 

30

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 37 of 143

4. The attack began shortly before 7:35 a.m. on October 7, 2011. A video
surveillance camera positioned above the prison yard captured the murder. In the video,
SYLVESTER approaches the victim and surreptitiously removes a prison-made weapon. With
the weapon, SYLVESTER violently stabs Richardson repeatedly in the head, neck, and back.
Clemens also uses a weapon to stab Richardson in the head, neck, and back.

5. In order to retrieve Richardson, CDCR officers formed a rescue circle and
entered the exercise yard. When they reached Richardson, he was on the ground and
unresponsive. Blood flowed profusely from his head and neck. The officers removed
Richardson and gave him immediate medical attention.

6. When CDCR officials entered the exercise yard, the six other inmates
present laid prone on the ground. Surveying the yard, CDCR officers found a prison-made
weapon about five feet away from SYLVESTER. Below, on the left, is a photograph of
SYLVESTER laying on the ground and the prison-made weapon circled in red. On the right is a
close up of the weapon that SYLVESTER used to murder Richardson. As officers ordered the
inmates to exit the yard, officers found a second prison-made weapon near where Clemens had

been laying.

31

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 38 of 143

 

Ck When CDCR officers examined SYLVESTER, they discovered blood
stains on his hands, shoes, and right sleeve. 7 the video, SYLVESTER stabs Richardson
repeatedly with his right hand.

8. CDCR staff investigated Richardson’s murder. According to multiple
inmates interviewed during the investigation, Richardson was targeted and killed because he was
a USAS member.

9. The Sacramento County Coroner’s Office determined that Richardson
died of multiple stab wounds to his neck and back. The coroner noted that Richardson’s spine

was partially severed at the base of his cranium. In addition, Richardson’s jugular vein was

severed, and his lungs, spleen, kidney, and liver had been punctured.

32

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 39 of 143

B. August 12, 2015 — Aryan Brotherhood associates murdered Black Guerrilla
Family member Hugo Pinell at Folsom Prison to gain entrance to, and
increase their position with, the Aryan Brotherhood.

1. On August 12, 2015, shortly after 12:55 p.m., Aryan Brotherhood
associates Jayson “Beaver” Weaver and Waylon Pitchford slaughtered Hugo “Yogi” Pinell on
the B yard at Folsom prison. They did so to gain admission to the Aryan Brotherhood and to
increase their position with the enterprise. Pinell was a high-value target for the enterprise
because he was a long-time member of the rival Black Guerrilla Family prison gang (““BGF”).
Also, he had openly provoked AB members and white inmates by expressing opinions that
defied the enterprise.

a. Before Pinell’s murder, he spent many years incarcerated at
Pelican Bay. CW-1’s incarceration significantly overlapped with Pinell’s time there. According
to CW-1, while the two were incarcerated at Pelican Bay, Pinell openly antagonized Aryan
Brotherhood members and other white inmates by airing virulently racist opinions and
provocative statements. Because of this open disrespect, the enterprise made killing Pinell a high
priority.

b. CDCR transferred Pinell from Pelican Bay to Folsom prison on
January 8, 2014.

2. On the day of Pinell’s murder, Weaver approached Pinell on the B yard
and pulled a prison-made knife from his waistband. Weaver used his right hand to raise the
weapon above his head, quickly advanced on Pinell, and began forcefully striking Pinell’s back

and upper torso.

33

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 40 of 143

ah A nearby CDCR officer deployed a grenade to stop the attack, but Weaver
continued his assault. Pinell fell face down on the ground near the yard’s canteen window. His

head faced toward the exercise track. Weaver climbed on top of Pinell and straddled him. He

continued to forcefully stab Pinell in the back while Pitchford pinned Pinell’s legs.

 

4, Another CDCR officer deployed another grenade in an effort to stop the
attack. When the grenade went off, Weaver was unfazed. He continued to stab Pinell’s back in
a forceful, up-and-down motion.

a. Weaver’s persistence in continuing the attack is known within the
Aryan Brotherhood as “riding ‘em to the dirt.” Within the enterprise, this means that the AB
member or associate is expected to continue his assault until the victim is no longer breathing,
even if doing so risks the attacker being shot or killed by a CDCR official.

b. This approach ensures that the victim is, in fact, killed. It also
signals to other prisoners that Aryan Brotherhood murders will be carried out vigorously and

with the goal of successful execution.

34

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 41 of 143

©

5. As Weaver and Pitchford murdered Pinell, black and white inmates on the
yard erupted into a riot. The riot lasted about 20 minutes before CDCR was able to restore order.
6. Medical staff pronounced Pinell dead at 1:22 p.m. He died from the 20
stab wounds to his chest, back, and both hands.
7. One year after Pinell’s murder — at about 6:16 p.m. on August 28, 2016,
YANDELL placed an intercepted call to Aryan Brotherhood member Pat BRADY. During the
call, YANDELL admitted that Pinell’s murder was ordered by the Aryan Brotherhood.
a. At the time of this call, BRADY was incarcerated at High Desert
prison, and YANDELL was imprisoned at Folsom.
b. During their 20-minute conversation, YANDELL and BRADY
discussed current events and situations involving the Aryan Brotherhood. This included who
wanted to kill whom, who was making money, and who was suggesting new Aryan Brotherhood

members, also known as “brothers.”

c. During the call, YANDELL confirmed that the murder of Pinell
was an Aryan Brotherhood hit.
d. In particular, YANDELL admitted to BRADY that “they” (the

AB) had Jayson “Beaver” Weaver “kill that nigger Yogi.”

€. In the intercepted call, YANDELL describes “Yogi” as the person
that “the brothers had been trying to kill for years.”

f. This portion of the intercepted call corroborates CW-1’s
independent description of the Aryan Brotherhood having long viewed Pinell as a high-priority

murder target.

35

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 42 of 143

g. As the intercepted call continues, YANDELL explains that
“Beaver” had “earned his rock” because he had “smoked that motherfucker,” had been making
money, and had been “putting in work” for the enterprise.

h. “Earning his rock” is an Aryan Brotherhood phrase short for
earning a “shamrock,” the most recognizable and revered symbol of the enterprise. The phrase
refers to the way in which someone has earned his Aryan Brotherhood membership.

i. In other words, YANDELL confides to BRADY that the Aryan
Brotherhood made Weaver a member of the enterprise (he “earned his rock”) because Weaver
successfully killed Pinell, a high-priority target for the enterprise. Weaver also demonstrated his
worthiness by earning criminal proceeds and committing other criminal acts, both for the Aryan
Brotherhood.

j- The facts of Pinell’s murder, coupled with YANDELL’s
intercepted admissions to another enterprise member, demonstrate that the Aryan Brotherhood
sanctioned Pinell’s murder and encouraged its associates and members to kill him in order to
maintain and enhance the fierce reputation of the enterprise within the California prison system.
Pinell’s murder demonstrated that the enterprise was willing and able to commit extreme
violence against their rivals. Moreover, Weaver committed the murder in order to “[earn] his
rock” and did, in fact, become a member of the Aryan Brotherhood largely because of it.

C. During 2016, the Investigating Agencies developed evidence of an Aryan

Brotherhood-controlled drug trafficking conspiracy operating in
Sacramento, Missouri, and elsewhere.

1. As part of this investigation, the Investigating Agencies developed

substantial evidence of an Aryan Brotherhood drug trafficking conspiracy operating outside of

36

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 43 of 143

os

prison in Sacramento, Missouri, and elsewhere. The drug operation was overseen by key
incarcerated AB members, including Ronald YANDELL, Billy Sylvester, and Travis BURHOP.
As discussed in detail below, the AB’s drug trafficking operation was facilitated by key AB
members and associates, including Matt HALL, Samuel KEETON, Jeanna QUESENBERRY,
Nickolas Perez, and Kathleen NOLAN. Agents developed the evidence of the AB drug
trafficking operation through (1) historical seizures of drugs from various participants in the
conspiracy, (2) cooperation of a key participant in the drug trafficking operation, and (3)
undercover purchases from Jeanna QUESENBERRY in Sacramento during wiretaps on her
phone and YANDELL’s phone.

2. A key facilitator of the AB’s drug operation was Nickolas Perez. Perez
was a courier for incarcerated Aryan Brotherhood member Travis BURHOP. During the
wiretaps in this case, at YANDELL’s request, BURHOP delivered drugs for the enterprise to
Jeanna QUESENBERRY in Sacramento and executed various drug-related tasks for incarcerated
AB member Billy SYLVESTER. One of the first significant law enforcement seizures of drugs
trafficked from the Aryan Brotherhood drug operation occurred on May 27, 2016, in
Washington, Missouri.

D. May 27, 2016 — Missouri police seize a pound of methamphetamine from

Nickolas Perez; Perez later admits that the drugs belonged to Aryan
Brotherhood member Travis BURHOP

1. On May 27, 2016, law enforcement stopped a car driven by Nickolas
Perez in Eureka, Missouri. Perez’s girlfriend, Megan Huff, was the passenger. While Perez
provided a statement to law enforcement, a trained narcotics-detection dog alerted to the

presence of a controlled substance in two areas: the open right side front door and the area of the

37

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 44 of 143

*

trunk. Inside the car, an officer found a purse holding a large amount of cash wrapped in rubber
bands. In the car’s trunk, officers found a tire that had been broken apart. The tire’s condition
was consistent with information known to investigators from an informant that
methamphetamine was being smuggled from California to Missouri inside tires by Perez and
others.

2. Huff provided a statement that investigators determined contained a
number of unconvincing lies. She claimed that the money in her purse belonged to Perez and he
had handed her that money and told her to hide when they were being stopped by police.

3. For his part, Perez admitted that he and Huff had been staying at a Super 8
Motel in Washington, Missouri. He said that police would find a pound of methamphetamine in
his motel’s room safe.

4. On Perez’s keyring, police noticed a key for a room safe from the Super 8
Motel. Inside his car, officers also found a Super 8 room keycard. Perez agreed to accompany
police back to the motel room so they could recover the methamphetamine from the safe.

5. Perez and the police arrived at Room number 206 at the Super 8 Motel,
used his keycard to open the room, and found the room’s safe. Using the safe key from Perez’s
keyring, an officer unlocked the safe and seized approximately one pound of methamphetamine
from inside the safe.

6. Perez and Huff were taken to the Franklin County jail. Perez agreed to
continue cooperating with investigators. However, when Perez and Huff were released the next

day, they did not remain in contact with investigators.

38

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 45 of 143

7. According to Super 8 Motel records, Perez rented rooms on four separate
dates in 2016: March 6, April 28, May 4, and May 25.

8. During a later recorded confession, Perez admitted that, in early 2016, he
began to transport drugs to Missouri and South Dakota on Travis BURHOP’s behalf and at his
direction. Perez admitted that he had delivered methamphetamine at least two or three times to
Missouri. This admission was consistent with the motel records from the Super 8 showing that
Perez had been to Missouri three times before his arrest on May 27, 2016.

9. Perez admitted that, when he was arrested on May 27, 2016, he had taken
two pounds of methamphetamine to Missouri from California at BURHOP’s direction. Perez
delivered the first pound to a customer; the other was the pound seized by police from his motel
room.

10. —- Perez explained in his later confession that he did not tell BURHOP about
police seizing the pound of methamphetamine in Missouri. Instead, Perez concocted a story. He
told BURHOP that he had seen police and he buried the methamphetamine by a river in
Missouri. Relying on Perez’s story, BURHOP later directed Perez to return to Missouri and
recover the supposedly-buried pound of methamphetamine. BURHOP arranged for AB
associate Samuel KEETON to accompany Perez to find the missing pound. With KEETON by
his side, Perez pretended to look for the methamphetamine but, ultimately, they returned to

California without the “missing” pound of methamphetamine.

39

 

 
int

Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 46 of 143

E. July 11, 2016 — As part of an ongoing DEA investigation of the Aryan
Brotherhood’s drug operation, DEA undercover agent purchased heroin
from QUESENBERRY; Its delivery had been orchestrated by YANDELL
and executed by Aryan Brotherhood associate Samuel KEETON.

1. During the first half of 2016, DEA targeted the Aryan Brotherhood drug
trafficking conspiracy operating in Sacramento through a series of undercover purchases with
AB associate Jeanna QUESENBERRY.” The undercover purchases revealed how the AB drug
operation worked. Specifically, that AB member Ronald YANDELL received drug orders from
QUESENBERRY by using a contraband cellphone. YANDELL filled QUESENBERRY’s drug
orders by contacting AB member Travis BURHOP. BURHOP, in turn, tapped into a network of
drug dealers to fulfill the drug orders placed by YANDELL for QUESENBERRY. Ultimately,
the undercover purchases with QUESENBERRY led to a series of wiretaps that uncovered
substantial evidence of the ongoing racketeering activities conducted by the Aryan Brotherhood.

2. In early July and in the days leading up to July 11, 2016, I exchanged and
recorded drug-related calls and text messages with QUESENBERRY. During these exchanges, I
arranged to pay her $5,100 for about five ounces of heroin. QUESENBERRY told me that she
was communicating with her supplier. She said that her source had a southern California courier
who would bring her a large amount of heroin on the source’s behalf. Phone records showed that
QUESENBERRY’s phone was in regular contact at this time with the contraband cell phone

YANDELL was using inside Folsom prison.

 

9 I use the term “undercover purchase” to describe an occasion when I bought drugs from Jeanna
QUESENBERRY without her knowing that I was a DEA special agent. Unless otherwise noted, during each of the
undercover purchases described in this Affidavit, I was equipped with a concealed recording device, had a cover
team monitoring the deal, and gave the drugs to another agent after the deal was finished.

40

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 47 of 143

3. Phone records indicated that, when QUESENBERRY said she was
speaking to the “runner” (i.e. the courier from southern California), her phone was in contact
with a phone used by Samuel KEETON. I believed that KEETON used this telephone because it
was linked to his Facebook account. At this time, KEETON had recently been released from
California state prison and was on parole.

a. CDCR records described KEETON as an Aryan Brotherhood
associate. At the time of my July 2016 communications with QUESENBERRY, KEETON listed
a parole address of 27757 Aspel Road, number 2102, in Menifee, California. Menifee is a city in
southern California.

b. Later in the investigation, agents confirmed that KEETON worked
and resided in southern California. In particular, on August 23, 2016, surveillance agents saw
KEETON leave the office of his purported employer, Smarthome Energy Solutions, located at
5235 E. Hunter Avenue in Anaheim, a city in southern California. During the same surveillance,
agents saw KEETON and his girlfriend travel to two apartment complexes in Garden Grove and
in Fullerton, two nearby cities in southern California.

4. On July 11, 2016, at about 5:30 p.m., QUESENBERRY told me that the
southern California courier was about to “pull up.” Before the call, surveillance agents followed
QUESENBERRY to her stash pad, located at 1084 Millet Way in northern Sacramento.

a. A few minutes later, agents saw KEETON arrive in a silver truck
at QUESENBERRY’s stash pad. Agents saw KEETON remove an orange bag from the truck
and meet QUESENBERRY in front of her stash pad. KEETON carried the orange bag as he and

QUESENBERRY entered her stash pad together.

Al

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 48 of 143

5. A short time later, QUESENBERRY called me and said the courier had
arrived and delivered the heroin. QUESENBERRY told me that the courier had brought more
heroin than she had anticipated. Surveillance then saw QUESENBERRY leave the stash pad and
drive a short distance to meet with me for our planned drug deal.

6. During this undercover purchase, QUESENBERRY sold me about five
ounces of heroin in exchange for $5,100. The DEA Western Regional Lab subsequently
confirmed that I had purchased 124.7 grams of heroin from QUESENBERRY.

7. Surveillance agents then followed QUESENBERRY directly back to the
stash pad. Agents believed they saw QUESENBERRY hand some money to KEETON in front
of the stash pad before they went back inside the residence.

F. July 24, 2016 — DEA undercover agent purchased heroin from

QUESENBERRY;; Its delivery had been orchestrated by YANDELL and
executed by Aryan Brotherhood associate Matt HALL.

1, On July 18, 2016, QUESENBERRY began calling to tell me that a runner
for her source was going to deliver another load of heroin to the Sacramento area. During a
series of recorded calls, QUESENBERRY asked whether I was interested in buying additional
heroin. If so, she would make sure the courier brought some specifically for me. I told her that I

was interested in getting at least five ounces.'° During an undercover purchase on July 24, 2016,

 

10 On July 20, 2016, the Honorable Kimberley J. Mueller, Eastern District of California, authorized wiretap
intercepts of QUESENBERRY’s telephone and of telephone number 916-805-3817. As explained elsewhere in this
Affidavit, agents confirmed that the latter number belonged to YANDELL’s contraband prison cell phone.
Specifically, on October 25, 2016, CDCR officers seized a cell phone from YANDELL’s cell in Folsom prison.
Subsequent forensic examination confirmed that this phone used number 916-836-6149. Investigation showed that,
on August 25, 2016, YANDELL had asked Verizon to change this device’s number from 916-805-3817, the number
on which Judge Mueller had originally authorized interception. In addition, YANDELL’s wife, Rena Rice,
QUESENBERRY, and others were intercepted addressing the user of this phone as “Ronnie.”

42

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 49 of 143

I ultimately bought some of the heroin that YANDELL arranged for delivery to
QUESENBERRY.

2. During an intercepted call on July 21, at 4:42 p.m., QUESENBERRY told
YANDELL that she had called “Sammy” because she had been unable to contact YANDELL. I
took this to be a reference to Samuel KEETON, the runner YANDELL had used on July 11,
because pen data demonstrated that before this intercepted reference to “Sammy,” at
approximately 4:00 p.m., QUESENBERRY attempted to contact a known number for KEETON.

3. As the intercepted call from July 21 continued, QUESENBERRY asked
YANDELL, “Is he still coming up tomorrow?” YANDELL said, “We’ll have someone coming
up if you still need that . . . call me back so . . . I can call my partner and have it ready.”
QUESENBERRY said she was going to “get a final count but probably the same thing.”
YANDELL said they needed to know as soon as possible “so they can load him up.”
YANDELL told QUESENBERRY that he would wait for her call and then “call homeboy.”

4. At about 4:59 p.m. on July 21, YANDELL made an intercepted call to
QUESENBERRY. During the intercepted call, YANDELL said, “We are having our partner
pick up some shit on a whole other trip . . . you talking about 4 and a half?” QUESENBERRY
said, “I haven’t been able to get hold of both of them.” YANDELL told her, ““We need to do this
quick because we already had our boy line it up so we can have this shit . .. He has to drive
down south to pick it up, then drive back and keep it at his house ... We don’t want him to drive
back and forth.” QUESENBERRY said that she would keep calling her “guys.” I believe she
meant that she would contact her main customers to determine how much heroin they would buy.

That way, QUESENBERRY could relay this total order to YANDELL.

43

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 50 of 143

5. Shortly after the intercepted call with YANDELL detailed above, pen data
showed that QUESENBERRY tried to contact one of her known heroin customers. She also sent
me an intercepted text message that read, “Ok but I need a count on the lunches I need from the
caterer within a half hour if possible. And it will be tomorrow afternoon.” I understood this text
message to be QUESENBERRY asking what amount of heroin I would need. I later received an
intercepted call from QUESENBERRY. During the call, she said that she wanted to confirm that
we would be able to meet the following day and that I still wanted “five,” meaning five ounces
of heroin. I confirmed. She agreed to update me if our meeting time changed.

6. At about 5:42 p.m. on July 21, QUESENBERRY made an intercepted call
to YANDELL. During the call, QUESENBERRY said, “Talked to him, he said five, five and a
half.” I believe she was referring to me. She also told YANDELL that she was “waiting to hear
from the other one,” which I took to refer to her effort to reach her other identified heroin
customer. YANDELL said, “Dude is out picking up... He is getting some shit for me and Billy
anyway... This will be another one of our little partners.” QUESENBERRY asked, “So he is
gonna drive up here? He knows to wait for me while I meet dude?” YANDELL confirmed and
said, “He is leaving in the morning to go pick all that shit up.” YANDELL told
QUESENBERRY that he would wait to call his “partner.” He added that, if anything changed in
the next couple of hours, she should call him. He said that he could “change the number before
midnight.”

7. On July 22, 2016, pen register data recorded YANDELL’s phone in
contact with (213) 915-1044. Phone records showed that Travis BURHOP also attempted to

contact this number during the same time period.

44

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 51 of 143

a

a. I believe that both YANDELL and BURHOP were calling this
number because they wanted to confirm that the courier using this phone would be available to
deliver the load of heroin to QUESENBERRY. However, YANDELL’s and BURHOP’s calls
were not answered.

b. At about 4:15 p.m. on July 22, YANDELL called
QUESENBERRY and said, “My partner, we sent him over to get all that shit from Travis, and
we ain’t heard from him since.”

c. During another intercepted call on July 22, at about 5:59 p.m.,
YANDELL told QUESENBERRY that he had attempted to call the courier for the drug load but
had been unable to reach him. YANDELL said he was “starting to worry since he was driving
with all that shit on the freeway.” During the call, YANDELL asked QUESENBERRY to make
sure the driver had not been arrested. YANDELL said the driver was named “Matt HALL” and
that she should check Los Angeles, Orange, and surrounding counties to make sure he was not in
custody.

d. YANDELL also sent text messages to this effect. For example, at
7:05 p.m., he wrote: “Check orange county.”

e. At about 10:06 p.m. on July 22, YANDELL sent
QUESENBERRY a text message that read, “Got ahold of our boy and his driving up tomorrow.
Matt-Psycho-Hall 315/915-1044.” The phone number in this intercepted text message provided
the incorrect area code. It should have been area code “213,” not “315.” Indeed, in an
intercepted text sent the next morning, YANDELL clarified HALL’s correct phone number. He

wrote to QUESENBERRY, “Sorry sister I was tired. Its 213/915-1044.”

45

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 52 of 143

f. At about 10:12 p.m. on July 22, YANDELL called
QUESENBERRY and said, “We’re on.” He also said that he had just texted her. In the middle
of their conversation, YANDELL said, “He’s calling me right now, I'll call you right back.”

g. The pen register on YANDELL’s phone showed that, at 10:13
p.m., YANDELL received an incoming call from (213) 915-1044. The pen register also showed
that YANDELL’s phone had completed calls with this number earlier that evening at 9:12 p.m.
and at 10:02 p.m.

8. The next day, on July 23, 2016, at about 10:56 am., QUESENBERRY
made an intercepted call to HALL at (213) 915-1044. During the call, HALL told
QUESENBERRY that he would not be able to come up from southern California until the
following day because he had to rent a vehicle. HALL said he would leave by 11 a.m. the
following morning.

9. At about 6:28 p.m. on July 23, QUESENBERRY made an intercepted call
to YANDELL. During this intercepted call, QUESENBERRY asked YANDELL, “What do you
want me to do with the money?” YANDELL told QUESENBERRY, “We still owe Travis. We
gotta send that shit down and pay Travis.” YANDELL said they needed to “send the money
down for other things we are doing.”

a. With the benefit of information gained later in the investigation, I
believe YANDELL was telling QUESENBERRY to provide drug proceeds to BURHOP, who
would use the money to fund additional drug loads.

b. In particular, I believe that YANDELL’s reference to “money” was

a description of drug proceeds. I also believe his description of “other things we are doing”

46

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 53 of 143

referred to additional drug loads that BURHOP had or would obtain on behalf of the enterprise.

10. At about 9:15 p.m. on July 23, YANDELL sent QUESENBERRY an
intercepted text message, which read: “Hi sister. Hope all is good with u. Thank u for taking
care of business with the equipment. All is set for tomorrow with Psycho coming up. Love ya
and i.”

11. At this time, HALL was a member of Public Enemy Number One (PENI),
hoping to become a member of the Aryan Brotherhood. PENI is a white supremacist gang that
works inside and outside of prison at the direction of the Aryan Brotherhood. As discussed
below, during later intercepted calls, YANDELL directed HALL — who hoped to join the
enterprise — to commit many crimes.

a. I verified through CDCR documentation that HALL had used the
moniker “Psycho” while he was incarcerated. A subsequent review of materials seized from
HALL’s residence in October 2016 revealed that he spells the nickname as “Cyco.”

12. On July 24, 2016, agents intercepted QUESENBERRY talking to HALL
multiple times. In their conversations, they coordinated the Sacramento heroin delivery that
HALL was making from southern California. Examples are detailed below.

a. During an intercepted call on July 24, at about 11:02 am., HALL
told QUESENBERRY that he had been “given the green light,” was obtaining the rental vehicle,
and would be on his way up to Sacramento.

b. During an intercepted call at 11:53 am., HALL said he had
obtained a Dodge Hemi rental vehicle. QUESENBERRY gave him directions to the intersection

just around the corner from her stash house off Northgate Avenue in Sacramento.

47
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 54 of 143

‘

c. During an intercepted call at 1:03 p.m. on July 24, HALL detailed
his relationship with YANDELL. Specifically, HALL told QUESENBERRY that he and
YANDELL had been incarcerated together in the Pelican Bay SHU. HALL described how they
had participated in a hunger strike at Pelican Bay. HALL said he was not a “driver” but a “shot
caller.” HALL admitted that he had put in “work” for the “brothers” and would do whatever
YANDELL asked of him, including murder. HALL told QUESENBERRY that he was, at that
moment “strapped,” meaning that he possessed a firearm. HALL said that he was a true racist
and a true “gangster.” HALL said he was willing to commit acts of violence from which others
shied away.

d. When HALL admitted that he had “put in work” for the “brothers,”
I believe that HALL meant he had committed violent acts (“work”) while in prison to increase
his reputation and position with the Aryan Brotherhood (“the brothers”).

13. At about 8:00 p.m. on July 24, surveillance agents saw HALL meet with
QUESENBERRY at an AM/PM gas station on Northgate Avenue in Sacramento. HALL was
driving a rental vehicle. During the meeting, agents saw QUESENBERRY lead HALL to her
nearby stash pad at 1084 Millet Way. Agents saw HALL remove a bag from the vehicle and
accompany QUESENBERRY inside the house.

14. At about 8:46 p.m., while QUESENBERRY was with HALL at her stash
house, I made a recorded and intercepted call to QUESENBERRY. During the call,
QUESENBERRY told me that the heroin had arrived and that we could meet shortly at the
AM/PM.

15. A short time later, I went to the AM/PM to conduct the undercover

48

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 55 of 143

purchase. Surveillance agents saw QUESENBERRY travel from the stash house at 1084 Millet
Way to the AM/PM. QUESENBERRY then met with me, and I paid her $5,200 for about five
ounces of heroin.

a. During the exchange, QUESENBERRY told me the courier who
had brought this heroin was not their normal courier. She added that the substitute courier had
rented a vehicle and was waiting for her.

b. The DEA Western Regional Lab subsequently confirmed that I had
purchased 133.7 grams of heroin from QUESENBERRY on July 24, 2016.

16. Surveillance agents followed QUESENBERRY back to her stash house.
A short time after she arrived, agents saw HALL leaving the stash house in his rental vehicle. At
about 10:01 p.m., HALL called QUESENBERRY, asked for directions out of town, and thanked
her.

G. July 27, 2016 —- YANDELL and QUESENBERRY discussed getting a half-
kilogram of heroin.

1. On July 27, 2016, between about 2:33 p.m. and 3:55 p.m.,
QUESENBERRY and YANDELL exchanged ten drug-related text messages. At one point,
QUESENBERRY sent a message that included the language, “And asked if could be started with
half a key.” YANDELL responded, “Or both??” At 3:55 p.m., YANDELL subsequently sent
QUESENBERRY a text message stating, “So what is look like? Sammy and Kevin r coming up
next Wednesday so let me know what u think.”

a. I believe that the intercepted text messages between YANDELL

and QUESENBERRY demonstrated that the two were coordinating the amount of heroin she

49

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 56 of 143

.

anticipated needing. For example, “half a key” is often street slang for half of a kilogram. I
believe YANDELL and QUESENBERRY were discussing this so that YANDELL could have
KEETON (“Sammy”) deliver an appropriate amount during an upcoming trip.

b. I further believe that YANDELL’s mention of “Kevin” was a
reference to attorney Kevin MACNAMARA. Subsequent events demonstrated that YANDELL
and SYLVESTER were using MACNAMARA’s status as a lawyer to have lawyer visits at
Folsom prison. These lawyer visits present an advantage because, in an effort to avoid infringing
on the attorney-client privilege, California prisons do not typically monitor them. In contrast,
California prisons make audio recordings of the conversations that inmates have with other
visitors. YANDELL and SYLVESTER exploited this practice to benefit their ongoing
racketeering activity. Specifically, during these lawyer visits, MACNAMARA would secretly
pass the inmates various kinds of contraband, including cell phones, controlled substances, and
tobacco.

2. Pen data revealed that, between 4:19 p.m. and 7:39 p.m., YANDELL’s
phone had about eight contacts with BURHOP’s phone. They apparently spoke for more than 30
minutes.

a. I believe that, during these contacts, YANDELL was working with
BURHOP to make the appropriate amount of heroin available to QUESENBERRY.

H. August 11, 2016 - YANDELL intercepts uncovered a plot to use

MACNAMARA and DEMAR to smuggle methamphetamine, cell phones, and
tobacco into Folsom Prison.

1. Prior to August 11, 2016, QUESENBERRY and I exchanged recorded

calls in which I arranged to purchase about nine and a half ounces of heroin from her on August

50

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 57 of 143

12, 2016. During the recorded calls, QUESENBERRY indicated that the courier bringing the
heroin would travel from southern California on about August 10, 2016.

2. During the week prior to August 11, 2016, agents intercepted calls in
which QUESENBERRY discussed a plot to have KEETON transport MACNAMARA to the
Sacramento area. I speculated that MACNAMARA may have required assistance in his travel
because he uses a wheelchair. In any case, the intercepts indicated that, once he was in the
Sacramento area, MACNAMARA would visit SYLVESTER, an AB member and YANDELL’s
Folsom prison cellmate.

a. Agents subsequently confirmed that SYLVESTER was scheduled
to have a lawyer visit him at Folsom prison on August 11, 2016.

b. Intelligence gathered in these, and later, intercepted calls allowed
law enforcement officers to disrupt a plot to smuggle contraband to SYLVESTER.
SYLVESTER seemed to have planned to receive the contraband from MACNAMARA and a
woman named Kristen DEMAR.!!

3. On August 11, 2016, during the early morning hours, DEMAR sent
YANDELL intercepted text messages at about 7:17 a.m. They read, “Oh my god wtf I haven’t
heard from anybody about time game plan meeting place NOTHING if they here NOTHING I
just know they hotel in complete opposite direction I though this supposed to not be like this agin

this shit not knowing where to go when to go or what time apt. At has me stressed out I got 2

 

11 DEMAR is the wife of Charles Demar, also known as “Boots,” an inmate functioning for the
enterprise in Calipatria state prison at the time. Charles Demar fell under the authority of AB member
Travis BURHOP.

51

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 58 of 143

kids here that I have to wake up get to dad and nobody wants to let me plan my shit that’s how
shit get fucker up.”

4. YANDELL responded to DEMAR at 8:04 a.m.: “Sister call our boy
Sammy 951/595-9294. Algo call Gina 740-213-3509.”

a. In this intercepted text, I believe that YANDELL told DEMAR to
call Samuel KEETON (“Sammy”) and Jeanna QUESENBERRY (“Gina”) because the phone
numbers listed by YANDELL match the numbers used by KEETON and QUESENBERRY at
this time in the investigation. Also, intercepted calls on QUESENBERRY’s phone indicated that
KEETON and QUESENBERRY were also involved in the plot to smuggle contraband into
Folsom prison.

5. At about 8:16 a.m. on August 11, agents intercepted YANDELL calling
KEETON at (951) 595-9294. This phone number matched the number that YANDELL’s text
had provided for “Sammy” earlier that morning. During the intercepted call, YANDELL gave
KEETON Kristin DEMAR’s phone number. YANDELL told him to call “Kristin” and to let her
know the plan for that day. KEETON said he was at a hotel waiting for QUESENBERRY to
arrive with a vacuum-seal machine. KEETON said that it would be “5 today and 5 tomorrow.”

6. After this call, GPS locator information showed QUESENBERRY’s
telephone travelling from her Sacramento home to the Red Lion Inn in Sacramento, located at
500 Leisure Lane. Surveillance agents also traveled to this location and saw QUESENBERRY,
KEETON, DEMAR, and MACNAMARA meeting together in the rear parking lot of the hotel.
Agents then saw DEMAR and MACNAMARA leave in a black Toyota Sienna van registered to

the MACNAMARA Trust.

52

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 59 of 143

7. Agents followed the Toyota Sienna to Folsom prison. Agents saw
DEMAR and MACNAMARA park in the parking lot and enter the prison.

a. For the prison visit, DEMAR listed herself as a paralegal.

b. Although SYLVESTER had a criminal case pending against him at
the time, he was representing himself in that case. Therefore, during this meeting, I believe that
it is unlikely that MACNAMARA was acting as a lawyer representing SYLVESTER on that
case. Such representation would be inconsistent with SYLVESTER’s pro se status.

8. CDCR Investigative Services Unit Sergeant Simon Ramirez said DEMAR
and MACNAMARA were allowed to meet with SYLVESTER for a legal visit. However, CDCR
investigators outfitted the meeting room with a video camera. They recorded and monitored a
visual feed of the meeting. The room did not provide the ability to capture sound, so no audio
was heard or recorded.

9. I have reviewed the video recording of the interaction. During the
meeting, DEMAR reached into a bag on MACNAMARA’s wheelchair and produced items.
MACNAMARA was off screen for most of the video. However, the bags on one side of his
wheelchair were visible when DEMAR reached into them. During the course of about 20
minutes, I could see DEMAR quickly hand SYLVESTER several items, including what
appeared to be a cell phone. DEMAR obscured her passing the contraband by holding a notepad

on top of the items. Two stills from the surveillance video are below.

53

 

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 60 of 143

*

 

10. When the visit concluded, CDCR officers searched SYLVESTER. They
found a new iPhone in a hand-sewn pocket on the right side of SYLVESTER’s waistband. In the
same waistband, officers discovered three other iPhones and three vacuum-sealed baggies of
tobacco. The tobacco weighed about 174 grams. Upon further search, officers discovered about
20 grams of suspected methamphetamine in SYLVESTER’s rectum. A field test returned a
positive result for the presence of methamphetamine. Below is a photograph of some of the

evidence collected.

54

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 61 of 143

 

11. During the search, SYLVESTER asked whether DEMAR was going to get
in trouble. He made a number of incriminating statements demonstrating that this smuggling
operation was an Aryan Brotherhood plot designed to benefit the enterprise.

a. As officers searched ‘SYLVESTER, he spontaneously told CDCR
Sergeant Nicholas Stake, “She had to do this. We made her.” SYLVESTER asked Sergeant
Stake if he knew who DEMAR’s “old man” was. SYLVESTER then identified DEMAR’s
spouse as “Boots.”

b. SYLVESTER claimed that DEMAR had been manipulated into
bringing him contraband because she believed that the Aryan Brotherhood had targeted her
husband for death. SYLVESTER further claimed that DEMAR had been manipulated into
believing that her husband’s life would be spared if she brought contraband into the facility.

c. Sergeant Stake identified “Boots” as inmate Charles Demar, a
validated Skinhead gang member housed in Calipatria prison.

12. CDCR officials also searched MACNAMARA and DEMAR before they

left the prison grounds. In the seat cushion of MACNAMARA’s wheelchair, the officials found

55

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 62 of 143

%

three new phones, plastic wrappers, and cell phone power cables.

a. Investigators approached DEMAR and read her Miranda warnings.
She said she understood her rights and agreed to make a statement. According to DEMAR, she
was assisting MACNAMARA on a case involving SYLVESTER.

b. Investigators confronted DEMAR with the finding of contraband
on SYLVESTER. DEMAR dropped her head and said, “J need to think about my husband
before I say anything.” DEMAR said she wanted to cooperate but she didn’t want to get herself
or her husband “Charlie” into more trouble. DEMAR claimed that she could die if she
cooperated or said something that she wasn’t supposed to say.

c. DEMAR explained that her husband was incarcerated at Calipatria
prison and had been put “in the hat,” meaning the Aryan Brotherhood had marked him for death.
DEMAR admitted that she and MACNAMARA had visited SYLVESTER at Folsom prison on
five occasions. According to DEMAR, the first visit was just a meeting, but on a few occasions,
MacNAMARA brought contraband for SYLVESTER.” At one point in the interview, DEMAR
lowered her head and said, “Know this: I wasn’t a willing participant.” Then, she said, “Just take
me to jail.” Eventually, DEMAR requested a lawyer, and questioning ceased.

d. Officers released DEMAR and MACNAMARA later that
afternoon. DEA surveillance saw DEMAR and MACNAMARA leave Folsom prison together in

a black Toyota Sienna van at about 2:50 p.m.

 

12 During an August 12 intercepted call between YANDELL and Rice, YANDELL implied that
MACNAMARA had smuggled items into prison for SYLVESTER on three prior occasions.

56

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 63 of 143

13. Areview of CDCR visiting records revealed that MACNAMARA and
DEMAR had visited SYLVESTER together on seven previous occasions in 2016. Specifically,
MACNAMARA and DEMAR visited SYLVESTER on February 11 and 12, March 10 and 11,
April 1, and May 12 and 13.

14. At about 5:04 p.m. on August 11, YANDELL made an intercepted call to
his wife, Rena Rice. YANDELL told Rice that SYLVESTER had been arrested. Rice
confirmed that MACNAMARA had been “busted.” However, she did not know if they had
found anything on SYLVESTER’s body. Rice said that, if they figured out MACNAMARA had
given the stuff to SYLVESTER, MACNAMARA would get charged.

15. Atabout 5:29 p.m. on August 11, YANDELL made an intercepted call to
KEETON. YANDELL instructed KEETON to tell MACNAMARA that the police didn’t know
anything. YANDELL told KEETON to tell MACNAMARA that, if the police had known about
MACNAMARA, they would have searched him coming in and he “would have been busted up
front.” KEETON said MACNAMARA was distraught. KEETON explained that he had just put
him on a plane back to southern California. YANDELL told KEETON that he and
SYLVESTER had “never told anyone about the lawyer.”

a. YANDELL surmised that the only way law enforcement could
prove the stuff had come from MACNAMARA was if SYLVESTER confessed. YANDELL and
KEETON agreed that they would be okay as long as the police didn’t put SYLVESTER “on
potty watch,” which would prevent SYLVESTER from passing the drugs secreted in his rectum.

b. YANDELL and KEETON both agreed that the police locating the

additional phones in MACNAMARA’s chair still wasn’t enough proof to implicate him.

57

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 64 of 143

16. At about 5:41 p.m., KEETON called YANDELL and said he was going to
meet QUESENBERRY in the moming. KEETON wanted to know if he needed to take the
money to “the Mexicans.” YANDELL asked whether KEETON “still had the black,” meaning
still possessed the heroin. KEETON said no, that he had given it to QUESENBERRY the
previous evening and that QUESENBERRY was supposed to give him the money the following
day, which would be August 12, 2016. YANDELL told KEETON that he would call
QUESENBERRY and get her to lock in a time to conduct the drug deal so that she could get
KEETON the money the following morning. YANDELL said that he wanted KEETON to give
some of the money to YANDELL’s wife and to SYLVESTER’s wife the following morning,
before KEETON left town. KEETON said MACNAMARA was “weirded out. He requested that
YANDELL call MACNAMARA and calm him down.

17. At about 5:50 p.m., YANDELL called DEMAR. She described what had
occurred at the prison. DEMAR said she believed that MACNAMARA either had previously
worked with law enforcement or was now working with law enforcement. She thought that
MACNAMARA had “ratted” them out.

a. DEMAR said several times that she wouldn’t “rat” or “talk” and
that she would just do her time. She said that she knew that someone had told on them and that
they had been set up. She believed the police had been waiting to “ambush” them when they
left.

b. YANDELL said that, as long as everyone kept their mouths shut,
there was no way law enforcement could know or prove that DEMAR and MACNAMARA had

brought the contraband in MACNAMARA’s chair.

58

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 65 of 143

18. Atabout 6:43 p.m., YANDELL called KEETON and informed him that he
should collect about $9,000 from QUESENBERRY in the morning. YANDELL further
instructed KEETON that QUESENBERRY should be allowed to keep $1,500 and that KEETON
should keep $400 for his driving expenses. YANDELL said, “It should be 950 times nine and a
half.”

a. I had arranged to pay QUESENBERRY $950 per ounce of heroin
and to buy between nine and nine and a half ounces. Thus, YANDELL’s quoted price matched
my order with QUESENBERRY.

b. YANDELL told KEETON to call QUESENBERRY to have her
pinpoint a time for the following day.

c. A short time after YANDELL spoke with KEETON,
QUESENBERRY called me. She said her people had a “family emergency” and needed to get
out of town. Therefore, she needed to execute the heroin deal as early as possible the following
morning.

d. I believe the alleged “family emergency” to which
QUESENBERRY referred was MacNAMARA and KEETON now wanting to leave the
Sacramento area as quickly as possible. Therefore, QUESENBERRY was trying to move up the
time for our drug deal.

I. YANDELL intercepts confirmed that DEMAR and MACNAMARA were told

to blame their contraband smuggling on Billy SYLVESTER and the Aryan
Brotherhood.

1. During an intercepted call between YANDELL and Rice, YANDELL

confirmed that SYLVESTER had told DEMAR and MACNAMARA to blame the Aryan

59

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 66 of 143

Brotherhood for their smuggling contraband into Folsom prison on August 11.

a. In particular, on August 12, 2016, at about 8:12 p.m., YANDELL
spoke with Rice. YANDELL said that he had instructed “Billy” (SYLVESTER) to tell DEMAR
and MACNAMARA that, if anything ever happened, they should tell law enforcement that the
Aryan Brotherhood had threatened them. YANDELL added that DEMAR and MACNAMARA
should say that they were scared and had smuggled the contraband because they feared for their
lives.

b. During the intercepted call, YANDELL said that SYLVESTER
had told DEMAR and MACNAMARA that SYLVESTER would admit to any statements they
made implicating him. In this way, SYLVESTER would make sure that nothing happened to
DEMAR and MACNAMARA.

2. In intercepted text messages sent on August 13, DEMAR and YANDELL
confirmed that DEMAR should blame SYLVESTER and the Aryan Brotherhood for her
smuggling contraband into Folsom prison. They agreed that she should do this in order to
protect DEMAR and MACNAMARA from prosecution.

3. In particular, the following text exchange occurred in the early morning
hours of August 13:

DEMAR: Good moming hope all is well I just want to express my gratitude
for billy and you having my back as well as husbands and I hope
you know we will not diasapoint you or ever go out like cowards
and I am here if there anything u guys need I’m glad I have had the
opportunity to meet u guys r have learned a lot and understand a

lot better

YANDELL: Thank u sister. It’s all good. Got word from B. He said remember
what he said if they threaten to charge u. Put it all on him and we

60

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 67 of 143

will always say he told u guys to do that because they can’t do
anything to him. He wants to protect u and Kevin. No worries. I'll
keep u posted on any updates. R.
4, In this text exchange, I believe that YANDELL reminded DEMAR that
“Billy” SYLVESTER (“B”) had told her to blame SYLVESTER for DEMAR’s smuggling
contraband into the prison on August 11. I believe that is what YANDELL meant when he wrote
that “B” said, “Put it all on him.” Confirming that SYLVESTER and the AB would back the
story, YANDELL then wrote “we will always say he told u guys to do that.” The advantage to
this approach was that, as YANDELL pointed out, “they can’t do anything to” SYLVESTER,
who was already serving a lengthy prison term. YANDELL then made clear that the point of
this cover story is to “protect” DEMAR and “Kevin” MACNAMARA.
5. On October 7, 2016, SYLVESTER returned to the cell that he shared with
YANDELL. Because of the contraband seizure on August 11, 2016, he had spent nearly all of
the previous two months in Administrative Segregation at Folsom prison. Upon returning to the
cell, SYLVESTER used YANDELL’s wiretapped phone to make several calls.

a. During two intercepted calls on October 7, SYLVESTER made a
number of admissions about criminal activities to Carrie Sides, a woman whom law enforcement
officers believed to be his girlfriend. Specifically, SYLVESTER gave details about moving
money earned from committing crimes through his daughter and about using MACNAMARA to
smuggle contraband into the prison.

b. The first call began at about 6:37 p.m. on October 7. During the

call, SYLVESTER confirmed that Sides had the money. He then instructed her to use Western

Union to send it to SYLVESTER’s daughter, Tuesday, who lived in Redding. Sides told

61

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 68 of 143

SYLVESTER that she loved him.

c. At about 8:39 p.m. on October 7, SYLVESTER called Sides again.
During this intercepted call, SYLVESTER told Sides that “the Feds” had a warrant to put a
camera in the room with him and his attorney. SYLVESTER said he was worried because a
brother on the streets had been busted. In addition, the brother’s girl had been busted with drugs
and guns and was looking at 15 years in custody. They believed she was telling on them.

d. Sides also confirmed that she spoke almost every day with
QUESENBERRY via FaceTime. SYLVESTER asked if Sides would marry him, and she said
yes. SYLVESTER asked if his mom had told Sides about his involvement with “organized
crime,” and Sides said yes.

e. SYLVESTER said that nobody had known that he was bringing in
everything — phones and dope — through his attorney but that they would have a new way soon.
SYLVESTER said that YANDELL had been holding some of SYLVESTER’s money for him
and that he was going to have YANDELL bring some of the money to Sides. SYLVESTER
went on at length about how they were making money and how their people did not have to
know all the details, including the fact that Sides had been involved.

f. SYLVESTER said that, now, everyone would know that, in order
to talk to SYLVESTER, they would have to go through his daughter, Tuesday. She would not
say a word if anything happened. SYLVESTER said that a lot of people knew who Tuesday
was.

g. SYLVESTER said that Rice was going to visit YANDELL this

weekend and would bring Sides several thousand dollars on SYLVESTER’s behalf.

62

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 69 of 143

SYLVESTER said that Rice had a lot of their money, which they would invest in an upcoming

venture.

J. August 11, 2016 - YANDELL and BURHOP discuss Aryan Brotherhood
business and distribution of the enterprise’s drug proceeds.

1. On August 11, 2016, at about 7:55 p.m., YANDELL received an
intercepted call from BURHOP, who was incarcerated in Calipatria prison. During the 20-
minute conversation, YANDELL gave extensive advice and guidance about how BURHOP
should run the enterprise’s operation in Calipatria prison.

a. During the call, BURHOP said that he had just spoken with
Charles Demar, aka “Boots,” the husband of DEMAR. YANDELL explained that BURHOP
needed to “close ranks” down there, keep Charles Demar close, and set rules to establish order
among the white inmates at Calipatria prison.

b. YANDELL explained that, in the past, he told white inmates that
he would kill them if they bought drugs from someone of another race. YANDELL said it was
easier to kill the non-conforming white inmates than to start fights over the yard. YANDELL
said that, if any of the inmates didn’t follow BURHOP’s rules, he should “make one drop,”
meaning kill him. YANDELL said BURHOP should not do the killing himself.

c. BURHO?P said that his distribution organization was doing well
even though he had “made amends with” another group within Calipatria prison. BURHOP said
the Mexicans’ distribution was doing poorly and that they were mad about the state of their drug

business. BURHOP said that the “Mexican” inmates owed him money.

63

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 70 of 143

d. YANDELL said that, because SYLVESTER had been caught with
contraband earlier that day, YANDELL was afraid to use PayPal to move money. Instead, he
was going to send KEETON down to southern California and have KEETON give BURHOP
$7,000. This way, BURHOP could hold the money for SYLVESTER. YANDELL said he
would send more money in the future. Then, YANDELL would instruct BURHOP to send
postal money orders to various people connected to SYLVESTER.

2. On August 11, 2016, at about 8:24 p.m., YANDELL made an intercepted
call to an unknown man using telephone number (747) 256-5983. YANDELL told this man that
he had just spoken to BURHOP. YANDELL described what had happened to SYLVESTER and
what had been seized. He said that he did not want to say anything over the telephone and that
he would talk to the unknown man the following day. YANDELL said he was going to “take it
up a notch” even though everyone knew that they were the inmates responsible for bringing
phones into the prison. YANDELL reiterated that he would speak to the unknown man in person
the following day.

a. Based upon subsequent intercepts and investigation, I believe that
Michael “Mosca” TORRES was the male user of telephone number (747) 256-5983.

b. At the time of this intercepted call, TORRES was a member of the
Mexican Mafia prison gang. He was also incarcerated at Folsom prison.

c. Given their incarceration in the same prison, it makes sense that
YANDELL would speak with TORRES in person rather than over the phone. It also makes
sense given that YANDELL was concerned about SYLVESTER’s having been caught with

contraband.

64

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 71 of 143

d. Phone records showed that the number (747) 256-5983 was in
contact with BURHOP’s phone number at about this time.
K. August 11, 2016 - YANDELL and HALL discuss connecting Matt HALL to

BURHOP’s heroin supply and a plot to kill Aryan Brotherhood member
Kenneth Johnson.

1. At about 11:51 p.m. on August 11, 2016, YANDELL made an intercepted
call to HALL. The call lasted about one hour and 19 minutes. During the call, YANDELL and
HALL discussed issues within the Aryan Brotherhood. In addition, YANDELL said that he was
getting heroin for $750 an ounce. HALL asked to purchase some heroin. YANDELL said he
would contact BURHOP on HALL’s behalf. HALL indicated that he also wanted to purchase
several ounces of methamphetamine because he was expected to deliver it to AB commission
Member Daniel “Danny” TROXELL. HALL said he was doing work for TROXELL and being
harassed by AB member “Kenwood,” whom agents subsequently identified as Kenneth Johnson.

2. YANDELL explained how the enterprise was functioning at that time.
Specifically, YANDELL said that he and SYLVESTER were drug distribution partners.
YANDELL also said that he and TROXELL were attempting to “build an army.”, YANDELL
said that HALL was nearly a full Aryan Brotherhood member. Making him an official member
was just a “formality.”

3. During the intercepted call, YANDELL identified himself as being one of
the AB’s three commission members. YANDELL boasted that everything was run through him.
YANDELL identified TROXELL and David “Big Country” Chance as the other two

commission members.

65

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 72 of 143

4. HALL said that he had done a “hot” “lick at the hotel” and that, “if you
don’t get caught in 72 hours, you are good.” HALL explained that Johnson had violated this rule
because he wanted proceeds from the robbery within the first 48 hours. HALL thought this was
very foolish.

a. As explained below, I believe that HALL’s reference to the “hot”
“lick at the hotel” referred to a robbery/homicide in Anaheim on July 13, 2016, in which a crew
of three men attempted to rob another drug dealer and one of the crew members was shot and
killed.

b. I also believe that, based on his statements, HALL intended to
funnel money from this robbery to Johnson.

5. YANDELL said that he had spoken to TROXELL extensively about how
he wanted Johnson “put on the shelf,” meaning killed. YANDELL instructed HALL not to
answer to Johnson or to give him money. Several times, YANDELL said that he was going to
have Johnson killed and had issued “a murder order.”

6. An Orange County Sheriff's Homicide Special Investigations detective
subsequently verified that two people had been arrested in July 2016 after they accidentally shot
and killed one of their own accomplices during a hotel robbery. Specifically, on July 13, 2016,
that extortion scheme resulted in the murder of Daniel Richardson in Anaheim, California. The
individuals involved in the robbery attempt were known subordinates of HALL.

a. Orange County homicide investigators believed that HALL and
Johnson were directing the hotel robbery crew. In particular, I learned from the detective that

between June-July 2016, HALL and Aryan Brotherhood member Kenneth Johnson conspired to

66

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 73 of 143

extort, and aided and abetted the extortion of $2,500 from associates of the Aryan Brotherhood
based upon a belief that the associates had violated Aryan Brotherhood’s code of conduct.
Information on a phone recovered from one of the robbers linked the crew directly to Johnson.
The phone information gave specifics about the plot to get money from the robbery and from
ongoing drug sales.

b. In particular, the robbery crew set up the “lick” in order to obtain
money they would use to pay off Johnson. They owed a debt to Johnson because the crew
members had formed a white supremacist gang without receiving the Aryan Brotherhood’s prior
approval thus running afoul of the enterprise’s code of conduct. Johnson had imposed a tax on
the crew members for this unauthorized behavior.

c. Multiple intercepted calls between YANDELL and others about
this topic made clear that YANDELL and other Aryan Brotherhood members were not aware of
Johnson’s extortion scheme. YANDELL was Very upset with Johnson because the extortion
scheme ultimately led to a botched robbery/murder which, in turn, would increase law
enforcement scrutiny of the Aryan Brotherhood and its associates, especially Matt HALL.
YANDELL viewed HALL as a valuable out-of-custody resource who had been compromised by
Johnson’s behavior. Moreover, Johnson had acted without informing YANDELL, TROXELL,
or any other Aryan Brotherhood member about his extortion scheme and YANDELL therefore
considered Johnson to be in violation of the gang’s code because he was seeking to enrich
himself and not acting to benefit the enterprise.

d. Because YANDELL claimed in this intercepted call that he had

issued a kill order for Johnson, agents consulted with authorities at Kern Valley prison, where

67

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 74 of 143

Johnson was housed. Authorities placed him in protective custody to prevent his potential
murder.

€. On April 4, 2018, an Orange County Superior Court jury found
Johnson guilty of three counts of conspiracy to commit a crime, violations of California Penal
Code § 182(a)(1). The jury also returned a gang enhancement for each crime. The verdicts
related to the July 13, 2016 robbery that resulted in a homicide. On May 4, 2018, an Orange
County Superior Court judge sentenced Johnson to 25 years to life in prison for these crimes.

f. HALL was initially charged in this prosecution but was later
dismissed from the case by the Superior Court judge. The Orange County District Attorney’s
Office appealed that determination and it was later overturned on appeal in November 2018.
Since that time, HALL has not been located to face the reinstated charges in Orange County.

L. August 12, 2016 —- DEA undercover agent purchased heroin from

QUESENBERRY; Its delivery had been orchestrated by YANDELL and
executed by KEETON, who delivered proceeds to BURHOP.

l. After a series of recorded calls and texts, | met with QUESENBERRY on
August 12, 2016, at about 11:00 a.m., in the parking lot of a Smart and Final store located at
3315 Northgate Boulevard in Sacramento. During our meeting, I paid QUESENBERRY $8,800

for about nine and a half ounces of heroin.

a. The DEA Western Regional Lab subsequently confirmed that I had

purchased 231.7 grams of heroin from QUESENBERRY.
2. After the drug deal, surveillance agents followed QUESENBERRY
directly back to her stash pad. Moments later, agents saw KEETON drive away from the stash

pad in MACNAMARA’s van.

68

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 75 of 143

3. At about 2:06 p.m. on August 12, YANDELL placed an intercepted call to
KEETON. During the call, KEETON said that he had met QUESENBERRY and received
$8,800 from her. KEETON explained that he had given $1,275 back to QUESENBERRY and
kept $400 for his trouble and expense. YANDELL approved this allocation of the drug money.

a. YANDELL told KEETON to take all of the remaining drug money

— about $7,125 — to BURHOP. YANDELL explained that BURHOP would send YANDELL
money orders whenever they needed money. KEETON said he would be meeting BURHOP’s
sister the following day after work.

4. The following day, August 13, 2016, agents intercepted calls and texts
between YANDELL and KEETON. During their communication, KEETON indicated that he
had met with BURHOP’s sister and successfully turned over the money.

M. August 14, 2016 - YANDELL, Rice, and QUESENBERRY discussed Folsom
Prison interdiction and the Aryan Brotherhood’s heroin business.

1. On August 14, 2016, at about 4:57 p.m., YANDELL received an
intercepted call from Rice. Rice said that she was with QUESENBERRY. She also said that
QUESENBERRY had some additional phones that had not been seized during the August 11
attempt to smuggle contraband to SYLVESTER at Folsom prison.

2. During the intercepted call, QUESENBERRY began speaking to
YANDELL over Rice’s phone. QUESENBERRY explained that she had purchased all of the
telephones — both those seized and those still in her possession — at Walmart.

3. As the call progressed, YANDELL told QUESENBERRY that his drug

suppliers would drop the price of heroin by $100 per ounce if her customer could buy nine and a

69

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 76 of 143

half ounces twice a month. I believed YANDELL was referring to me and my undercover
heroin purchases from QUESENBERRY.

4. YANDELL also said that he would gather everyone’s phone numbers and
provide them to QUESENBERRY. This way, if YANDELL were “rolled up” by prison
authorities, QUESENBERRY could continue to obtain BURHOP’s heroin through KEETON.
YANDELL reiterated to QUESENBERRY that, as long as they kept distributing heroin and
saving their money, eventually they would be “the cartel.”

N. August 16, 2016 - YANDELL and BURHOP discussed Mexican Mafia

Member Michael TORRES connecting them to a high-quality heroin
supplier.

1. On August 16, 2016, at about 5:29 p.m., YANDELL made an intercepted
call to BURHOP. During the call, YANDELL asked BURHOP if there was any way that they
could be connected to organized crime without any drugs. YANDELL then described in detail
the circumstances leading to SYLVESTER’s being caught on August 11 with contraband at
Folsom prison.

2. YANDELL expressed his belief that the authorities couldn’t prove that
MACNAMARA and DEMAR had been the source of the contraband found on SYLVESTER’s
person. YANDELL said he expected to receive new phones shortly and would then sell his
current phone for $1,500 within the prison.

3. Regarding their ongoing heroin-trafficking business, YANDELL asked
how much money BURHOP had received. YANDELL also asked BURHOP how much money
was still owed for the heroin distributed by QUESENBERRY on August 12, 2016. BURHOP

said he wasn’t too concerned about the money owed. YANDELL said that they owed BURHOP

70

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 77 of 143

“3 grand for the elbow,” that is, $3,000 for a pound of heroin. YANDELL said “homegirl” (a
term used for QUESENBERRY) owed them a lot of money and that she had given them a
$38,000 Jeep that she had purchased using a stolen identity.

a. At the time of this intercepted call, I was aware that YANDELL
was referring to QUESENBERRY based upon prior intercepted calls between YANDELL and
QUESENBERRY.

4, As the intercepted call progressed, YANDELL discussed the heroin that I
purchased from QUESENBERRY on August 12, 2016. YANDELL said that he understood
from QUESENBERRY that the heroin obtained from “Mosca for 600” was “the shit.” I took
this to mean that TORRES had sold the enterprise high quality heroin for $600 an ounce.
YANDELL said that Mosca had “an unlimited supply” of heroin, and YANDELL was going to
try and get it for “500 a piece for all of them.” I took this to mean that YANDELL would try to
negotiate a price of $500 per ounce of heroin. BURHOP said, “With 40, that’s 20 thousand.” I
took this to mean that, if each kilogram of tar heroin contained 40 ounces, then a kilogram would
cost $20,000. YANDELL said BURHOP had Mosca’s number. Then, if anything happened to
YANDELL, Mosca would know that BURHOP was part of it all. YANDELL also said that
Mosca trusted BURHOP. YANDELL said that he would make sure that BURHOP and Mosca
were dealing directly with one another.

5. YANDELL went on to mention that he soon hoped to obtain three phones,
a piece of black (meaning an ounce of heroin), half of white (meaning a half ounce of
methamphetamine), a set of tools, glue, a cutter, and a drill bit. He said these items would be

hidden in a package delivered to another Folsom prison inmate.

71

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 78 of 143

6. On August 16, 2016, at 5:59 p.m., YANDELL made an intercepted call to
BURHOP. YANDELL asked BURHOP to send his girl a money order and to send it to a P.O.
Box address that YANDELL was going to text. YANDELL told BURHOP to send seven $1,000
money orders. YANDELL asked whether BURHOP wanted in on the next trip and to “have it
parked somewhere for him.” BURHOP said that he did. YANDELL said he didn’t trust anyone
except BURHOP to “buy a pile of that shit and have it stockpiled somewhere.”” YANDELL said
that he was going to try to make the most money on this next trip and see what they could get
from Mosca. BURHOP agreed.

7. As discussed below, agents confirmed the drug trafficking partnership
between the Aryan Brotherhood and TORRES by intercepting subsequent calls between
YANDELL and BURHOP and, on October 24, 2016, by seizing TORRES’s heroin from
BURHOP’s Fontana stash pad. That seizure is discussed in detailed below.

O. August 19, 2016 - YANDELL and BURHOP agreed that BURHOP would
supply heroin to HALL.

1. On August 19, 2016, at about 4:59 p.m., YANDELL made an intercepted
call to BURHOP. During this call, YANDELL said that he had just spoken to HALL and that
“they just got 2,500 in their P.O. Box.” YANDELL emphasized again that they got the money
and that HALL had money on him right then. YANDELL said HALL wanted to know if
BURHOP had a “piece of black,” meaning an ounce of heroin, for him. BURHOP said that he
had one if HALL wanted to “drive up to mitch.”

2. YANDELL said that HALL would have to drive “his ass off” to get

heroin from BURHOP’s network. HALL was amenable to driving to get the heroin.

72

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 79 of 143

3. During a truncated follow-up call at about 5:03 p.m., YANDELL told
BURHOP that HALL had $350 on him and would give BURHOP another $400 in a day.
BURHOP told YANDELL that HALL had just called him. Therefore, it was okay for HALL to
go to BURHOP’s homeboy’s house.

4. BURHOP complained about the quality of his new phone. YANDELL
confirmed that he would be receiving a new phone shipment shortly and would hook BURHOP
up.

5. During the same day, August 19, starting at about 9:09 p.m., YANDELL
and BURHOP exchanged the following intercepted text messages:

YANDELL: Did u ever tell Boots to have Kristen chill out? That attorney

BURHOP: _ I talked to him...So...U know she wears the pants in there
relationship tho...

YANDELL: Shits got me tripping
BURHOP: _ That’s one of the reasons I changed my number
YANDELL: I’m changing mine when I renew my plan on the 24th

BURHOP: Its like us said... Whats there to talk about now I would ... Is she
getting at u still too?

YANDELL: Yeah I truly believe they’re trying to set me up. That attorney left
me a weird message. All he said is, if it’s so important to me?
Huh?

BURHOP: _ does that mean?

YANDELL: Yes she just left me a text to call her

BURHOP: Sammy should go talk to him in person .. . I think

YANDELL: Yes

73

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 80 of 143

BURHOP: _ I’m talking to Sammy

6. In this text message exchange, I believe that YANDELL told BURHOP
that DEMAR and MACNAMARA were continuing to contact him about the August 11 seizure of
contraband from SYLVESTER at Folsom prison.

a. YANDELL confided in BURHOP that DEMAR’s and
MACNAMARA’s efforts to contact him made him uncomfortable: He was starting to think that
they were cooperating with law enforcement. YANDELL said that DEMAR, in particular, had
attempted to contact him on other occasions.

b. In the exchange, I believe BURHOP told YANDELL that DEMAR
and MACNAMARA were bothering him as well. BURHOP explains that DEMAR’s contacts
were one reason that he changed his telephone number.

c. YANDELL also said that MACNAMARA (“that attorney”) had left
him a strange voicemail message.

d. Toward the end of the exchange, I believe that BURHOP
suggested that KEETON (“Sammy”) should speak with MACNAMARA in person and figure out
whether MACNAMARA was cooperating with law enforcement.

e. BURHOP texted “I’m talking to Sammy” at 9:24 p.m. on August
19, 2016. Toll data shows that, beginning at 9:22 p.m. that night, BURHOP’s number had an 11-
minute call with KEETON’s number.

7. At about 9:35 p.m. on August 19, YANDELL received an intercepted call

from KEETON.

74

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 81 of 143

8. During the call, KEETON said that “DOJ out of LA County” had stopped
a car in which he was riding. KEETON said officers had arrested his friend, a gang member, on
an outstanding warrant. KEETON said that his parole officer had come over today and that she
was cool. KEETON said that he was worried because nobody had been arrested after the
SYLVESTER incident. KEETON said that was how the feds worked: They waited several years
watching you and everyone else. This was why KEETON wasn’t talking to MACNAMARA.

9. YANDELL explained that he was in a federal indictment and knew how
that worked. YANDELL said that the only way they could roll them all up is if the feds got
them talking on the phones about DEMAR, MACNAMARA, SYLVESTER, the dope, the
phones, etc., and got them to admit that they were part of a conspiracy.

10. YANDELL explained that he was busted on a federal wiretap in 1990.
YANDELL said he admitted his guilt by saying to a guy on the East Coast, ““Where is my 650
pounds?” The DEA had then come and arrested him. YANDELL told KEETON to be careful
and that, if the feds came for them, then it would be a RICO case.

P. August 20-21, 2016 - YANDELL, BURHOP, and TROXELL discussed plot
to murder Aryan Brotherhood member James Mickey at Calipatria Prison.

1. On August 20, 2016, at about 10:03 p.m., YANDELL made an intercepted
call to BURHOP. During their 25-minute conversation, YANDELL and BURHOP discussed the
situation with MACNAMARA and DEMAR. YANDELL said that ‘the Mobster, Mosca,” “has
dudes on the line” in “Old” Folsom State Prison. I took this to mean that TORRES had contacts

in the administrative segregation portion of Folsom prison, where SYLVESTER was housed

75

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 82 of 143

after the August 11 contraband seizure. YANDELL explained that “Mosca” was going to have
a phone delivered to SYLVESTER so that he could communicate from Old Folsom.

2. During the intercepted call, BURHOP said that “Mickey” had “hit A yard”
in Calipatria prison, where BURHOP was incarcerated at the time.

a. “Mickey” was subsequently identified as Aryan Brotherhood
member James Mickey.

b. BURHOP said that someone named “Sam” had authority on the A
yard where Mickey was located. Sam had relayed that Mickey claimed someone named “John”
had told him to lay low, step down, and not be in politics. YANDELL said that he was “going to
have that dude (Mickey) hit.” YANDELL said he had attempted to contact the other AB
commissioner Daniel “Danny” TROXELL the previous night but had been unsuccessful.
However, YANDELL told BURHOP that TROXELL had previously agreed that Mickey should
be killed. BURHOP confirmed this understanding and said he had spoken to TROXELL that
morning and TROXELL had agreed with this and TROXELL thought that Mickey should be
“whacked,” meaning killed, as soon as possible .

c. YANDELL reiterated that BURHOP needed to “have dude hit”
and asked whether BURHOP had somebody to do it. BURHOP discussed AB associates that he
could have commit the murder. These people included “Jason from Modesto” and “Ripper,” a
member of the PENI gang.

d. YANDELL said that they would be hesitant to do it because
Mickey was a full Aryan Brotherhood member. AB associates would expect to get in trouble for

killing an enterprise member.

76

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 83 of 143

e. BURHOP said that the AB associates already knew Mickey was in
trouble. YANDELL said they needed to get somebody to “kill his ass,” not just stab him a
couple of times, because they needed to send a message. BURHOP said he had spoken to
TROXELL about this. According to BURHOP, TROXELL agreed that Mickey had to be killed,
the sooner, the better.

f. YANDELL made clear that he wanted to “have his ass killed.”
YANDELL counseled BURHOP that there would be a lot of law enforcement scrutiny when an
AB member was killed. YANDELL said the assassins should take precautions, including
cleaning out their cells in advance of the killing.

g. BURHOP and YANDELL then discussed various ways to kill
Mickey. For example, YANDELL said that Mickey could be “choked out” and then stabbed
through the eye socket. YANDELL lamented that few people knew how to stab anyone to death
anymore. |

h. YANDELL said that BURHOP’s handling this killing would “go a
long way” and would “be a nice feather in your cap.” I interpreted this as YANDELL saying
that Mickey’s killing would strengthen BURHOP’s attempt to become a full member of the
Aryan Brotherhood.

1. YANDELL and BURHOP agreed that it was important that no one
find out ahead of time that Mickey was going to get hit. If others learned of their plan, law
enforcement officers would just “roll him up” into protective custody.

j. BURHOP asked whether Mickey had been stealing money.

YANDELL confirmed that Mickey had stolen money from the AB. YANDELL said that, in

77

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 84 of 143

addition, Mickey had not immediately retaliated against someone who was on Mickey’s yard and
who had harmed an AB member in the past. I interpreted this to mean that Mickey’s failure to
immediately retaliate against an enemy of the Aryan Brotherhood was a reason for Mickey to be
killed.

k. Later in the call, YANDELL said that BURHOP should make it
clear to the would-be killers that the murder was “top secret.” YANDELL told BURHOP to
emphasize that, if the assassins told anyone, they would be “put in the hat,” meaning marked for
their own death. YANDELL said killing “a brother” was serious business.

1. Based on this call, DEA and CDCR investigators alerted Calipatria
prison authorities that Mickey’s life was in danger. CDCR officials promptly placed Mickey
into protective custody.

3. On August 21, 2016, at about 8:30 p.m., YANDELL received an
intercepted call from BURHOP. During the call, BURHOP told YANDELL that he had bad
news: Prison authorities had taken Mickey into protective custody. Mickey had only been out on
the yard for three days.

4. During the call, YANDELL said Mickey might come back out, but
BURHOP said he didn’t know. YANDELL said he talked to TROXELL last night about what
they wanted to do. YANDELL relayed to TROXELL that he had told BURHOP to handle that
the best way BURHOP could, because even though Mickey was an AB brother, BURHOP was

“up for the chip,” meaning eligible for membership in the Aryan Brotherhood.

78

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 85 of 143

5. BURHOP said he was going to get the lockup order tomorrow, so he
would find out in a couple days why Mickey was locked up.!2 YANDELL told BURHOP not to
worry about Mickey as long as he wasn’t still out there. BURHOP said Mickey was put on that
yard for a reason. BURHOP said that, if Mickey had been put on either of the other two yards,
he would have been done that same day. YANDELL said it was all good: The main thing was to
establish that foundation. YANDELL said they needed to do shit right and be disciplined.

Q. August 21, 2016 - YANDELL promised CORBETT admission to the Aryan
Brotherhood if he murdered AB associate Paul Diaz.

1. On August 21, 2016, at about 9:02 p.m., YANDELL made an intercepted
call to Jason “Jake” CORBETT, an Aryan Brotherhood associate incarcerated at High Desert
prison. During this 13-minute call, YANDELL confirmed that CORBETT would become a
member of the Aryan Brotherhood if CORBETT murdered Paul “Dreamer” Diaz.'* Diaz was an

Aryan Brotherhood associate also incarcerated at High Desert. YANDELL and CORBETT also

 

13 A “lock up order” is a CDCR 114D form that is used as an initial basis to justify putting an inmate into
Administrative Segregation (commonly referred to as “lock up”). An inmate can be locked up based upon a need to
protect the inmate from assault or to remove an inmate who poses a security threat to other inmates. As part of the
due process afforded California inmates, the CDCR form 114D is prepared by a lieutenant. The form is then
reviewed by a captain. If the captain agrees with the proposed course of action in the form 114D, then the case is
sent to an Institutional Classification Committee for a final decision. The Committee is usually made up of the
warden, chief deputy warden, associate warden and captain.

14 During an August 21, 2016, intercepted call between YANDELL and TROXELL, YANDELL confirmed
that he and SYLVESTER were sponsoring CORBETT for Aryan Brotherhood membership. YANDELL explained
that, during the previous four years, CORBETT had run High Desert effectively. YANDELL told TROXELL that
SYLVESTER had known CORBETT for a long time and that CORBETT was loyal. YANDELL explained that
CORBETT had offered to kill an AB member named “K-Bob.” Moreover, CORBETT had offered commit the
murder while CORBETT held a phone nearby, thereby allowing YANDELL to listen to K-Bob’s murder. Later
intercepted calls revealed that this murder was called off by YANDELL. In fact, during one intercepted call,
YANDELL spoke to K-Bob and K-Bob expressed relief that they had cleared up confusion about K-Bob’s alleged
bad standing with the Aryan Brotherhood.

79

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 86 of 143

discussed YANDELL’s vision for the Aryan Brotherhood moving forward and a past murder
that YANDELL committed on behalf of the enterprise.

2. CORBETT told YANDELL that CORBETT had tried to reason with Diaz
but that Diaz had a death wish. Therefore, CORBETT planned to “smoke his ass.” Later in the
call, YANDELL told CORBETT that he should “smoke his ass” if “Dreamer” ended up on
CORBETT’s yard. Then, YANDELL said, CORBETT “would have his motherfucking rock.”
CORBETT said he hoped that Diaz did end up on CORBETT’s yard at High Desert. CORBETT
also said that he talked to “Bobby.”!> CORBETT said that, if needed, “Bobby” and four other
inmates functioning for the enterprise had a plan to kill Diaz if he remained on his current yard.

a. During this investigation, YANDELL used phrases like “earn your
rock,” “earned his rock,” and “making the rock shine” to convey to CORBETT, BURHOP, and
HALL that they were in line to earn membership in the Aryan Brotherhood. YANDELL said
that they were in such a position because they had completed various criminal projects, typically
involving the murder of a high-value target.

3, YANDELL told CORBETT that CORBETT was going to be a part of “the
new Aryan Brotherhood,” that they were “going to shine the rock and move.” YANDELL
explained that they had connections that would make pounds and kilograms of drugs available to
members and associates when they were released from prison. YANDELL’s language implied

that the enterprise would provide its newly-released members and associates with ready sources

 

15 Investigators believe CORBETT was referring to Bobby Stockton, an inmate who eventually murdered two
people at High Desert prison.

80

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 87 of 143

of drug-dealing income. YANDELL said that the Aryan Brotherhood wanted members they
could trust, not drug addicts.

4. During the conversation, YANDELL boasted that he had killed for the
Aryan Brotherhood in 1986. He said that he had killed in the Tracy Prison for an AB member
named Bobby Wayne Smith. YANDELL told CORBETT that he was under the impression that
all AB members had killed. However, he learned that not all members had committed a murder
specifically for the enterprise.

a. CDCR investigators subsequently corroborated the murder to
which YANDELL referred. They found that, on November 26, 1986, inmate Leslie Jones was
murdered at the CDCR facility in Tracy, California. This facility is known as Deuel Vocational
Institute.

b. On January 16, 1987, YANDELL and two others were charged in
San Joaquin County Superior Court with murdering Jones. According to San Joaquin County
Sheriff's Department Detective Bassett, YANDELL was tried and acquitted of Jones’s murder.
Another defendant was tried separately and also found not guilty.

5. On August 22, 2016, between about 7:30 p.m. and 8:30 p.m., YANDELL
exchanged numerous text messages with CORBETT about the plot to kill Diaz.

a. During the exchange, YANDELL said that he had discussed killing
Dreamer with TROXELL and DANIEL. In the texts, YANDELL confirmed that DANIEL had
put Diaz “in the hat,” meaning DANIEL had marked Diaz for death. YANDELL also confirmed

that TROXELL had agreed that Diaz should be killed. In the text message printed below,

81

 

 

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 88 of 143

YANDELL further confirmed that, after discussing it with TROXELL (“DT”), he had sponsored
CORBETT for Aryan Brotherhood membership.

YANDELL: What’s up brother? Hope ur doing okay. Just wanted u to know I just
got done talking to DT. Told him I put u up so it’s official. I know you'll
make the Rock shine. Take care. Brotherly love.

CORBETT: All my love and respects to you! Best news i ever got, please know my
appreciaton [sic] is huge. My heart is swelled up right now. Thank you
brother, yes i will make it shine! All good here and hope you are good
as well. Talk to ya soon. Love and respect as always.

b. Because YANDELL claimed that the Aryan Brotherhood had
issued an order to kill Diaz, agents consulted with authorities at High Desert prison. As a result,
Diaz was placed in protective custody.

R. August 26, 2016 - YANDELL and Aryan Brotherhood member Brant

DANIEL discussed evidence of an ongoing criminal enterprise that would be
gathered by wiretapping their contraband cellphones.

1. On August 26, 2016, at about 5:54 p.m., YANDELL and Aryan
Brotherhood member Brant DANIEL began an intercepted call in which they discussed their
belief that phones were being tapped. !© However, they didn’t believe that they were being
tapped right then. YANDELL said that signs on his contraband prison phone had led him to
believe that data was being secretly stolen. YANDELL believed that the authorities were trying

to put the pieces of the puzzle together. However, YANDELL didn’t think it mattered what any

 

 

16 Brant DANIEL’s status as an Aryan Brotherhood member was apparent during the intercepted calls with
YANDELL because the two frequently discussed enterprise business at various prisons and YANDELL addressed
DANIEL with a level of respect consistent with him addressing another member. Independently, CW-1 admitted
that he and YANDELL sponsored Brant DANIEL for membership in the Aryan Brotherhood while all three were
incarcerated at Pelican Bay.

82
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 89 of 143

informant told them: If the authorities didn’t have him “ordering shit,” then they couldn’t do
anything.

a. YANDELL said that the authorities knew he was a shot-caller,
meaning an influential leader, in “the Brand.” YANDELL said that the only way “the feds”
could get them was on a conspiracy.

b. YANDELL and DANIEL discussed the situation with Kenneth
“Kenwood” Johnson, HALL, and the July 2016 murder in Anaheim. They discussed how the
murder had occurred and how they had used their respective phones, which could now be linked
to the phones seized from the guys on the street.

c. YANDELL said that, despite the law enforcement scrutiny caused
by the Anaheim murder, “we still have to commit crimes.” YANDELL said that law
enforcement would have arrested him by now if they knew YANDELL “had moved on dude.
Already it’s a conspiracy, RICO, organized crime, ordered a hit on another prisoner.”

S. August 27 and 28, 2016 - YANDELL and BURHOP discussed Aryan

Brotherhood business including drug trafficking with Mexican Mafia
Member Michael TORRES.

1. On August 27, 2016, at about 7:16 p.m., YANDELL placed an intercepted
call to BURHOP. During the call, BURHOP said he had received a Facebook message stating
that someone at his prison was cooperating with law enforcement and providing information
about BURHOP. YANDELL said he had spoken to HALL and Donald “Popeye” MAZZA.
YANDELL said there was an incarcerated Skinhead named “Knuckles” who had “a pipeline” for
getting phones and heroin into the prisons. YANDELL said that he was going to tell HALL and

MAZZA that BURHOP was about to become a full AB member. Therefore, in matters

83

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 90 of 143

regarding Knuckles, they should go through BURHOP. That would be the proper “chain of
command.”

2. YANDELL counseled BURHOP about how to control the inmates at his
prison. Specifically, YANDELL said that BURHOP needed to “micromanage” his people so
that they did not get out of hand. YANDELL said that he told the white inmates at his prison
that they would be stabbed and killed if they owed more than $200. YANDELL said he had
people ready to commit violence. He had told specific people that they were going to get killed
if they were disrespectful. YANDELL explained that he didn’t care if he went back to the SHU,
meaning the Security Housing Unit.

3. BURHOP discussed problems he had with underlings who were handing
out dope but not collecting money. BURHOP said he needed to put them in their place.
YANDELL said that he and SYLVESTER had faith in BURHOP’s abilities. YANDELL asked
when they had last “butchered” anyone on BURHOP’s “line.” BURHOP said that it had been
several weeks.

4. BURHOP said that he had unsuccessfully attempted to contact Mosca.
YANDELL said that they had promoted BURHOP to the Mexican Mafia, who had told their
people, and this word had spread. Therefore, the authorities knew that they were all in contact.

5. YANDELL said he had spoken to TROXELL about BURHOP and
vouched for his qualities, including BURHOP’s willingness to kill if needed. According to
YANDELL, TROXELL agreed that they should change the enterprise’s policy about having to
kill someone to become an AB member. TROXELL said that, if a candidate had already killed

someone, it was stupid to waste somebody they already knew was good to do it. YANDELL

84

 

 
. Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 91 of 143

said that SYLVESTER agreed as well. YANDELL explained that just killing someone didn’t
make the person a viable AB member.

6. YANDELL believed that they were going to have to kill Johnson because
he was in trouble and could not be trusted.

7. On August 28, 2016, at about 6:59 p.m., YANDELL received an
intercepted call from BURHOP. During the call, YANDELL asked whether BURHOP had
spoken to Mosca. BURHOP said he was trying. BURHOP asked YANDELL if he should call
Mosca. YANDELL said it was up to BURHOP. YANDELL was just curious. BURHOP said
he would “hit Mosca up when it is time to do something on the shit.”. YANDELL told BURHOP
he should speak to Mosca “and tell him that things are the same.” YANDELL then told
BURHOP that “it would best if you call him” so that BURHOP could “cover yourself. Because
listen bro: You know, you’re there for us, and they’re there for him. So we’re gonna take your
word for it, and I’m sure he’s gonna take his people’s word for it, you know. Even though he
trusts us, he knows we’re trusting you so...”

8. BURHOP then asked YANDELL for Mosca’s number because, BURHOP
explained, Mosca’s number was in BURHOP’s other phone. YANDELL said he would get
Mosca’s number out of his phone and send it to BURHOP.

9. In this call, I believe YANDELL told BURHOP that BURHOP should
communicate directly with TORRES and not rely on YANDELL to speak for BURHOP. Based
on the context of this and other calls, I believe YANDELL and BURHOP were discussing issues
over drug debts allegedly owed by white and southern Hispanic inmates in Calipatria prison. I

believe YANDELL suggested that BURHOP talk directly to TORRES about the issues.

85

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 92 of 143

YANDELL seemed to think that, because TORRES had authority over the southern Hispanic
inmates at BURHOP’s prison, their direct conversation would resolve the disputes more easily.

10. At about 7:29 p.m., on August 28, 2016, BURHOP sent an intercepted text
to YANDELL. It read, “Please send mosca’s number bro”.

11. At about 7:53 p.m. on August 28, YANDELL sent an intercepted text to
BURHOP. It read, “Damn I was just going to ask u for it. Let me get someone to run to his cell”.

12. Atabout 8:22 p.m. on August 28, YANDELL made an intercepted call to
BURHOP. During the call, YANDELL said, “Yeah man. Fucking, uh, [ sent word down to
Mosca. I said, ‘Hey man. Uh, I got somethin’ important to tell you, man, that you been askin’
about.’ I called, sent him a text. He’s on the line, so. . .”, YANDELL says that Mosca had a
business proposition because he was “pushing that shit.” YANDELL said he would send
BURHOP the number.

a. I believe that this call revealed YANDELL and BURHOP’s
ongoing efforts to establish “Mosca” TORRES as a significant heroin supplier for their
distribution network. YANDELL described his efforts to communicate with TORRES so that
TORRES’s heroin supplier could work with BURHOP.

T. August 2016 - YANDELL and California prison contractor employee Justin
PETTY plotted to send contraband into Folsom and High Desert Prisons.

1. On August 11, 2016, at about 9:43 p.m., YANDELL received an
intercepted call from Justin PETTY, also known as “Rune.” During this call, YANDELL

discussed the August 11 contraband seizure from SYLVESTER. YANDELL also discussed his

86

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 93 of 143

plot to have PETTY’s employer, Golden State Overnight, smuggle additional contraband into
Folsom prison.

a. During the call, YANDELL admitted to PETTY that he and
SYLVESTER were the only ones getting phones into Folsom prison. YANDELL said that he
had only been dealing with the “top two black dudes on the line” and “the top two mobsters.”
YANDELL believed that one of these people had sold them out to the police. YANDELL said
that, after “Billy got the shit from his attorney,” the police had “ambushed him.” This had cost
YANDELL $7,000.

b. YANDELL told PETTY that he had “a brother” named TROXELL
who was “on the Commission.” YANDELL admitted that he, TROXELL, and David Chance
were the enterprise’s three commissioners.

c. YANDELL mentioned that he “had” Travis. PETTY then
clarified, “Travis BURHOP?” YANDELL affirmed and said that BURHOP was at Calipatria
prison. YANDELL said that he trusted BURHOP with his life.

d. YANDELL told PETTY that nobody knew what they had going
with PETTY or “where the shit was coming from.” However, YANDELL had told TROXELL
and BURHOP that they had something for them. YANDELL said he would only tell “brothers”
he trusted face-to-face about who PETTY was and that PETTY was “hooking them up.” PETTY
said that, so long as people didn’t know his name, law enforcement who caught them would
think it came from someone at Golden State Packages.

e. YANDELL asked whether PETTY had ever told anyone, besides

his “buddies at High Desert,” what was going on. I interpreted this as a reference to PETTY’s

87

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 94 of 143

¥

efforts to import prison contraband using sealed packages sent by his employer, Golden State
Overnight, an authorized CDCR contractor. PETTY explained that he was cutting that prison,
meaning High Desert prison, off. PETTY told YANDELL that he had been doing a deal with
“Bubba” and “Buck.”

f. PETTY explained that he told them that no one needed to know
where the shit was coming from. PETTY said they needed to mask the source of the contraband
because that job was how PETTY fed his children. PETTY told YANDELL that an “ese,”
meaning a Hispanic man, knew because he had two phones. PETTY explained that he told the
guy that PETTY would make sure that he got the two phones. However, after that, PETTY was
shutting down. PETTY said that he was done. I interpreted this to mean that PETTY intended to
stop sending items into High Desert prison. PETTY told YANDELL that what he was doing
with YANDELL was not worth losing his job. YANDELL agreed.

g. PETTY believed that, if prison officials intercepted his contraband
packages, they would not suspect him. Instead, the officials would think that the parcels had
been sent by someone at “Golden State Packages” — not by someone at PETTY’s employer,
“Golden State Overnight.” PETTY believed that law enforcement would, therefore, target
Golden State Packages and that he would be shielded from detection by law enforcement. He
would maintain plausible deniability.

h. YANDELL discussed AB business and explained how he had been

placed on “the commission” for the Aryan Brotherhood.

88

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 95 of 143

w

1. Based upon this and subsequent calls, I believe that PETTY was
using his employer’s business, Golden State Overnight, as a cover for shipping contraband to
YANDELL and other prisoners. The contraband included cell phones, drugs, and other items.

2. On August 18, 2016, at about 4:42 p.m., YANDELL received an
intercepted call from PETTY, to whom YANDELL referred by the moniker “Rune.”

a. During the call, PETTY described distracting his boss while he
“pulled the order.” PETTY said it would be three to five days. PETTY described how he was
going to place cell phones, batteries, chargers, mini hack saw blades, drill bits, ear pieces, and
other items inside Little Debbie snacks, including Honey Cakes. PETTY also described other
contraband items, which I believe were drugs.

b. PETTY said that the box would be sealed as if it were straight
from the vendor. YANDELL said he could sell the small phones for $1,000 each. PETTY
described the quality of the heroin and methamphetamine he was sending to YANDELL.

Cc. YANDELL said he would give PETTY an extra bonus of $1,000
for his efforts. YANDELL said people were begging for drugs inside the prison. PETTY
confirmed the name of the Folsom prison inmate, David Wall, who was supposed to receive the
package on behalf of the enterprise.

3. On August 29, 2016, at about 7:23 p.m., PETTY made an intercepted call
to YANDELL. During the call, PETTY confirmed that the package containing Folsom prison
contraband was almost complete. PETTY also revealed that he was almost ready to send a

similar package to High Desert prison.

89

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 96 of 143

a. During the call, YANDELL described flat phones that were 4.5
inches tall. YANDELL asked PETTY if he could still swing that. PETTY said the order might
come through that night, but if it did not, then PETTY could swing it. PETTY said that, if the
package didn’t come through that night, then he could take all day tomorrow “‘to fuck with it.”

b. PETTY told YANDELL that he took the tobacco all the way out
and re-boxed it. However, PETTY hadn’t had time to vacuum seal it. PETTY said he didn’t
want to have the package come through tonight, before he was ready. YANDELL said that was
cool: He would be afraid of it smelling and then throwing the whole thing off.

c. YANDELL told PETTY that YANDELL was talking to
CORBETT. YANDELL asked whether PETTY was sending three of them. YANDELL said he
had told CORBETT that they needed to stop talking because they were going to start getting “x-
rayed and shit.” PETTY admitted that he was just sending one box to his comrade at High
Desert prison just to clear that shit with “Bubba” and “Buck.” PETTY said that was going to be
it because he wasn’t going to fuck with that prison anymore. PETTY said he had the set up with
Bubba and Buck before PETTY talked to YANDELL.

d. YANDELL asked whether PETTY had done this before. I took
this to be an inquiry about whether he had previously shipped contraband into prison. PETTY
said no. However, PETTY knew the package hit his warehouse because Bubba and Buck had
sent a test run.

e. YANDELL said he wanted to make sure. He relayed that

CORBETT had said that it was a lock because it had been done before. PETTY said that the

90

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 97 of 143

a

package they ordered came in on a day when PETTY had a corporate meeting. Therefore,
PETTY didn’t want to cut it. However, PETTY had the package in his hands.

f. YANDELL said PETTY had to stay safe, first and foremost.
YANDELL didn’t want to get PETTY caught up and arrested. PETTY said that was why he had
told YANDELL he would do it but that he wanted to be smart about it. PETTY wanted to make
sure that YANDELL and the others understood. That was why PETTY stayed in constant
contact with YANDELL.

g. YANDELL said that he and SYLVESTER were fine when they
were keeping the phones to themselves and not telling anybody. However, YANDELL said that
“the blacks” found out when YANDELL and SYLVESTER started sharing with the “Mobsters”
and their friends. YANDELL said they were being extra careful because they didn’t want the
attorney and that lady — presumably MACNAMARA and DEMAR ~ to get busted. YANDELL
said SYLVESTER got caught because “the blacks” told.

4, On August 30, 2016, at about 7:41 p.m., PETTY made an intercepted call
to YANDELL. During the call, PETTY described how he was concealing the contraband in the
package to be shipped to Folsom prison.

a. Specifically, PETTY said that the phones would be concealed in
the “fudge brownies.” PETTY said that YANDELL would get one phone with each package of
brownies, for a total of three phones.

b. PETTY also said he was tampering with the Folgers coffee jar.
PETTY said it was hard to open in a way that would not alert law enforcement officers who

unscrewed the cap. PETTY said he got it. However, the work was not up to his standards

91

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 98 of 143

because it didn’t look clean enough. PETTY mentioned that the oatmeal was easier. Before the
call dropped, PETTY said that the oatmeal, honey bun boxes, and brownies were “golden.” He
said that he never saw them, meaning law enforcement, open that box: It was sealed, superglued,
and looked better than when it came from the factory.

5. On August 30, at 7:48 p.m., YANDELL and PETTY resumed their
conversation in another intercepted call. PETTY confirmed he was close to being able to send
the package from his employer’s warehouse into Folsom prison.

a. During the call, YANDELL said that Matt HALL would bring
PETTY eight additional cell phones at a later date. That way, PETTY would be able to send the
phones in a later contraband shipment.

b. Based on later discussions, I believe that Matt HALL was able to
meet with PETTY and supply additional phones to him.

6. On September 2, 2016, at about 1:51 p.m., PETTY made an intercepted
call to YANDELL. During the call, PETTY confirmed that the packages had shipped out.
PETTY said one should arrive at Folsom prison shortly because the company guaranteed
overnight delivery. I believed PETTY’s reference to “packages” meant that, as planned, he had
sent another contraband parcel to High Desert prison.

a. YANDELL expressed great concern because Wall, the inmate to
whom the package was addressed, had been locked up. YANDELL and PETTY discussed the
consequences of this development and the possibility that the package might be returned to the

sender. YANDELL described various steps he would take to get possession of the package.

92

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 99 of 143

b. PETTY said that the contraband was in the Honey Buns, the fudge
brownies, the Quaker oatmeal container, and the Oatmeal Creme Pie box. PETTY said that
everything was in the center of the box and that, if YANDELL opened the boxes, the contraband
would be in the middle of the packages.

1 OF September 2 and 6, 2016 — Prison officials disrupted Aryan Brotherhood plot

to smuggle contraband by seizing parcels loaded with hidden cargo sent by
Justin PETTY.

1. YANDELL’s intercepted calls with PETTY made clear that they planned
to send a contraband package into Folsom prison. Thus, on September 2, 2016, agents from the
DEA and the CDCR Special Service Unit coordinated with Folsom prison investigators. They
suggested that the Folsom prison investigators look for a package sent from Golden State
Overnight to an inmate named Wall.

a. On September 2, Folsom prison investigators intercepted a
package sent from Golden State Overnight and addressed to inmate David Wall. In the package,
officers discovered three cell phones, two black USB cellular phone charging cables, six
grinding discs, seven lighters, one cell phone battery, seven small screw drivers — five with flat
heads and two with Phillips heads, two Bluetooth ear pieces, 10 small metal saw blades, 25.64
gross grams of methamphetamine, and 20.33 gross grams of tar heroin.

b. As PETTY had described in calls to YANDELL, the contraband
items were hidden inside food packages, including a box of Quaker Oats, a box of Honey Buns
snacks, a box of fudge brownies, and similar items. The contraband was concealed in a manner
designed to avoid detection by prison staff who would have searched the box’s contents before

giving them to inmate Hall.

93

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 100 of 143

. a

c. The DEA Western Regional Lab subsequently confirmed that
some of the substances seized from the package contained 24.5 grams of actual
methamphetamine and 15.264 grams of heroin.

d. Below are some photographs of the contraband parcel and its

contents.

 

ms On September 2, 2016, at about 2:05 p.m., PETTY made an intercepted
call to YANDELL. PETTY confirmed that a Folsom prison official named “C. Howard” had

taken delivery of his package at 8:58 a.m.

94

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 101 of 143

3. In an intercepted call made to YANDELL at 2:08 p.m., PETTY fretted
that his fingerprints would be all over the contraband items and that, if the package were
returned, his employer would inevitably discover the contraband. The two men speculated that
perhaps one of their phones was wiretapped. Then, they seemed to reject that possibility.

4. Based on the content of YANDELL’s previous conversations with
PETTY, agents from DEA and the CDCR Special Services Unit alerted CDCR investigators at
High Desert prison about the possibility of a contraband package sent from PETTY’s employer,
Golden State Overnight. On September 6, 2016, High Desert investigators intercepted a package
sent from Golden State Overnight and addressed to an inmate named Tony Barron.

a. Within the package, officers discovered about ten cell phones, 241
gross grams of heroin, and 133 grams of methamphetamine.

b. The cell phones and controlled substances were hidden inside
boxes of Oatmeal Creme Pies and fudge brownies. They were concealed in a manner designed
to avoid detection by prison staff who would have searched the box’s contents before giving
them to inmate Barron.

c. The DEA Western Regional Laboratory subsequently confirmed
that some of the substances seized from the package contained 140.496 grams of heroin and 39.9

grams of actual methamphetamine.

95

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 102 of 143

 

V. Intercepted calls confirmed that PETTY sent contraband into Folsom and
High Desert Prisons on behalf of the Aryan Brotherhood.

le, On September 5, 2016, at about 1:31 p.m., YANDELL received an
intercepted call from BURHOP. During this call, the two discussed packages that YANDELL
had arranged to be smuggled into the Folsom and High Desert prisons. YANDELL told
BURHOP that, in a few weeks, he had lost $12,000 in contraband.

Z Subsequent intercepted calls revealed that, for several weeks, YANDELL,
PETTY, and CORBETT were not able to determine whether prison investigators had intercepted

the High Desert package.

96

 

 
Case 2:19-cr-00107-KJM Document 1 Filed 05/21/19 Page 103 of 143

3. On October 6, 2016, at about 9:43 p.m., YANDELL made an intercepted
call to PETTY. During the call, YANDELL asked whether PETTY had called CORBETT about
the package that PETTY had sent to High Desert Prison. YANDELL asked PETTY to find out
about the package because not knowing was making YANDELL nervous.

a. PETTY said he was going to track the package with the tracking
number. YANDELL said he wanted to know what happened because nobody knew. PETTY
said that he heard that the package was there, meaning at High Desert.

b. YANDELL and PETTY then speculated about what might be
delaying delivery to the designated inmate at High Desert prison.

Cc. PETTY reiterated that he would track the package and see whether
it would tell him whether the inmate received it.

4. On October 6, 2016, at about 10:01 p.m., PETTY made an intercepted call
to YANDELL. During the call, PETTY confirmed that he had spoken to CORBETT. PETTY
explained that CORBETT planned to call the mother of the inmate to whom the package had
been addressed. In this way, CORBETT would try to get information about the package. Then,
PETTY could try to locate the package within his employer’s system. YANDELL told PETTY
to track the package sent to High Desert and get back to him.

5. On October 10, 2016, at about 7:05 p.m., PETTY made an intercepted call
to YANDELL. During the intercepted call, PETTY asked if YANDELL had heard anything
about the High Desert package. YANDELL said he had not heard anything but said that some

white inmates at High Desert had been busted with cell phones.

97

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 104 of 143

a. During this call, YANDELL and PETTY discussed a new plan to
use a Golden State Overnight package to send drugs and other contraband into Folsom prison.

b. During part of the discussion, PETTY confirmed that he had met
with Matt HALL. PETTY said he now only owed $100 to HALL.

C. Based on this and other intercepted calls, I believe that HALL
bought some contraband — possibly very small cell phones — and gave it to PETTY for packaging
and sending to YANDELL and SYLVESTER. As part of that transaction, I believe PETTY still
owed $100 to Matt HALL because HALL had fronted the cost of purchasing the contraband. I
believe that PETTY was slowly paying HALL back.

6. On October 19, 2016, High Desert prison investigators searched inmate
Barron’s cell. Inside, they found a dictionary with Barron’s name and CDCR number on the
exterior. Between two pages of the dictionary, an investigator found a small piece of paper. On
the piece of paper was written the name “Ruin” and a phone number. This phone number
matched one that YANDELL had used to call PETTY during August and September 2016.

W. September 2016 - YANDELL and BURHOP planned to receive heroin from
Mexican Mafia Member Michael TORRES.

1. On September 5, 2016, at about 1:31 pm. YANDELL received an
intercepted call from BURHOP. During this call, YANDELL and BURHOP discussed, among
other things, splitting a kilogram of heroin supplied by TORRES.

a. YANDELL asked whether BURHOP still had the “black,”

meaning heroin. BURHOP said they should contact Mosca to be sure.

98

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 105 of 143

rt

b. BURHOP asked YANDELL whether his “girl” was still doing
well. I interpreted this as BURHOP asking whether QUESENBERRY was still arranging drug
deals. YANDELL said that she was supposed to “be hooking up with dude for 10 pieces.” In
other words, QUESENBERRY was supposed to be arranging a sell ten-ounce sale of heroin.
YANDELL explained that he was trying to “get things for six,” meaning that he was trying to
obtain ounces of heroin for $600 each.

c. BURHOP suggested that he and YANDELL “just get a whole
fuckin’ key,” meaning an entire kilogram of heroin. YANDELL said that Mosca’s heroin source
was not a “mobster,” meaning he was not a Mexican Mafia member. However, YANDELL
believed that Mosca’s source “wouldn’t burn Mosca” because if he did, Mosca “would kill
them.”

d. YANDELL estimated that, at the price of $600 per ounce, one
kilogram of heroin would cost about $24,000. However, YANDELL said he would try to get
Mosca to provide the kilogram for $22,000. BURHOP said that he would be ready.

2. On September 9, 2016, at about 7:12 p.m., YANDELL made an
intercepted call to BURHOP. During the call, YANDELL and BURHOP discussed
YANDELL’s cultivating TORRES to supply BURHOP’s drug operation with heroin. As
described below, on October 24, 2016, agents seized a significant portion of the heroin supplied
by TORRES during a search warrant executed on BURHOP’s stash house in Fontana, California.

a. During the September 9 call, YANDELL explained the plan to
receive heroin from TORRES. In particular, YANDELL said, “I went down there this morning

and talked to that Mosca. Because J had sent that kite the night before that I talked to you, and I

99

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 106 of 143

hadn’t heard back from him . . . I went and told him, ‘Hey, check this out, man.’ I said, ‘My
homeboy, Travis, down there. You know, he wants to do somethin’, man. We need to get some
of that good shit, man, for 600, for 600 a piece, man.’”” BURHOP said, “Yeah.”

b. YANDELL described TORRES’s response to his request for
heroin at $600 per ounce: “He goes, ‘OK. Eh, let me, let me make a call. Let me call up tonight,
man. We’ll do this shit, man.” BURHOP replied, “OK.” Later in the call, YANDELL said, “I
told this dude that we need to bust a move on this fuckin’, uh, this kilo, man, for, uh, 24. And he
tried to say, ‘25, right?’ And I said, ‘Oh no, man. Billy said you said 22 to 24. It would be 24 if
it is 600 a piece.’ And he goes, ‘Yeah, yeah. That’s right.’”

c. In this call, I believe that YANDELL relayed a conversation that
he had with TORRES. According to YANDELL, he asked TORRES to arrange a heroin supply
for BURHOP. YANDELL asked TORRES to supply the heroin at $600 per ounce, which would
make a kilogram worth $24,000. TORRES initially told YANDELL he would charge $25,000
for a kilogram of heroin. However, YANDELL told TORRES that SYLVESTER had relayed
that the price would be between $22,000 to $24,000 per kilogram. YANDELL pointed out that,
if each ounce of heroin cost $600, then a kilogram would cost $24,000. TORRES agreed.

2. In October 2016, SYLVESTER used YANDELL’s phone. There,
SYLVESTER was intercepted speaking to TORRES in a number of drug-related phone
conversations. In the calls, SYLVESTER and TORRES discussed various heroin deals that
would make up for the low-quality heroin that TORRES had initially supplied to BURHOP.

a. For example, during an intercepted call between SYLVESTER and

TORRES on October 12, 2016, at about 6:59 p.m., TORRES inquired what price was being

100

 

 
Case 2:19-cr-00107-KJM Document 1 Filed 05/21/19 Page 107 of 143

charged for a kilogram of heroin through BURHOP’s supplier. SYLVESTER said he wasn’t
sure. TORRES represented that his supplier was claiming he had high-quality heroin available,
but TORRES remained skeptical about whether it really was as high-quality as the supplier
claimed. TORRES told SYLVESTER that if his supplier could provide high-quality heroin, then
TORRES would try to lower the price on a kilogram to lower than what BURHOP was being
charged and then TORRES would get a kilogram of heroin at the lower price every two to three
weeks.

b. Toward the end of intercepted call between SYLVESTER and
TORRES on October 11, TORRES confirmed that he needed to get three ounces of heroin
supplied by BURHOP.

xX, September 23, 2016 —- Matt HALL burglarized an Orange County house, and
stole a pistol, heroin, and a safe.

1. On September 23, 2016, YANDELL made an intercepted call to HALL.
During this lengthy call, the men discussed multiple criminal activities, including a burglary that
HALL had committed that day.'’ Information revealed in the call was also used in a search
warrant executed at HALL’s residence on September 30, 2016.

2. During the September 23 call, HALL told YANDELL that a woman had

solicited him about burglarizing a local drug dealer. The woman believed this dealer had a safe

 

17 This call, and many of HALL’s intercepted calls and texts with YANDELL before September 30, 2016,
were made with HALL using a phone assigned (213) 915-1044. During a search of HALL’s residence on
September 30, 2016, Los Angeles Sheriff's Department deputies found a Samsung Galaxy phone in the bathroom of
HALL’s apartment. Later forensic analysis showed that the phone had a number of (213) 915-1044. The phone also
had user names of “MH,” and “Matt Hall,” along with a number of selfie-style photographs depicting HALL’s face
in them.

101

 

 
Case 2:19-cr-00107-KJM Document 1 Filed 05/21/19 Page 108 of 143

filled with drugs, firearms, and some money. HALL said the residence was only three minutes
from MAZZA’s house in Orange County.

3. HALL said that this woman had let HALL into the victim’s home. HALL
said that, while he was there, he stole a Smith & Wesson 9mm pistol that was on a shelf out in
the open. HALL said he also took a large bag that contained what the woman thought was six
ounces of “China white” heroin. However, HALL said he thought that it was closer to a pound
and worth a lot of money.

4. HALL then said that he and some others removed a 600 to 700-pound safe
from the residence. HALL said that the safe was very difficult to move. They transported it in
one person’s vehicle but later transferred it to HALL’s Mercedes-Benz.

5. HALL told YANDELL that he had just arrived home and parked the
vehicle in his garage. HALL said that the stolen safe was so large and heavy that it was ruining
his leather back seats. He couldn’t remove the safe by himself. HALL described the safe as very
expensive and sophisticated with an electronic security key pad and a key. HALL didn’t think
he would be able to force the safe open and would, instead, have to hire a locksmith. HALL’s
female accomplice had said that additional drugs and firearms were likely in the safe. HALL
said he was sitting there with the pistol in his lap. His little scale was too small to weigh the bag
of drugs.

6. HALL said he would send YANDELL a picture of the stolen goods.
Agents subsequently intercepted a photograph sent from HALL to YANDELL. It showed a
large, clear, plastic, Ziploc bag containing a white, powdery substance. A Mercedes-Benz

ignition key rested on top of the bag.

102

 

 
Case 2:19-cr-00107-KJM Document 1 Filed 05/21/19 Page 109 of 143

 

7. HALL and YANDELL subsequently exchanged numerous text messages
discussing a mutual associate to whom they could sell the heroin. For example, at about 5:01
p.m., they exchanged the following:

YANDELL: How much weight is? Put that bich on the scales??

HALL: I’m going to put this bitch on a scale in the next couple of minutes I got to
get this fucking shit out of my car before it destroys my backseat. But you
know what gangster had to take that shit. Thee was 5 of us there I took
everything.

YANDELL: And that’s exactly why I pushed to make u a brother.

Y. September 30, 2016 — Officers search Matt HALL’s house and seize multiple
firearms, body armor, and other items.

1. On September 30, 2016, members of the Los Angeles County SWAT team
executed a search warrant at HALL’s residence, located at 151’ Manhattan Avenue, Hermosa
Beach, California. During the search, deputies seized six firearms, body armor, zip ties, live

ammunition, gang-related communications, and Nazi paraphernalia. At the time, HALL and

MAZZA were both present.

103

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 110 of 143

a. During the search, detectives found about five pistols of various

models and calibers and a special construction M-4 style rifle. They also found one ballistic

vest. Below are three photographs from evidence seized in the raid.

 

b. One of the pistols — an automatic, 9mm Smith & Wesson pistol —
matched the description of the weapon that HALL told YANDELL he had stolen. Deputies also
found a digital scale and a small amount of suspected methamphetamine in the bathroom near
the toilet.

2 On September 30, 2016, at about 1:27 p.m., KEETON made an
intercepted call to YANDELL. During the call, YANDELL told KEETON that HALL and
MAZZA had been raided and arrested. YANDELL said they had no details about why or what
had been found.

3, On the afternoon of September 30, 2016, HALL and MAZZA were

released on bail.

104

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 111 of 143

4. Later that day, at about 5:21 p.m., YANDELL made an intercepted call to
fellow AB Commission member Danny TROXELL. During the call, YANDELL and
TROXELL speculated and agreed that the search and arrests related to the robbery and murder at
the Anaheim hotel. PENI members had been arrested for this incident in July 2016, and Johnson
and HALL were under investigation. YANDELL speculated that the PENI member and Johnson
had “snitched,” which led to the raid on HALL. Both YANDELL and TROXELL agreed that
some phones had been tapped.

5. On September 30, YANDELL also sent an intercepted text to BURHOP.
It read, “Cyco and Popeye were busted this morning don’t call their phones.”

Z. October 1, 2016 —- Matt HALL admitted to YANDELL that officers caught
him possessing guns.

1. After being released from custody on September 30, 2016, HALL got a
new phone. On October 1, 2016, at about 8:10 p.m., HALL used this new phone to place an
intercepted call to YANDELL.

2. During this call, HALL described how the Los Angeles County Sheriffs
Department executed a search warrant at his residence at 2 a.m. He told YANDELL that he “got
busted with nine of them choppers,” meaning nine firearms. Police actually seized only six
firearms. HALL said that he was about an hour away from obtaining two more guns. HALL
admitted he had “put work in for that cache.” HALL claimed that he had hundreds of rounds of
ammunition, .45-caliber guns, 9mm-caliber guns, .40-caliber guns, and “a chopper,” slang for an
assault rifle. HALL said it had been weird because they had known too much, and he had not

kept the guns in the house. YANDELL asked HALL if he believed that this had to do with

105

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 112 of 143

“Kenwood” and “that situation.” I interpreted this to be a reference to Johnson and the July 2016
robbery and homicide in Anaheim.

3. HALL later said that Kenwood had done business and talked in front of
his cellmate, which had been bad. HALL had received a call “out of the blue” from Kenwood’s
cellmate the day before the raid. HALL added that he planned on immediately obtaining more
firearms because he “felt naked without them.” HALL said that he wanted both of his .45’s and
that they better have a dozen rounds each.

4. HALL complained that PENI was “a joke.” HALL said that everyone was
‘suspect. YANDELL asked HALL what he was going to do. HALL said he was going to get
‘more guns. HALL said he was not going back into custody and was debating whether to show
up to his next court date.

AA. August to October 2016 —- YANDELL discussed the plan to murder Aryan

Brotherhood member Michael Trippe and assigned the murder to AB
member Donald “Popeye” MAZZA.

1. During this investigation, agents intercepted multiple calls in which
YANDELL and other Aryan Brotherhood members discussed an ongoing effort to murder AB
member Michael “Thumper” Trippe.
2. According to YANDELL’s intercepted calls, the effort to kill Trippe was
initially assigned to Aryan Brotherhood member Elliott “Rascal” Grizzle.
a. Until recently, Grizzle had been serving a life sentence in

California prison for a murder conviction. Grizzle was released in early November 2015, after

106

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 113 of 143

the California Court of Appeal granted him post-conviction relief because of the alleged

1.18 This freed him to murder Trippe, who was out of custody.

ineffectiveness of his trial counse

b. However, on March 27, 2017, a San Diego County Superior Court
convicted Grizzle of a new first-degree murder. According to published news reports from the
trial, Grizzle and two accomplices went on May 11, 2016, to a San Carlos residence to buy
drugs. While there, they bound and blindfolded the home occupants. Then, they ransacked the
home in search of marijuana and money. The victim, Brent Adler, arrived home during the
home invasion. He put up a fight in the driveway, was shot three times, and died. Grizzle fled,
and San Diego County issued a homicide arrest warrant for him. Grizzle was ultimately arrested
in Hawthorne, Nevada. On August 25, 2017, San Diego Superior Court Judge Laura Halgreen
sentenced Grizzle to 159 years to life in prison. Grizzle’s new imprisonment made him unable to
kill Trippe.

3. Law enforcement intercepted several calls in which YANDELL discussed
the history and status of the Aryan Brotherhood’s efforts to kill Trippe. YANDELL claimed that
Grizzle had tried to kill Trippe several times but that each attempt had been unsuccessful. Calls
established that, after Grizzle was arrested again, Donald “Popeye” MAZZA agreed to kill
Trippe on behalf of the Aryan Brotherhood.

4. YANDELL spoke with Brant DANIEL during one of these calls, which

occurred on August 19, 2016, at about 5:17 p.m. During the call, YANDELL and DANIEL

 

18 On October 29, 2015, the court granted Grizzle’s habeas petition and directed the Del Norte County
Superior Court to re-impose a previous plea offer that Grizzle’s trial counsel had allegedly failed to communicate.
The result was that Grizzle’s lengthy murder sentence was reduced to a time-served sentence, and Grizzle was
promptly released from custody.

107

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 114 of 143

*

discussed how “Rascal” (Grizzle) had just been arraigned in San Diego for assault with a
firearm, murder, attempted murder, and robbery. YANDELL asked what Grizzle had robbed,
and DANIEL said “some dude’s dope.” YANDELL lamented that Grizzle had had access to
“kilos of pure heroin, kilos of pure meth” but had become a drug addict. YANDELL said that,
earlier, “Rascal drove up there with all their dope and phones, and he was so strung out that he
missed both days and overslept.”” YANDELL said that Grizzle had taken an extra ounce of
heroin as payment. YANDELL said that, if Grizzle would have “smoked Thumper, he would
have cleaned all this shit up.” DANIEL said that he had kept telling Grizzle he had to do it and
could fix everything. However, Grizzle hadn’t done so. YANDELL said Grizzle “had the world
at his fingertips.” DANIEL remarked that Grizzle had a “taste of freedom, and he went crazy.”
5. On August 28, 2016, YANDELL and BRADY discussed efforts to kill
Trippe. During an intercepted call made at about 8:56 p.m., YANDELL and BRADY discussed
various AB members and associates. BRADY mentioned that he had heard that Thumper was an
FBI informant. YANDELL said that Grizzle had tried to kill Thumper several times because of
Thumper’s status as an informant. YANDELL explained that Grizzle had agreed to kill
Thumper because Grizzle had to make amends for becoming a heroin addict when he got out of
prison. YANDELL said he told Grizzle it was acceptable to kill Thumper’s wife if she was with
him but not to kill Thumper’s kids. YANDELL further explained that Grizzle got arrested on a
separate murder soon thereafter and never had the opportunity to kill Thumper. YANDELL and

BRADY also discussed MAZZA and their belief that he should not have been made an AB

108

 

 
e

. Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 115 of 143

member. They said he had become a member only because he had brought the PENI gang into
the enterprise’s criminal activities. !°

6. During an intercepted call between YANDELL and Donald “Popeye”
MAZZA on August 31, 2016, at about 8:24 p.m., the two discussed the need for “brothers” on
the outside of prison to help AB members who were incarcerated. MAZZA explained that he did
not want to be responsible for supporting 30 or more incarcerated members because it made no
sense. During the call, they also discussed the situation with “Kenwood” Johnson and his
issues. MAZZA also expressed his belief that Matt HALL was a good candidate to become a
new member of the Aryan Brotherhood. Finally, during the call, although the two avoided using
overt language about criminal acts, MAZZA acknowledged that if YANDELL made a decision
on the “situation in San Diego” (referring to the need to kill Michael Trippe) then all YANDELL
had to do was tell MAZZA and it would be handled.

7. On September 23, 2016, at about 4:33 p.m., YANDELL discussed Trippe
with Matt HALL. During an intercepted call, HALL told YANDELL that he had met with other
“brothers” at Don’s (MAZZA’s) house. The group had discussed arranging Thumper’s murder.
HALL told YANDELL that the group had expressed some hesitance about killing Thumper,
because Thumper was an AB member, not merely an associate. HALL said the gathered AB

members asked whether Thumper’s kill order had been confirmed. YANDELL affirmed.

 

19 This intercepted comment matches information provided by CW-1. According to CW-1, the Aryan
Brotherhood recruited MAZZA because he was one of the founding members of PENI. CW-1 said MAZZA
presented a “perfect opportunity” to finish what had been attempted with the recruitment of NLR gang members.
Specifically, CW-1 said that the Aryan Brotherhood wanted to incorporate a pre-existing street gang so that the
enterprise would have out-of-custody soldiers who could earn money, pay tribute to incarcerated AB members, and
commit criminal acts outside of prison. Thus, by admitting a founding PENI member, the Aryan Brotherhood hoped
to gain influence over members of the PENI street gang.

109

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 116 of 143

=

According to HALL, MAZZA had agreed to do one killing, and “Rick” (believed to be AB
member Rick Rainey) had agreed to do another unspecified killing. HALL said that he told all
the brothers that they had to be active because “there’s no retirement program here, ... no 401K.”
They had to do “licks” and “be active” and “get down.” A “lick,” in my experience is slang for a
robbery and HALL previously used the term to describe the July 2016 robbery/homicide in
Anaheim. HALL told YANDELL that they were all ready to participate.

8. On October 1, 2016, at about 8:10 p.m., YANDELL and HALL again
discussed MAZZA’s assignment to kill Trippe. This call occurred shortly after Los Angeles
County officers had searched HALL’s residence and found him with MAZZA. During one
portion of the call, HALL said that MAZZA had been tasked with killing someone. HALL said
that he felt bad about getting MAZZA in trouble when MAZZA was out on bail. But, HALL
said, “he needs to go kill that dude, right?” Later, HALL said again that MAZZA was out on
bail but needed “to go handle that shit.”

9. YANDELL and DANIEL discussed the plot to kill Trippe during a call
intercepted on October 9, 2016, at about 6:17 p.m.

a. During this call, YANDELL said that he had spoken on the phone
with “Rascal” (Grizzle) when Rascal was hunting “Thumper” (Trippe). YANDELL expressed
concern about compromising comments he had made in these previous conversations. For
example, YANDELL had told Grizzle not to murder Trippe in front of Trippe’s kids. However,
YANDELL told Grizzle that, if it was just Trippe and Trippe’s wife or girlfriend, then she could
go with him too, meaning Grizzle could kill her as well. In his conversation with DANIEL,

YANDELL speculated that “they” (law enforcement) probably heard that call because Grizzle’s

110

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 117 of 143

“old lady” was probably cooperating with law enforcement. YANDELL also told DANIEL that
“Slider” had called him about Thumper. Slider asked if they should kill Thumper, on whom they
had “paperwork.”

b. During this call, YANDELL claimed that SYLVESTER had told
him that “the Feds” were going to get YANDELL in six months because “the Feds” wanted
YANDELL. DANIEL asked whether “the feds” wanted YANDELL. YANDELL affirmed,
adding that the feds wanted YANDELL and had YANDELL on the phone. YANDELL
predicted that he would be indicted in six to eight months. YANDELL said they probably also
had him talking to Slider about killing Trippe.

C. YANDELL told DANIEL that he had been a target ever since he
joined the Commission. DANIEL agreed. YANDELL said he was about start “killing these
motherfuckers” himself. DANIEL said he felt like doing that, too, because he had idiots around
him.

10. Asaresult of these and other calls, law enforcement agents identified
Trippe as an AB member living in California. Officers found him and told him that his life was
in danger.
BB. October 15, 2016 — CORBETT ordered the murder of Doug Maynard at

High Desert Prison; Aryan Brotherhood associate Bobby Stockton carries
out the hit.

1. On October 15, 2016, at about 1:32 p.m., Aryan Brotherhood associate
Bobby Stockton murdered Doug Maynard on the D yard at High Desert prison. Stockton did so

on Jake CORBETT’s order. CORBETT issued the order to enforce compliance with the Aryan

111

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 118 of 143

Brotherhood’s codes and to further CORBETT’s desire to gain admission to, and increase his
position with, the Aryan Brotherhood.

2. According to CW-2, Maynard had become an Aryan Brotherhood target
because he owed money at another prison and had a drug problem.”

a. Maynard had previously incurred drug debts at one prison and
been counseled not to drink or do drugs. Transferred to a second prison, Maynard got in trouble
because he again owed money on the yard. Then transferred to High Desert prison, Maynard
racked up another debt. At that point, the Aryan Brotherhood determined that Maynard needed
to be eliminated.

b. According to CW-2, CORBETT issued the order to kill Maynard.
Stockton was eager to execute the murder because he was anxious to earn membership in the

Aryan Brotherhood.

 

20 CW-2 is an incarcerated former member of the Sacramaniacs, a street gang that functions as a prison gang

when its members are incarcerated. Sacramaniacs are subordinate to the Aryan Brotherhood within California

prisons. CW-2 has extensive criminal history that includes felony crimes of violence and drug trafficking

convictions. Asa result, CW-2 was incarcerated in California prisons off and on between 1996 to the present. In

2009, CW-2 became a member of the Sacramaniacs. As a Sacramaniac, CW-2 committed multiple acts of violence

on behalf of, and at the direction of, Aryan Brotherhood members and associates in multiple California prisons.

Between 2014 and 2017, CW-2 held positions of authority over other white inmates based upon instructions and

assignments given to CW-2 by Aryan Brotherhood members in two different California prisons. Specifically,

between 2014 and 2015, Aryan Brotherhood member Travis BURHOP gave CW-2 authority to conduct drug

trafficking, collect drug debts, and manufacture weapons while they were incarcerated at Calipatria prison.

Similarly, between 2015 and 2017, Aryan Brotherhood member Jake CORBETT and, later, AB member Pat

BRADY assigned CW-2 to police other white inmates while they were incarcerated at High Desert prison. CW-2

also manufactured weapons, sold drugs, and collected debts for the enterprise. In addition, CW-2 was involved ina

scheme to defraud the IRS of money while incarcerated at High Desert. CW-2 was provided no promises or

assurances by CDCR or the U.S. Attorney’s Office, except that CDCR agreed to transfer CW-2 to a prison that was

more convenient for family visits. CW-2 dropped out of gang life and ceased functioning as a Sacramaniac in

approximately August 2017 because he wanted to be out of prison. Once he left the prison yard, CW-2 described |
receiving additional motivation to cooperate against the Aryan Brotherhood because members of the enterprise |
disrespected him and his family. He developed a hatred for how they treated him because he felt disrespected.

112

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 119 of 143

*

c. CW-2 believed that CORBETT assigned this murder to Stockton
because CORBETT did not like Stockton. According to CW-2, by giving Stockton the order to
kill Maynard, CORBETT believed he would solve two problems: Maynard would be killed, and
because Stockton had committed the murder, he would then be transferred out of High Desert
prison. After Maynard’s murder, CORBETT commented to CW-2 and others that Stockton.
wasn’t really a candidate for Aryan Brotherhood membership: If Stockton was going to be
considered, CORBETT said, it would have already occurred.

d. In planning Maynard’s murder, other AB associates at High Desert
prison manufactured a knife. The knife was ultimately placed in a manila folder and given to
Stockton. On the day of the murder, CW-2 saw Stockton take the knife from the manila
envelope and put it in his waistband. Stockton then made his way to the yard and found
Maynard.

e. Video footage shows that Stockton approached and, without
hesitation, began using his right hand to stab Maynard in his head and upper torso. Maynard fell
to the ground and lay motionless on his stomach. He was not defending himself. Nevertheless,
Stockton continued to stab Maynard repeatedly in his head and torso.

f. CDCR officers immediately ordered inmates to “get down.”
Except for Stockton, the inmates complied. Stockton continued his attack with more stabbings to
Maynard’s head and torso.

g. As CDCR officers approached Maynard, Stockton finally stopped.
He stood up and tossed a white object with his right hand. Then, Stockton walked away from

Maynard, about 20 feet towards the center of the yard. Stockton laid down on his stomach on the

113

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 120 of 143

ground. Officers later recovered the white object and discovered that it was a flat, metal knife
measuring 6 inches long by | inch wide.

h. Officers found that Maynard was bleeding heavily but still
conscious and breathing. Medical staff arrived and immediately began treating Maynard’s
wounds. When medical staff rolled Maynard to his right side, they saw several torso punctures
that were bleeding profusely.

i. Despite medical staff efforts, Maynard succumbed to his injuries.
Dr. Abdur-Rahman pronounced him dead at about 1:50 p.m. The medical exam revealed that

Maynard had sustained 37 stab wounds.

 

3. During an intercepted call beginning at about 6:12 p.m. on October 16,

2016, YANDELL discussed Maynard’s murder with DANIEL.
a. During the call, YANDELL confided to DANIEL that YANDELL
and SYLVESTER had first ordered Maynard stabbed when Maynard was at Folsom prison.

Specifically, YANDELL asked DANIEL if he remembered YANDELL telling him about

114

 

 
Case 2:19-cr-00107-KJM Document 1 Filed 05/21/19 Page 121 of 143

Maynard, a homeboy of his from the Bay Area. YANDELL described mentioning Maynard to
DANIEL about three months earlier. DANIEL affirmed. YANDELL admitted that he and
SYLVESTER had his [Maynard’s] “ass stabbed up there,” meaning in Folsom prison. DANIEL
affirmed. YANDELL said Maynard survived the attack. Afterward, YANDELL told Maynard
that they were even. However, while Maynard was imprisoned at High Desert, Maynard
continued to violate the AB’s codes of conduct. YANDELL said that, as a result, BRADY and
CORBETT had arranged for Maynard’s murder.

b. I corroborated YANDELL’s admission that he and SYLVESTER
ordered the stabbing of Maynard in 2016, when Maynard was housed at Folsom prison. Video
footage shows that, on June 1, 2016, at about 12:45 p.m., two white inmates — Anthony Junkin
and Kenneth Ferrell — approached Maynard while he was on the B facility recreation yard in
Folsom prison. Ferrell came up behind Maynard while Junkin approached in front of Maynard.
Ferrell grabbed Maynard’s arms from behind. Junkin repeatedly stabbed Maynard’s torso with a
weapon. Afterward, CDCR officers recovered an inmate-manufactured weapon wrapped in a
shirt. It was concealed in a trash can near where Junkin and Ferrell were found after Maynard’s
attack. Medical staff found that Maynard had suffered three puncture wounds in his abdomen.
They performed surgery.

C. During his intercepted October 16 call with DANIEL, YANDELL
gave more insight into why Maynard was eventually murdered. YANDELL explained that,
when Maynard went to High Desert, he was “talking smack” about SYLVESTER and
YANDELL having him stabbed at Folsom. YANDELL explained that YANDELL’s home boy,

Stockton, questioned Maynard about Maynard’s claim. According to YANDELL, Stockton

115
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 122 of 143

killed Maynard the next day, after they came out of lock down. DANIEL replied that Maynard
| deserved this for talking shit. YANDELL agreed. He explained that Maynard had been housed
in a part of High Desert with Pat (BRADY). Maynard told BRADY that his brothers had had
him stabbed — an apparent reference to the June 1 stabbing at Folsom. YANDELL said that he
told Maynard that he got stabbed for burning YANDELL and his brother. But YANDELL
claimed that they also told Maynard that they were even after Maynard survived the stabbing at
Folsom. In other words, YANDELL had assured Maynard that he was not going to have his
people kill Maynard.

d. After that occurred, YANDELL said that BRADY told Maynard
that there would be no using drugs at High Desert prison until BRADY straightened everything
on the yards there. Nevertheless, Maynard started using drugs and buying dope from the
“niggers” at High Desert prison. YANDELL told DANIEL that Maynard got transferred to a
different part of High Desert prison with CORBETT. CORBETT then had Stockton “smoke his
bitch ass.” DANIEL agreed. YANDELL said that, after they came out of lock down, they killed
Maynard’s “bitch ass” with a 14-inch “bone crusher,” meaning a prison-made weapon. DANIEL
replied that this is what Maynard got for running his mouth.

e. YANDELL told DANIEL that YANDELL was going to get rid of
his phone. He thought that they, meaning law enforcement, would be coming for them because

Maynard was killed after being moved from one line to the other.

116

 

 
Case 2:19-cr-00107-KJM ‘Document 1 Filed 05/21/19 Page 123 of 143

*

CC. October 17-18, 2016 —- YANDELL arranged for heroin to be delivered from
southern California by Travis BURHOP’s courier Nickolas Perez; The UC
bought the heroin from Jeanna QUESENBERRY in Sacramento.

1. On October 17, 2016, YANDELL made intercepted calls to Nickolas
Perez, the primary drug courier for Travis BURHOP. During the intercepted calls, Perez agreed
to bring a large amount of tar heroin and white heroin to QUESENBERRY in Sacramento.
Perez said he was leaving late at night and would arrive early the following morning. YANDELL
told him that QUESENBERRY would get him a room for when he arrived in Sacramento.

2. GPS phone locator information for Perez’s telephone showed that, after
leaving his residence late that evening, the phone stopped briefly at 7960 Ferndale Drive,
Fontana, California. I believe Perez picked up heroin from the stash house, before driving north
to Sacramento. In the early morning of October 18, 2016, Perez arrived in Sacramento and
QUESENBERRY rented him a room at the Hawthorne Suites, located at 321 Bercut Drive.

3. Surveillance agents positioned at the Hawhorne Suites saw Perez walking
through the hotel parking lot near a silver Suzuki Equator, registered to another BURHOP
courier: Kathleen NOLAN. Agents subsequently retrieved the surveillance video from the
Hawthorne Suites parking lot and positively identified that Perez was in the parking lot meeting
with QUESENBERRY on October 18. In addition, Hawthorne Suites produced hotel records
confirming that a“J eanna Smith” had rented a room during October 17-18.

4. Eventually, QUESENBERRY requested that I meet her near the
Hawthorne Suites for the heroin deal. Agents watched QUESENBERRY drive from her stash
pad to the Hawthorne Suites. After she arrived, agents saw her walk from the parking lot, cross

the street to a Chevron parking lot, and meet with me. QUESENBERRY got into my car and

117

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 124 of 143

sold me black heroin and white heroin in exchange for $9,600. During this initial drug deal, I
arranged to buy more heroin later that day.

a. The DEA Western Regional Lab subsequently confirmed that the
packages that QUESENBERRY initially sold me on October 18 contained 20 grams and 24.8
grams of heroin.

5. After the first drug deal, I left the area and surveillance watched
QUESENBERRY. She walked from the Chevron back to the Hawthorne Suites. Later that
afternoon, agents saw QUESENBERRY and Perez exit the hotel together and get into their cars.
QUESENBERRY drove back to the Chevron to meet with me; Perez drove down the street while
the second drug deal took place. QUESENBERRY got into my car and sold me more heroin in
exchange for $4,280.

a. The DEA Western Regional Lab confirmed that the drugs
purchased from QUESNEBERRY during the second controlled purchase on October 18
contained 99.3 grams of heroin.

6. During our interaction that day, QUESENBERRY related that the courier
had to go back to southern California shortly. GPS phone locator information for Perez’s phone
showed that Perez departed Sacramento and returned to his house in San Bernardino County the
following day, October 19, 2016.

7. After the drug deal, YANDELL and SYLVESTER made intercepted calls
to BURHOP and others. During these intercepted calls, they discussed the fact that Perez was
needed in southern California because BURHOP needed Perez to transport several pounds of

drugs “back east” in the coming days.

118

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 125 of 143

8. On the evening of October 20, 2016, Perez’s GPS phone locator data
showed that he left his house late at night. Shortly after midnight (now bleeding into the
morning of October 21) Perez arrived at 7960 Ferndale Drive, in Fontana, California — this
address was a suspected stash pad controlled by BURHOP and frequently accessed by Perez.
Perez’s phone remained at 7960 Ferndale Drive for about two and a half hours in the early
morning hours of October 21. Shortly before 3:00 a.m., Perez left 7960 Ferndale heading east on
the freeway for several hours. He eventually crossed into Nevada.

DD. October 21, 2016 — Las Vegas police seized five pounds of methamphetamine
from Nickolas Perez, one of Aryan Brotherhood’s drug couriers.

1. On October 21, 2016, at about 12:10 p.m., Las Vegas Metro Police
Detective R. Schaffner stopped Nickolas Perez north of Las Vegas, where he was driving north
on Interstate 15. The stop resulted in police seizing about five pounds of methamphetamine from
Perez’s car. Perez later made extensive incriminating admissions, including that he was working
as a drug dealer for BURHOP.

a. At the time of the stop, Perez drove a rented silver Nissan Altima
with Missouri plates. During Perez’s interaction with Detective Schaffner, he appeared very
nervous and admitted that his driver’s license was suspended. He gave varying explanations of
he was traveling that day. He claimed the car belonged to his friend NOLAN, another BURHOP

drug courier.”!

 

21 Investigators later determined that the Nissan Altima driven by PEREZ on October 21, 2016, was
registered to NOLAN at 17 Norwood Trailer Court, Washington, Missouri 63090.

119

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 126 of 143

b. Perez ultimately got out of the car, was handcuffed, and moved
away from the driver’s side. Afterward, Detective Schaffner noticed a small baggie on the
ground near where Perez had been standing. The baggie contained a white crystalline substance.
A subsequent field test was positive for the presence of methamphetamine.

c. “Buster,” a trained narcotics detection dog, alerted to the presence
of a controlled substance near the trunk and near the rear, passenger wheel well of Perez’s car.

2. Officers searched the trunk. In the spare tire compartment, they found a
large, clear, plastic, heat-sealed bag containing methamphetamine. Moving the trunk liner more,
investigators found two other bags of methamphetamine in a natural void on the passenger side
of the spare tire area. In the rear, driver’s wheel well area, investigators recovered two more
bags of methamphetamine.

a. In total, investigators recovered five, heat-sealed, plastic bags of
methamphetamine. The DEA Western Regional Lab subsequently confirmed that these bags
held a total of 2,193.692 grams of actual methamphetamine.

3. Police arrested and detained Perez. A few days later, Perez agreed to
speak to me. In sum, Perez admitted that, since early 2016, BURHOP and NOLAN had been
directing him to transport methamphetamine to Missouri and South Dakota. Perez admitted that
the five pounds of methamphetamine seized from his car belonged to BURHOP and were
supposed to be distributed in South Dakota.

a. In his statement, Perez described meeting BURHOP in 2012 or
2013. Initially, BURHOP invested in Perez’s ongoing heroin distribution operation in San

Bernardino County. During this time, Perez also delivered heroin to BURHOP’s customers.

120

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 127 of 143

»

b. After a period of incarceration, Perez began in early 2016 to
transport drugs to Missouri and South Dakota on BURHOP’s behalf and at his direction. Perez
admitted that he had delivered methamphetamine at least two or three times to Missouri.

c. Perez said that BURHOP’s drug trafficking operation also included
“Kat.” Upon reviewing her DMV photograph, Perez subsequently identified “Kat” as NOLAN.
Perez said that NOLAN was a courier for BURHOP. On occasion, Perez traveled with NOLAN
to deliver drugs to Missouri. According to Perez, NOLAN primarily transported drugs for
BURHOP and collected BURHOP’s drug money.

d. In early 2016, NOLAN and Perez also traveled to South Dakota to
deliver drugs for BURHOP. Initially, NOLAN and Perez agreed to alternate trips to South
Dakota. However, NOLAN soon began going to South Dakota much more regularly. Perez
estimated that he transported BURHOP’s drugs to South Dakota about six times. Perez
delivered between two and six pounds of methamphetamine during each trip. He wasn’t sure
exactly how many pounds he carried on some of the trips.

e. Perez further admitted that he had transported BURHOP’s heroin
to Sacramento three times during 2016. Perez said he was instructed to meet with a woman
named “Gina.” After viewing her DMV photograph, Perez identified “Gina” as Jeanna
QUESENBERRY. Perez said that QUESENBERRY rented him a hotel room each time he went
to Sacramento. On his last trip, Perez believed he had delivered six ounces of white heroin and
seven or eight ounces of tar heroin to QUESENBERRY.

f. Perez said QUESENBERRY worked for the Aryan Brotherhood.

He also admitted that BURHOP was with the AB. Perez said he was very scared of the Aryan

121

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 128 of 143

Brotherhood. He felt they would have him killed if they found out he was cooperating with law
enforcement.

g. Perez also described collecting drug money at BURHOP’s
direction. Specifically, Perez collected BURHOP’s drug money from KEETON and HALL after
they transported drugs to Sacramento. Perez said that, when he collected BURHOP’s drug
money, he normally took a small commission for himself and gave the remaining drug money to
BURHOP’s girlfriend.

h. Perez also confirmed the location of a stash house in Fontana,
California, that was being used by BURHOP’s operation. As discussed in the next section,
agents corroborated this aspect of Perez’s information through a search warrant executed at the
Fontana stash house on October 24, 2016.

i. In November 2016, Perez made bail and was released from
custody. Despite telling me that he would cooperate with law enforcement, I] believe that Perez
continued to function for BURHOP and the enterprise after his release.

EE. October 24, 2016 — Officers seized one pound of heroin supplied by Mexican

Mafia Member Michael TORRES from BURHOP’s stash pad in Fontana,
California.

1. On October 24, 2016, members of the Ontario Upland Narcotics Task
Force and DEA’s High-Intensity Drug Trafficking Area Task Force Group 50 executed a search

warrant at BURHOP’s stash pad, located at 7960 Ferndale Drive, Fontana, California.”

 

22 During surveillance on August 24, 2016, agents saw a brown, 2003 Ford Explorer registered to NOLAN
parked in the driveway of this address.

122

 

 
2

. Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 129 of 143

Searching agents recovered heroin supplied by incarcerated Mexican Mafia member Michael
TORRES to BURHOP.”? Agents also found a significant amount of methamphetamine and a
smaller amount of cocaine.
2. Specifically, during their search, agents discovered a grey Bunker Hill
Security digital safe in the closet area of the master bedroom. From inside the safe, agents
recovered:
a. Five clear, plastic, vacuum-sealed bundles containing 1,942 grams

of actual methamphetamine.

b. Two clear, plastic, vacuum-sealed bundles containing 719 grams of
black tar heroin.

Cc. Two clear plastic bindles containing 9.52 grams of cocaine.

d. A clear plastic bindle containing miscellaneous pharmaceutical
pills.

e. Three small digital scales. In my experience, these scales are

typically used by drug traffickers to weigh specific drug amounts before they are distributed to

customers.

 

23 Before this seizure, agents intercepted multiple calls between YANDELL and BURHOP where YANDELL
discussed partnering with TORRES, a Mexican Mafia member incarcerated at Folsom with YANDELL and
SYLVESTER. The agreement was for TORRES’s Los Angeles drug supplier to provide BURHOP’s people with
heroin. BURHOP had a different source and was leery of working with any new drug source. Nevertheless,
BURHOP acquiesced in the request of YANDELL and SYLVESTER to work with TORRES. In an undercover
capacity, I purchased some of the heroin supplied by TORRES during the controlled buy on October 18, 2016.
However, as BURHOP feared, TORRES’s heroin was substandard and was thus sitting in BURHOP’s stash pad
because he had not been able to sell it. As a consequence of TORRES supplying this bad heroin, agents later
intercepted calls between SYLVESTER and TORRES in which the two discussed various heroin deals that would
make up for the low-quality heroin that TORRES had initially supplied to BURHOP.

123

 

 

 
» Case 2:19-cr-00107-KJM Document 1 Filed 05/21/19 Page 130 of 143

f. The DEA Southwest Lab confirmed each of the drugs and their
amounts.

3. Inside dresser drawers along the north wall of the master bedroom, agents
also discovered four clear plastic Ziploc bags containing methamphetamine and three clear
plastic Ziploc bags containing suspected marijuana.

a. The DEA Southwest Lab subsequently confirmed that these bags
contained 134 grams of actual methamphetamine and more than 30 grams of marijuana.
FF. October 29, 2016 — Aryan Brotherhood member Brant DANIEL murdered

Zachary Scott at Salinas Valley Prison to maintain and increase his position
with the Aryan Brotherhood.

1. On October 29, 2016, at about 9:30 a.m., Aryan Brotherhood member
Brant DANIJEL murdered Zachary Scott on the B yard at Salinas Valley prison. DANIEL did so
to maintain and increase his position in the enterprise. Leonard Dunning assisted DANIEL in
this murder.

2. CDCR officers first realized an assault was underway at about 9:30 a.m.,
when they saw DANIEL and Dunning striking Scott in his face and upper torso.

3. CDCR officers immediately coordinated a response to quell the attack. As
staff moved on the assailants, they repeatedly ordered DANIEL and Dunning to stop and to “get
down,” meaning to lay prone on the ground. Ignoring these commands, DANIEL and Dunning
continued to strike Scott in his face and upper torso. Many of the responding officers believed
that DANIEL and Dunning were using their closed fists to assault Scott. Subsequent evidence
revealed that DANIEL was armed with a prison-made weapon and inflicting severe puncture

wounds on Scott’s body.

124
Case 2:19-cr-00107-KJM Document 1 Filed 05/21/19 Page 131 of 143

4, CDCR officers moved closer and repeatedly commanded DANIEL and
Dunning to stop their assault. The commands did not stop them. Once Scott fell to the ground,
DANIEL issued strong blows to Scott’s upper torso. Meanwhile, Dunning stood over Scott and
used his foot to stomp on Scott’s head numerous times. DANIEL and Dunning only stopped
their attack when officers deployed grenades toward them.

5. After DANIEL and Dunning stopped their attack, Scott stood up.
Responding officers could see that his face was bleeding profusely and that his white t-shirt was
soaked in blood. Scott took about five steps away from DANIEL and Dunning and then fell
back on the ground. As officers took control of the scene, Scott sat up, disoriented. He spit up
blood and uttered, “I can’t breathe.” Scott died soon afterward.

6. Officers found a prison-made weapon near DANIEL and Dunning. The
weapon was more than eight inches long and about one-inch wide.

7. As officers moved in to restrain DANIEL, he said, “Yeah I did it. It was
me. I did it, and that’s all I have to say about that.” DANIEL then yelled an announcement to
the other inmates laying prone on the B yard: “In 72 hours, all you woods are gonna have 14
days to get off this weak-ass PC yard.”

a. I believe that DANIEL was telling the other white inmates that,
after three days passed (‘72 hours”), they would have “14 days” to assault another disfavored
inmate. Doing so would prompt their transfer from the Salinas Valley B facility, which
DANIEL compared to a yard that housed gang dropouts and sex offenders. Such prison yards

are called “PC” — protective custody — yards.

125

 

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 132 of 143

b. The CDCR holds in protective custody inmates who are
cooperating or who have cooperated with law enforcement. It also places gang dropouts and sex
offenders, who are universally targeted for assault, in protective custody.

c. When DANIEL addressed the “woods” present on the B yard, he
used a shortened version of the term “Peckerwoods,” a common slang term for non-affiliated
white inmates who are expected to function under the Aryan Brotherhood. “Woods” do not have
the same status as gang-affiliated AB associates, but while they are incarcerated, they are still
expected to act in accordance with the enterprise’s codes of conduct.

8. While officers collected evidence and documented the crime scene,
DANIEL made a number of spontaneous, incriminating statements to CDCR Investigative
Services Unit Investigator C. Bittner. This is part of their exchange:

DANIEL: That’s the one that went in his back. J hit him too hard. It’s not even
broke. The knuckle is, though. It happens. It came out his chest. | hit
him so hard, it went in his back and out his chest.

Bittner: Right through him.

DANIEL: Right through him. ‘Cause Simlick. You remember Simlick? The one
that locked up? If he was here on that day right now, he would have been
number two. IJ was gonna hit this one and that one.

Bittner: Simlick

DANIEL: Two of them. You guys would have had a double homicide.

9. I later consulted with CDCR Gang Investigator Bittner to better

understand what DANIEL meant.

126

 

 
. Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 133 of 143

a. For example, DANIEL said, “It’s not even broke. The knuckle is,
though.” Investigator Bittner understood DANIEL to be describing an injury to DANIEL’s hand
and saying that he hit Scott hard enough to break DANIEL’s own knuckle.

b. DANIEL said, “I hit him so hard, it went in his back and out his
chest.” Investigator Bittner understood DANIEL to say that, when DANIEL struck Scott with
his prison-made weapon, DANIEL used so much force that the weapon entered Scott’s back,
penetrated it, and then poked through Scott’s chest.

c. DANIEL mentioned “Simlick” and made comments about him.
Investigator Bittner understood DANIEL say that, if inmate Joseph Simlick had been housed on
the B facility at Salinas Valley prison that day, then DANIEL would have also murdered
Simlick.

d. According to Investigator Bittner, Simlick had requested protective
custody on October 24, just four days before Scott’s murder.

10. Dr. Venus Azar of the Monterey County Sheriff's Office, Coroner
Division, conducted Scott’s autopsy. Dr. Azar concluded that Scott’s death was caused by
seventeen stab wounds throughout his arms, shoulders, abdomen, chest, ribcage, and face.

11. On June 7, 2017, DANIEL pled guilty to murdering Scott, a violation of
California Penal Code § 187. A Monterey County Superior Court judge sentenced him to 30
years to life in prison. On the same day, Dunning pled guilty to manslaughter. He was

sentenced to 22 years in prison.

127

 

 
a

oy Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 134 of 143

GG. December 22, 2016 —-QUESENBERRY sells additional heroin to the DEA
undercover agent; Surveillance observes QUESENBERRY deliver proceeds
to Kathleen NOLAN

1. On December 22, 2016, agents developed additional evidence of Kathleen
NOLAN’s direct participation in the drug trafficking conspiracy. In particular, on December 22,
2016, I arranged to purchase two types of heroin from QUESENBERRY after a month or so of
recorded calls discussing prices and quantities. During the conversations leading to the
December 22 drug deals, QUESENBERRY told me that there was a large amount of tar heroin
available and she could arrange for her southern California source to deliver more powder
heroin. I ultimately bought five ounces of tar heroin and two and a half ounces of powder heroin
from QUESENBERRY on December 22, 2016.

2. In the days leading up to these deals, QUESENBERRY said that her
source would make sure to send the driver from “down south” on the evening before our deals so
that the drugs would be ready on the morning of December 22.

3. On the morning of December 22, 2016, QUESENBERRY told me that she
wanted to meet at the Kohl’s store at 4700 Natomas Boulevard in North Sacramento. She added
that this store was around the corner from her new spot, which | interpreted to mean stash pad.
At about 11:55 a.m. that morning, surveillance agents located QUESENBERRY’s white Acura
at 1] Button Court.

4. I drove to the Kohl’s parking lot and then called QUESENBERRY at
about 12:35 p.m. She said she was down the street, bagging everything up, and would be at the
Kohl’s in about 15 minutes. At about 1:00 p.m., agents saw QUESENBERRY drive away from

Button Court. She arrived at the Kohl’s store at about 1:04 p.m.

128

 
Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 135 of 143

Se

5. QUESENBERRY parked her white Acura next to my car and got into the
passenger seat. She sold me an amount of tar heroin for $4,450 and, in the same deal, about 92
grams of powder heroin for another $2,200.

6. The DEA Western Regional Laboratory later confirmed that
QUESENBERRY sold 121 grams of tar heroin and 50.6 grams of powder heroin.

7. During this drug deal, QUESENBERY and I realized there was a
discrepancy in what I had ordered from her. Specifically, QUESENBERRY forgot an additional
half ounce that I had ordered during our earlier conversations. She agreed to return to her stash
pad and immediately bring back the remaining half ounce.

8. Agents followed QUESENBERRY directly back to 11 Button Court.
Another drug trafficking associate of QUESENBERRY’s, Katherine Fuimaono, came out of the
residence, got into QUESENBERRY’s car, and then got out two minutes later.“4 At about
1:20 p.m., QUESENBERRY drove away again and arrived in the Kohl’s parking lot a short time
later. She got into my car and sold me the additional half ounce of white powder heroin for
$500.

9. The DEA Western Regional Laboratory later confirmed that

QUESENBERRY had sold 10.3 grams of a mixture containing powder heroin.

 

24 This drug deal, and related criminal charges against QUESENBERRY and Katherine Fuimaono, are not
presented in this Criminal Complaint because, on May 9, 2019, a Sacramento grand jury indicted these distributions
under seal in United States v. Quesenberry, et al., Case No. 2:19-cr-0081 KJM. Instead, these distributions are
presented to demonstrate the involvement of Kathleen NOLAN in the drug trafficking conspiracy after the wiretaps
ended in this investigation.

129
on Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 136 of 143

10. QUESENBERRY told me that her sources had told her to apologize to me
and that they would have more white heroin next time. She also explained that there had been a
problem with finding the white heroin this time: The person who maintained the stash house had
hidden it shortly before police arrested him for domestic violence. However, no one knew where
he put it.

11. QUESENBERRY returned to her white Acura and drove away.
Surveillance followed her as she drove directly to a Chevron gas station on Del Paso Boulevard
and Sport Parkway. There, surveillance agents watched QUESENBERRY meet with Kathleen
NOLAN, who was driving a dark Nissan SUV. Agents positively identified NOLAN in the
Nissan SUV by comparing the person they spotted meeting with QUESENBERRY with
NOLAN’s DMV photo. The two women left the station and drove in tandem back to
QUESENBERRY’s residence on Las Animas Circle. They arrived at about 2 p.m. and both
walked inside QUESENBERRY’s house. NOLAN left QUESENBERRY’s house at about
2:42 p.m. and drove away.

12. Like KEETON, HALL, and Perez during the earlier drug deals discussed
above, on December 22, I believe NOLAN met with QUESENBERRY to collect a portion of the
proceeds from the tar and powder heroin that QUESENBERRY sold to me that day. I further
believe, consistent with previous deals in this investigation, NOLAN was returning to southern
California to distribute the proceeds consistent with instructions from YANDELL and/or

BURHOP.

130

 

 
a

‘ Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 137 of 143

.

HH. July 20, 2018 — Aryan Brotherhood members Jake CORBETT and Pat
BRADY murdered Donald Pequeen at High Desert Prison to maintain and
increase their position with the Aryan Brotherhood.

1. On July 20, 2018, at about 2:15 p.m., Aryan Brotherhood members Jake
CORBETT and Pat BRADY murdered Donald Pequeen on the D facility at High Desert prison.
CORBETT and BRADY did so to maintain and increase their position in the enterprise.

2. A review of video surveillance from the day revealed that Pequeen was
initially talking to BRADY. While Pequeen was distracted by BRADY, CORBETT came up
from behind Pequeen, removed a prisoner-made weapon, and began stabbing Pequeen repeatedly
in the back. As Pequeen attempted to flee CORBETT’s attack, BRADY then removed a
prisoner-made weapon from his waistband and chased Pequeen in concert with CORBETT.
They caught Pequeen with the assistance of two other inmates and BRADY then violently
stabbed Pequeen in the upper back. During the attack, Pequeen fell to the ground and guards
then issued verbal commands for all inmates to “get down.” CORBETT and BRADY continued
their attack on Pequeen, stabbing him repeatedly in the head, neck, and torso. Pequeen
attempted to defend himself but his efforts were unsuccessful as CORBETT and BRADY held
him down and continued stabbing him. Officers quickly saw Pequeen bleeding profusely from
his neck and torso.

3. As responding officers closed in on the attackers, both CORBETT and
BRADY stood up from Pequeen’s body and walked away. They each discarded prisoner-made
weapons as they walked. Officials recovered CORBETT’s weapon very close to Pequeen’s
body. It was a flat metal-type weapon fashioned to a point at one end with a cloth-type material

at the other end as a handle. They found BRADY’s weapon a short distance away from the

131

 

 
a4 Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 138 of 143

>

victim’s body. It also was a flat metal-type weapon fashioned to a point at one end with a cloth
type material at the other end as a handle. Investigators noted that one of the murder weapons
had “SS” lightning bolts etched into its side. This symbol on one of the murder weapons is
meant to send a message to other inmates that Pequeen’s murder was a hit carried out by the
Aryan Brotherhood because the enterprise often uses symbols from Nazi Germany to
demonstrate its strength within the prison system.

4. Officers attempted life-saving efforts on Pequeen, but they were
unsuccessful. Ultimately, Dr. M. Davis pronounced dead at about 2:52 p.m. His body had more
than 10 puncture wounds in his head, neck, and torso.

a CDCR officials rrmoved CORBETT and BRADY and examined them.
Both had Pequeen’s blood on their inmate clothing and shoes. These items were collected and
preserved as evidence of the murder. Investigators believe that CORBETT and BRADY killed
Pequeen to maintain and their position with the Aryan Brotherhood and the use of the stylized
weapon was mean to send a message to other inmates who would defy the enterprise.

6. The diagram below shows where CORBETT and BRADY murdered

Pequeen within the D-yard at High Desert prison.

 

132

 
*

iy Case 2:19-cr-00107-KJM Document 1 Filed 05/21/19 Page 139 of 143

VII. SUMMARY OF PROBABLE CAUSE

Based upon the facts and circumstances set forth above, I submit that there is probable

cause to believe that the defendants committed the following crimes:

   
 

 

| Ronald YANDELL,
aka “Renegade”

Count 1 — 10/7/11 present

 

RICO Conspiracy

   

| 28-129

 

Count 2 — 5/27/16 to 12/22/16

Conspiracy to distribute

and possess with intent to

distribute heroin and

36-50, 70-72, 85-88,
98-101, 119-124
72-73, 119-122,

 

methamphetamine 128-130
(2 counts)
Count 10 — 8/11/16 to 9/6/16 86-98
Count 3 — 7/11/16 Distribution of heroin 40-42
(3 counts)
Count 4 — 7/24/16 42-49
Count 7 — 8/12/16 68-69

 

Count 6 — 8/11/16

Distribution of
methamphetamine
(smuggling drugs into
Folsom prison)

50-63, 69-70, 73-75

 

William “Billy”
SYLVESTER, aka
“Billy from Norco”

   

Count 5 — 8/11/16 to 10/1/16 —
(Kenneth Johnson)

Count 8 — 8/20/16 to 8/21/16 —
(James Mickey)

Count 9 — 8/20/16 to 8/21/16 —
(Paul Diaz)

Count 11 — 8/29/16 to 10/9/16 —
(Michael Trippe)

Count 13 — 6/1/16 to 10/15/16 —
(Doug Maynard)

  

Count 1 — 10/7/11 to present

| RICO Conspiracy -

Conspiracy to Commit
Murder in Aid of
Racketeering

(5 counts)

    
 

| 28-129

70-73, 83-86, 105—
106

75-79

79-82

106-111

111-116

 

 

 

 

Count 6 — 8/11/16

 

Dist. of methamphetamine

(smuggling drugs into
Folsom prison)

 

50-63, 69-70, 73-75

 

 

133

 

 
a Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 140 of 143

>

   

 

Pat BRADY, aka
“Big Pat”

    

Count 1 — 10/7/11 to present a

RICO Conspiracy —

 

"| 28-129 ee

 

 

Jason “Jake”
CORBETT

   

Count 16 — 7/1/18 to 7/20/18

  

‘| Count 1—10/7/11 to present |

"RICO Conspiracy

Conspiracy to Commit
Murder in Aid of
Racketeering

   

| 28-129

131-132

 

Count 9 — 8/20/16 to 8/21/16

Conspiracy to Commit
Murder in Aid of
Racketeering

(Paul Diaz)

79-82

 

Count 10 — 8/11/16 to 9/6/16

Conspiracy to distribute
and possess with intent to
distribute
methamphetamine

and heroin (Importation of
drugs into High Desert
prison concealed within
packages)

86-98

 

Count 14 — 10/1/15 to 10/15/15

Conspiracy to Commit
Murder in Aid of
Racketeering

(Doug Maynard)

111-116

 

  

Matthew HALL,
aka “Psycho”

Count 16 — 7/1/18 to 7/20/18

Count 1 — 10/7/11 to present

   
 

    

| RICO Conspiracy

Conspiracy to Commit
Murder in Aid of
Racketeering

 
 

131-132

 
 

 

Count 2 — 7/11/16 to 10/24/16

Conspiracy to distribute
and possess with intent to
distribute heroin

36-50, 72-73, 119-
122

 

Count 4 — 7/24/16

Distribution of heroin

42-49

 

Count 5 ~ 8/11/16 to 10/1/16

Conspiracy to Commit
Murder in Aid of
Racketeering
(Kenneth Johnson)

70-73, 83-86, 105—
106

 

 

 

Count 12 — 8/29/16 to 10/9/16

 

Conspiracy to Commit
Murder in Aid of
Racketeering
(Michael Trippe)

 

106-111

 

 

134

 

 
+

   
       

| Samuel KEETON —

T Count 2 — 5/27/16 to 12/22/16

| Conspiracy to distribute

and possess with intent to
distribute heroin and
methamphetamine

Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 141 of 143

  

36-50, 72-73, 119-
122, 128-130

 

Count 3 — 7/11/16

Count 7 ~ 8/12/16

Distribution of heroin
(2 counts)

40-42

68-69

 

 
 

Jeanna
QUESENBERRY

also known as
“Mosca”

 
   

Count 6 — 8/11/16

  

Count 2 — 5/27/16 to 12/22/16 -

  
 
 

     

| Count 2 — 5/27/16 to 12/22/16

i Conspiracy to distribute _

Dist. of methamphetamine
(smuggling drugs into

and possess with intent to
distribute heroin (AB-

Conspiracy to distribute
and possess with intent to
distribute heroin

Folsom prison) _ ——

  
 

| 70-72, 85-88, 98-

-xican Mafia alliance) |

50-63, 69-70, 73-75

  

101, 122-124

36-50, 72-73, 119—
122, 128-130

 

Count 3 — 7/11/16
Count 4 — 7/24/16

Count 7 — 8/12/16

Distribution of heroin
(3 counts)

40-42

42-49

68-69

 

  

Kevin

   

Count 6 — 8/11/16

Count | — 10/7/11 to present

   

- RICO. Conspiracy

Distribution of
methamphetamine

(smuggling drugs into
prison)

 
     

50-63, 69-70, 73-75

 

 

  

DEMAR

Count | — 10/7/11 to present

   
 

  
 

_ Folsom prison)

28-129
MACNAMARA
Count 6 — 8/11/16 Distribution of 50-63, 69-70, 73-75
methamphetamine
(smuggling drugs into

RICO ‘Conspiracy

  
   

98-129

 

 

Count 6 — 8/11/16

 

 

Distribution of
methamphetamine
(smuggling drugs into
Folsom prison)

 

50-63, 69-70, 73-75

 

 

135

 
es Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 142 of 143

    
        

Justin PETTY, also ‘Count 10— 8/ 11/16 to 9/6/16 a Conspiracy to distribute a 86-98

known as “Rune” and possess with intent to
distribute

methamphetamine and
heroin (importation of
drugs into Folsom and
High Desert prisons
concealed within packages) |

   

   

   

   

   

Conspiracy to distribute | 36-50, 72-73, 119-_|
and possess with intent to 122, 128-130
distribute heroin

Kathleen NOLAN — | Count 2— 5/27/16 to 12/22/16

 

 

 

 

 

 

For these reasons, I respectfully request that a Criminal Complaint be issued against the
defendants for the crimes.detailed above and, based upon this Criminal Complaint, arrest
watrants be issued for each of these defendants.

VIII. SEALING REQUEST

This Affidavit describes a significant, ongoing investigation of the activities of the Aryan
Brotherhood. The case remains covert, and we continue to develop new investigative leads.
Many of the target subjects are out-of-custody. The United States believes that public disclosure
of either the Criminal Complaint or this Affidavit will cause the out-of-custody targets to flee or
to take other actions to conceal their locations prior to the conclusion of this broad, ongoing

investigation.

136

 

 
» + Case 2:19-cr-00107-KJM Document1 Filed 05/21/19 Page 143 of 143

The United States believes that public disclosure of either this Criminal Complaint or this
Affidavit could cause the incarcerated targets to protect themselves and others from prosecution
by destroying evidence. They might also obstruct justice by instructing others to destroy
evidence or to lie to law enforcement officers. Further, they might retaliate against people they
suspect have cooperated with this investigation. Therefore, the United States respectfully
requests that the Criminal Complaint and this Affidavit be sealed until further order of the Court.
United States v. Doe, 870 F.3d 991, 1000 (9th Cir. 2017).

I swear under penalty of perjury, that the foregoing information is true and correct to the

best of my knowledge, information and belief.

Brian Nehring, SpeCial Agent
Drug Enforcemght Administration

Sworn to and as ribed before
me on the PY * B of May, 2019

Candi Moy

CAROLYN K. DELANEY
UNITED STATES MAGISTRATE subcE

 

Approved as to form:

   

Assistant U.S. Attorney

137

 

 
